--------------------------------------------------------------------------------

Exhibit 10.18
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





REVOLVING CREDIT AGREEMENT




dated as of




November 21, 2001




among




NATIONAL TECHNICAL SYSTEMS, INC.,


the SUBSIDIARY BORROWERS FROM TIME TO TIME


PARTIES HERETO,
as Borrowers,


COMERICA BANK-CALIFORNIA,
as Agent,


and




THE FINANCIAL INSTITUTIONS FROM
TIME TO TIME PARTIES HERETO,
as Lenders


$16,000,000
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
Page(s)
       
ARTICLE I DEFINITIONS AND INTERPRETATIONS
1
 
1.1
Definitions.
1
   
“Affiliate”
1
   
“Agent”
1
   
“Agreement”
1
   
“Asset”
1
   
“Asset Sale”
2
   
“Assignment and Acceptance”
2
   
“Audit Fee”
2
   
“Bankruptcy Code”
2
   
“Base LIBOR”
2
   
“Borrowing”
2
   
“Business Day”
2
   
“Capital Expenditures”
2
   
“Capital Lease”
2
   
“Capital Lease Obligations”
2
   
“Capital Stock”
2
   
“Change of Control”
3
   
“Closing Date”
3
   
“Closing Fee”
3
   
“Comerica”
3
   
“Commitment”
3
   
“Compliance Certificate”
3
   
“Consolidated Effective Tangible Net Worth”
3
   
“Consolidated Adjusted Net Income”
3
   
“Consolidated Total Liabilities to Consolidated Effective Tangible Net Worth
Ratio”
3
   
“Current Liabilities”
3
   
“Debt”
4
   
“Debt Service Coverage Ratio”
4
   
“Deed of Trust”
4
   
“Distributions”
4
   
“Dollars” or “$”
4
   
“Eligible Assignee”
4
   
“ERISA”
4
   
“ERISA Event”
4
   
“ERISA Group”
5
   
“Event of Default”
5
   
“Excluded Subsidiaries”
5
   
“Expenses”
5
   
“Facility Fee”
6
   
“Federal Funds Rate”
6
   
“Fees”
6
   
“Financial Statement(s)”
6
   
“GAAP”
6


 
i

--------------------------------------------------------------------------------

 
 

   
“Governing Documents”
6
   
“Governmental Authority”
6
   
“Guaranties” and “Guaranty”
6
   
“Guarantor(s)”
6
   
“Hazardous Materials”
7
   
“Indemnified Person(s)”
7
   
“Insolvency Proceeding”
7
   
“Intangible Assets”
7
   
“Interest Payment Date”
7
   
“Interest Period”
7
   
“Internal Revenue Code”
8
   
“Issuing Lender”
8
   
“Late Payment Fee”
8
   
“L/C Participants”
8
   
“Lenders”
8
   
“Lending Office”
8
   
“Letter(s) of Credit”
8
   
“Letter of Credit Application”
8
   
“Letter of Credit Fee”
8
   
“Letter of Credit Sublimit”
8
   
“Letter of Credit Usage”
8
   
“LIBOR”
8
   
“LIBOR Business Day”
8
   
“LIBOR Lending Rate”
8
   
“LIBOR Lending Rate Margin”
9
   
“LIBOR Lending Rate Portion”
9
   
“LIBOR Reserve Percentage”
9
   
“Lien”
9
   
“Loan Document(s)”
9
   
“Loans”
10
   
“Majority Lenders”
10
   
“Material Adverse Effect”
10
   
“Multiemployer Plan”
10
   
“Net Cash Proceeds”
10
   
“Notes”
10
   
“Notice of Borrowing”
10
   
“Notice of Conversion or Continuation”
10
   
“Obligations”
10
   
“Old Lender(s)”
11
   
“Participant”
11
   
“Pay-Off Letters”
11
   
“PBGC”
11
   
“Permitted Asset Sales”
11
   
“Permitted Debt”
11
   
“Permitted Liens”
11
   
“Person”
12
   
“Plan”
12
   
“Prime Lending Rate”
12


 
ii

--------------------------------------------------------------------------------

 
 

   
“Prime Lending Rate Portion”
12
   
“Prime Rate”
12
   
“Purchase Money Lien”
12
   
“Quick Ratio”
12
   
“Real Property Collateral”
13
   
“Register”
13
   
“Regulation D”
13
   
“Reimbursement Obligations”
13
   
“Reportable Event”
13
   
“Responsible Officer”
13
   
“Retiree Health Plan”
13
   
“Revolving Credit Commitment”
13
   
“Revolving Credit Commitment Percentage”
13
   
“Revolving Loans”
13
   
“Revolving Loan Lender”
13
   
“Revolving Loans Maturity Date”
13
   
“SEC”
13
   
“Security Agreement (Borrowers)”
13
   
“Security Agreement (Guarantor)”
13
   
“Shareholder”
14
   
“Solvent”
14
   
“Stock Pledge Agreement”
14
   
“Subsidiary”
14
   
“Swaps”
14
   
“Taxes”
14
   
“Total Commitment Percentage”
14
   
“Total Credit”
14
   
“Transferee”
15
   
“UCC”
15
   
“Uniform Customs”
15
   
“Unmatured Event of Default”
15
 
1.2
Accounting Terms and Determinations.
15
 
1.3
Computation of Time Periods.
15
 
1.4
Construction.
15
 
1.5
Exhibits and Schedules.
15
 
1.6
No Presumption Against Any Party.
15
 
1.7
Independence of Provisions.
16
       
ARTICLE II TERMS OF THE CREDIT
16
 
2.1
Revolving Loans.
16
 
2.2
[Intentionally Omitted].
17
 
2.3
[Intentionally Omitted].
17
 
2.4
Interest Rates; Payments of Interest.
17
 
2.5
Notice of Borrowing Requirements.
18
 
2.6
Conversion or Continuation Requirements.
18
 
2.7
LIBOR Costs.
19
 
2.8
Illegality; Impossibility.
20
 
2.9
Disaster.
20
 
2.10
Increased Risk-Based Capital Cost.
21


 
iii

--------------------------------------------------------------------------------

 
 

 
2.11
Notes; Statements of Obligations.
21
 
2.12
Holidays.
22
 
2.13
Time and Place of Payments.
22
 
2.14
Mandatory Principal Reductions.
23
 
2.15
Fees.
23
       
ARTICLE III LETTERS OF CREDIT
24
 
3.1
Letters of Credit.
24
 
3.2
Procedure for Issuance of Letters of Credit.
25
 
3.3
Fees, Commissions and Other Charges.
25
 
3.4
L/C Participations.
25
 
3.5
Reimbursement Obligations.
26
 
3.6
Obligations Absolute.
27
 
3.7
Letter of Credit Payments.
27
       
ARTICLE IV CONDITIONS PRECEDENT AND SUBSEQUENT
28
 
4.1
Conditions to Initial Loans or Letter of Credit.
28
 
4.2
Conditions to all Loans and Letters of Credit.
29
 
4.3
Conditions Subsequent to all Loans and Letters of Credit
30
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
30
 
5.1
Legal Status.
31
 
5.2
No Violation; Compliance.
31
 
5.3
Authorization; Enforceability.
31
 
5.4
Approvals; Consents.
32
 
5.5
Liens.
32
 
5.6
Debt.
32
 
5.7
Litigation.
32
 
5.8
No Default.
32
 
5.9
Subsidiaries.
32
 
5.10
Taxes.
32
 
5.11
Correctness of Financial Statements.
32
 
5.12
ERISA.
33
 
5.13
Other Obligations.
33
 
5.14
Public Utility Holding Company Act.
33
 
5.15
Investment Company Act.
33
 
5.16
Patents, Trademarks, Copyrights, and Intellectual Property, etc.
33
 
5.17
Environmental Condition.
34
 
5.18
Solvency.
34
       
ARTICLE VI AFFIRMATIVE COVENANTS
34
 
6.1
Punctual Payments.
34
 
6.2
Books and Records; Collateral Audits.
34
 
6.3
Financial Statements.
34
 
6.4
Existence; Preservation of Licenses; Compliance with Law.
35
 
6.5
Insurance.
36
 
6.6
Assets.
37
 
6.7
Taxes and Other Liabilities.
37
 
6.8
Notice to Agent and Lenders.
37
 
6.9
Employee Benefits.
38


 
iv

--------------------------------------------------------------------------------

 
 

 
6.10
Further Assurances.
38
 
6.11
Bank Accounts.
38
 
6.12
Environment.
39
 
6.13
Additional Collateral.
39
 
6.14
Guarantors.
39
 
6.15
Stock Pledge Agreements.
39
       
ARTICLE VII NEGATIVE COVENANTS
39
 
7.1
Use of Funds; Margin Regulation.
40
 
7.2
Debt.
40
 
7.3
Liens.
40
 
7.4
Merger, Consolidation, Transfer of Assets.
40
 
7.5
Leases.
40
 
7.6
Sales and Leasebacks.
40
 
7.7
Asset Sales.
41
 
7.8
Investments.
41
 
7.9
Character of Business.
41
 
7.10
Distributions.
41
 
7.11
Guaranty.
42
 
7.12
Capital Expenditures.
42
 
7.13
Transactions with Affiliates.
42
 
7.14
Stock Issuance.
42
 
7.15
Financial Condition.
42
 
7.16
Transactions Under ERISA.
43
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
44
 
8.1
Events of Default.
44
 
8.2
Remedies.
45
 
8.3
Appointment of Receiver or Trustee.
46
 
8.4
Remedies Cumulative.
46
       
ARTICLE IX TAXES
46
 
9.1
Taxes on Payments.
46
 
9.2
Indemnification For Taxes.
46
 
9.3
Evidence of Payment.
47
 
9.4
Certain Withholding Taxes.
47
       
ARTICLE X AGENT AND LENDERS
47
 
10.1
Appointment of Agent.
47
 
10.2
Nature of Duties of Agent.
48
 
10.3
Lack of Reliance on Agent.
48
 
10.4
Certain Rights of Agent.
48
 
10.5
Reliance by Agent.
49
 
10.6
Indemnification of Agent.
49
 
10.7
Agent in its Individual Capacity.
49
 
10.8
Holders of Notes.
49
 
10.9
Successor Agent.
50
 
10.10
Collateral Matters.
50
 
10.11
Actions with Respect to Defaults.
51
 
10.12
Delivery of Information.
51


 
v

--------------------------------------------------------------------------------

 
 

 
10.13
Register.
51
 
10.14
Issuing Lender.
52
 
10.15
Sharing of Payments, Etc.
52
 
10.16
Replacement of Affected Lenders.
52
       
ARTICLE XI MISCELLANEOUS
53
 
11.1
Notices.
53
 
11.2
No Waivers.
53
 
11.3
Expenses; Documentary Taxes; Indemnification.
53
 
11.4
Amendments and Waivers.
54
 
11.5
Successors and Assigns; Participations; Disclosure.
56
 
11.6
Confidentiality.
57
 
11.7
Counterparts; Effectiveness; Integration.
57
 
11.8
Severability.
57
 
11.9
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
57
       
ARTICLE XII JOINT AND SEVERAL LIABILITY; SINGLE LOAN ACCOUNT
58
 
12.1
Joint and Several Liability.
58
 
12.2
Primary Obligation; Waiver of Marshalling.
58
 
12.3
Financial Condition of Borrowers.
59
 
12.4
Continuing Liability.
59
 
12.5
Additional Waivers.
59
 
12.6
Settlements or Releases.
62
 
12.7
No Election.
62
 
12.8
Indefeasible Payment.
62
 
12.9
Single Loan Account.
62
 
12.10
Apportionment of Proceeds of Loans.
63
 
12.11
Agent and Lenders Held Harmless.
63
 
12.12
Borrowers' Integrated Operations.
63


 
vi

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES




Exhibit 1
-           Form of Addendum



Exhibit 1.1A
-           Form of Assignment and Acceptance



Exhibit 1.1L
-           Form of Letter of Credit Application



Exhibit 2.5(b)
-           Form of Notice of Borrowing



Exhibit 2.6(b)
-           Form of Notice of Conversion or Continuation



Exhibit 2.11(a)
-           Form of Note



Exhibit 4.1(b)
-           Form of Opinions of Borrowers’ Counsel



Exhibit 6.3(a)
-           Form of Compliance Certificate



Schedule 1.1C
-           Commitments



Schedule 1.1R
-           Real Property Collateral



Schedule 5.6
-           Permitted Debt



Schedule 5.7
-           Litigation



Schedule 5.9
-           Subsidiaries



Schedule 5.12
-           Employee Benefit Plans



Schedule 5.17
-           Environmental Condition



Schedule 6.11
-           Deposit Account Banks


 
vii

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT




This REVOLVING CREDIT AGREEMENT, dated as of November 21, 2001, is entered into
among NATIONAL TECHNICAL SYSTEMS, INC., a California corporation (“Parent”), NTS
TECHNICAL SYSTEMS, a California corporation, dba National Technical Systems
(“NTS”), XXCAL, INC., a California corporation (“XXCAL”), APPROVED ENGINEERING
TEST LABORATORIES, INC., a California corporation (“AETL”), ETCR, INC., a
California corporation (“ETCR”), ACTON ENVIRONMENTAL TESTING CORPORATION, a
Massachusetts corporation (“Acton”), and one or more Subsidiaries of Parent,
whether now existing or hereafter acquired or formed, which become party to this
Agreement by executing an Addendum hereto in the form of Exhibit 1 (NTS, XXCAL,
AETL, ATCR, Acton and such other Subsidiaries are sometimes individually
referred to herein as a “Subsidiary Borrower” and collectively referred to
herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and Parent are
sometimes individually referred to herein as a “Borrower” and collectively
referred to herein as “Borrowers”), the financial institutions from time to time
parties hereto as Lenders, whether by execution hereof or an Assignment and
Acceptance in accordance with Section 11.5(c), and Comerica Bank – California,
in its capacity as contractual representative for itself and the other Lenders
(“Agent”).


The parties hereto agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATIONS


1.1            Definitions.  The following terms, as used herein, shall have the
following meanings:


“Affiliate” means any Person (i) that, directly or indirectly, controls, is
controlled by or is under common control with any Borrower or any Subsidiary;
(ii) which, to the knowledge of any Borrower, directly or indirectly
beneficially owns or controls ten percent (10%) or more of any class of voting
stock of any Borrower or any Subsidiary; or (iii) ten percent (10%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by any Borrower or any Subsidiary.  For purposes of the foregoing, control
(including controlled by and under common control with) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.


“Agent” means Comerica or any successor appointed pursuant to the terms of
Article X.


“Agreement” means this Revolving Credit Agreement, as amended or restated from
time to time in accordance with its terms.


“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, and whether tangible or intangible.

 
1

--------------------------------------------------------------------------------

 
 
“Asset Sale” means any sale, transfer or other disposition of any Borrower’s or
any Subsidiary’s businesses or Asset(s) now owned or hereafter acquired,
including shares of stock and indebtedness of any Subsidiary, receivables and
leasehold interests.


“Assignment and Acceptance” means an Assignment and Acceptance entered into by
an assigning Lender and an assignee Lender pursuant to Section 11.5(c), in the
form of Exhibit 1.1A.


“Audit Fee” has the meaning given to such term in Section 6.2.


“Bankruptcy Code” means The Bankruptcy Reform Act of 1978 (Pub. L. No. 95-598;
11 U.S.C.), as amended or supplemented from time to time, or any successor
statute, and any and all rules and regulations issued or promulgated in
connection therewith.


“Base LIBOR” applicable to any Interest Period for a LIBOR Lending Rate Portion
means the offered rate per annum (rounded upward to the nearest one-hundredth of
one percent (.01%)), if any, to first-class banks in the LIBOR market quoted by
Agent at 11:00 a.m. Pacific time, two (2) LIBOR Business Days prior to the first
day of such Interest Period for Dollar deposits of an amount comparable to the
principal amount of the LIBOR Lending Rate Portion for which the LIBOR Lending
Portion is being determined with maturities comparable to the Interest Period
for which such LIBOR Lending Rate will apply.


“Borrowing” means a borrowing of Revolving Loans from the Revolving Loan Lenders
pursuant to the terms and conditions hereof.


“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in the City of Los Angeles, California are authorized or
required by law or executive order or decree to close.


“Capital Expenditures” means expenditures made in cash, or financed with long
term debt, by any Person for the acquisition of any fixed Assets or
improvements, replacements, substitutions, or additions thereto that have a
useful life of more than one (1) year, including the direct or indirect
acquisition of such Assets by way of increased product or service charges,
offset items, or otherwise, and the principal portion of payments with respect
to Capital Lease Obligations, calculated in accordance with GAAP.


“Capital Lease” means any lease of an Asset by a Person as lessee which would,
in conformity with GAAP, be required to be accounted for as an Asset and
corresponding liability on the balance sheet of that Person.


“Capital Lease Obligations” of a Person means the amount of the obligations of
such Person under all Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 
2

--------------------------------------------------------------------------------

 


“Change of Control” means the time at which (i) any Person (including a Person’s
Affiliates and associates) or group (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) (other than the shareholders of
any Borrower on the Closing Date) becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of a percentage (based on
voting power, in the event different classes of stock shall have different
voting powers) of the voting stock of any Borrower equal to at least twenty-five
percent (25%), or such Person or group shall otherwise obtain the power to
control the election of the Board of Directors of any Borrower, (ii) there shall
be consummated any consolidation or merger of any Borrower pursuant to which
such Borrower’s common stock (or other capital stock) would be converted into
cash, securities or other property, other than a merger or consolidation of such
Borrower in which the holders of such common stock (or other capital stock)
immediately prior to the merger have the same proportionate ownership, directly
or indirectly, of common stock of the surviving corporation immediately after
the merger as they had of such Borrower’s common stock immediately prior to such
merger, or (iii) all or substantially all of any Borrower’s Assets shall be
sold, leased, conveyed or otherwise disposed of as an entirety or substantially
as an entirety to any Person (including an Affiliate or associate of such
Borrower) in one or a series of transactions.


“Closing Date” means the date when all of the conditions set forth in Section
4.1 have been fulfilled to the reasonable satisfaction of Agent and its counsel.


“Closing Fee” has the meaning set forth in Section 2.15(b).


“Comerica” means Comerica Bank-California, a California banking corporation.


“Commitment” means a Lender’s Revolving Credit Commitment.


“Compliance Certificate” means a certificate of compliance to be delivered in
accordance with Section 6.3(a), substantially in the form of Exhibit 6.3(a).


“Consolidated Effective Tangible Net Worth” means, as of any date of
determination, the result of (a) Borrowers’ consolidated total stockholder’s
equity, minus (b) the sum of (i) all Intangible Assets of Borrowers, and (ii)
all amounts due to Borrowers from Affiliates.


“Consolidated Adjusted Net Income” means, with respect to any period, the
consolidated net income of Borrowers and the Subsidiaries after all federal,
state and local income taxes reflected on Borrowers’ Financial Statement for
such period, calculated in accordance with GAAP plus (x) any non-cash
compensation paid to Borrowers' and the Subsidiaries' officers, directors and
employees, (y) a one time expense in a fiscal year ending January 31, 2002 of
$100,000 and (z) a one time write-off of goodwill pursuant to FASB 142 in fiscal
year ending January 31, 2002 or 2003.


“Consolidated Total Liabilities to Consolidated Effective Tangible Net Worth
Ratio” means, as of the date of determination, the ratio of (i) Borrowers’
consolidated total liabilities, calculated in accordance with GAAP; to (ii)
Consolidated Effective Tangible Net Worth.


 “Current Liabilities” means, as of the date of determination, the sum of
Borrowers’ consolidated liabilities coming due within one year (including the
Revolving Loans and the Reimbursement Obligations, and all amounts due from each
Borrower’s Shareholders, officers and Affiliates), calculated in accordance with
GAAP.

 
3

--------------------------------------------------------------------------------

 


“Debt” means, as of the date of determination, the sum, but without duplication,
of any and all of a Person’s:  (i) indebtedness heretofore or hereafter created,
issued, incurred or assumed by such Person (directly or indirectly) for or in
respect of money borrowed; (ii) Capital Lease Obligations; (iii) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (iv)
obligations for the deferred purchase price of property or services (including
trade obligations except accounts payable to trade creditors for goods or
services which are not aged more than 90 days from the billing date and current
operating liabilities (other than for borrowed money) which are not more than 90
days past due, in each case incurred in the ordinary course of business, as
presently conducted, and paid within the specified time, unless contested in
good faith in appropriate proceedings (if applicable)); (v) current liabilities
in respect of unfunded vested benefits under any Plan; (vi) obligations under
letters of credit; (vii) obligations under acceptance facilities; (viii)
obligations under all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, or supply funds to invest in any other
Person, or otherwise to assure a creditor against loss; (ix) obligations secured
by any Lien on any Asset of such Person, whether or not such obligations have
been assumed; and (x) Swaps.


“Debt Service Coverage Ratio” means, as of the date of determination, (i) the
sum of the following for the rolling four (4) quarter period ending on the date
of determination: (1) Consolidated Adjusted Net Income for such period, plus (2)
each Borrower’s and the Subsidiaries’ consolidated depreciation and amortization
expense for such period (including any non-cash compensation paid to Borrowers’
and the Subsidiaries’ officers, directors, employees, and agents), minus (3) any
Distributions paid or Capital Stock of each Borrower acquired or any other
action taken under Section 7.10 during such period, plus or minus (4) any change
in Borrowers’ deferred federal or state taxes, to (ii) the sum of (1) the
current portion of Borrowers’ long term Debt as of such date, calculated in
accordance with GAAP, plus (2) (x) $1,500,000 from the Closing Date until April
30, 2002, or (y) $1,750,000 from July 31, 2002 until the Revolving Loans
Maturity Date.


“Deed of Trust” means that certain Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, dated as of November 21, 2001, by ETCR, as
trustor, and Agent for the ratable benefit of Lenders, as beneficiary,
encumbering the Real Property Collateral to secure the Obligations.


“Distributions” means dividends or distributions of earnings made by a Person to
its shareholders, partners or members, as the case may be.


“Dollars” or “$” means lawful currency of the United States of America.


“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default exists, any Person reasonably
acceptable to Agent.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute, and any and all regulations
thereunder.


“ERISA Event” means (a) a Reportable Event with respect to a Plan or
Multiemployer Plan, (b) the withdrawal of a member of the ERISA Group from a
Plan during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), (c) the

 
4

--------------------------------------------------------------------------------

 


providing of notice of intent to terminate a Plan in a distress termination (as
described in Section 4041(c) of ERISA), (d) the institution by the PBGC of
proceedings to terminate a Plan or Multiemployer Plan, (e) any event or
condition (i) that provides a basis under Section 4042(a)(1), (2), or (3) of
ERISA for the termination of or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, of (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA of a
member of the ERISA Group from a Multiemployer Plan, or (g) providing any
security to any Plan under Section 401(a)(29) of the Internal Revenue Code by a
member of the ERISA Group.


“ERISA Group” means Borrowers and all members of a controlled group of
corporations and all trades or business (whether or not incorporated) under
common control which, together with Borrowers are treated as a single employer
under Section 414 of the Internal Revenue Code.


“Event of Default” has the meaning set forth in Section 8.1.


“Excluded Subsidiaries” means, all Subsidiaries of Borrowers that:  (i) are not
organized under the laws of any state or any territory of the United States of
America, or (ii) are not wholly owned by any Borrower or any Subsidiary,
including but not limited to XXCAL, Limited, a corporation organized under the
laws of the United Kingdom, XXCAL, Japan K.K, a corporation organized under the
laws of Japan, National Quality Assurance, Inc., a Massachusetts corporation,
NQA Laboratory Services, Inc., a Massachusetts corporation, NQA-USA, a
Massachusetts corporation, NQA Training and Development, Inc., a Massachusetts
corporation, and National Technical Systems Certifications Services, a Delaware
corporation.


“Expenses” means (i) all out-of-pocket expenses of Agent, Issuing Lender and/or
any Lender paid or incurred in connection with their due diligence and
investigation of Borrowers, including appraisal, filing, recording,
documentation, publication and search fees and other such expenses, and all
attorneys’ fees and expenses (including attorneys’ fees incurred pursuant to
proceedings arising under the Bankruptcy Code) incurred in connection with the
structuring, negotiation, drafting, preparation, execution and delivery of this
Agreement, the Loan Documents, and any and all other documents, instruments and
agreements entered into in connection herewith; (ii) all out-of-pocket expenses
of Agent, Issuing Lender and/or any Lender, including attorneys’ fees and
expenses (including attorneys’ fees incurred pursuant to proceedings arising
under the Bankruptcy Code) paid or incurred in connection with the negotiation,
preparation, execution and delivery of any waiver, forbearance, consent,
amendment or addition to this Agreement or any Loan Document, or the termination
hereof and thereof; (iii) all costs or expenses paid or advanced by Agent,
Issuing Lender and/or any Lender which are required to be paid by Borrowers
under this Agreement or the Loan Documents, including taxes and insurance
premiums of every nature and kind of Agent, Issuing Lender and/or any Lender;
and (iv) if an Event of Default occurs, all expenses paid or incurred by Agent,
Issuing Lender and/or any Lender, including attorneys’ fees and expenses
(including attorneys’ fees incurred pursuant to proceedings arising under the
Bankruptcy Code), costs of collection, suit, arbitration, judicial reference and
other enforcement proceedings, and any other out-of-pocket expenses incurred in
connection therewith or resulting therefrom, whether or not suit is brought, or
in connection with any refinancing or restructur­ing of the Obligations and the
liabilities of Borrowers under this Agreement, any of the Loan Documents, or any
other document, instrument or agreement entered into in connection herewith in
the nature of a workout.

 
5

--------------------------------------------------------------------------------

 


“Facility Fee” has the meaning set forth in Section 2.15(c).


“Federal Funds Rate” means for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of San Francisco, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by Agent from three Federal funds brokers
of recognized standing selected by it.


“Fees” means the Closing Fee, the Facility Fee, the Late Payment Fee, the Letter
of Credit Fees and the Audit Fees.


“Financial Statement(s)” means, with respect to any accounting period of any
Person, statements of income and statements of cash flows of such Person for
such period, and balance sheets of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year or, if such period is a full fiscal year,
corresponding figures from the preceding annual audit, all prepared in
reasonable detail and in accordance with GAAP, subject to year-end adjustments
in the case of monthly Financial Statements.  Financial Statement(s) shall
include the schedules thereto and annual Financial Statements shall also include
the footnotes thereto.


“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, which are in effect as of the date of this
Agreement.  If any changes in accounting principles from those in effect on the
date hereof are hereafter occasioned by promulgation of rules, regulations,
pronouncements or opinions by or are otherwise required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions), and any
of such changes results in a change in the method of calculation of, or affects
the results of such calculation of, any of the financial covenants, standards or
terms found herein, then the parties hereto agree to enter into and diligently
pursue negotiations in order to amend such financial covenants, standards or
terms so as to equitably reflect such changes, with the desired result that the
criteria for evaluating financial condition and results of operations of each
Borrower and the Subsidiaries shall be the same after such changes as if such
changes had not been made.


“Governing Documents” means the certificate or articles or certificate of
incorporation, by-laws, articles or certificate of organization, operating
agreement, or other organizational or governing documents of any Person.


“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority or subdivision thereof, domestic or foreign,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.


“Guaranties” and “Guaranty” means, individually or collectively as the context
requires, each certain Continuing Guaranty executed by a Guarantor in favor of
Agent and Lenders.


“Guarantor(s)” means, individually or collectively as the context requires, all
Subsidiaries (other than Subsidiary Borrowers and Excluded Subsidiaries), and
every other Person who hereafter executes a Guaranty in favor of Agent and
Lenders with respect to the Obligations.

 
6

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
laws or regulations as hazardous substances, hazardous materials, hazardous
wastes, toxic substances, or any other formulation intended to define, list, or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or EP toxicity
or are otherwise regulated for the protection of persons, property or the
environment; (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources; (c) any flammable substances or explosives
or any radioactive materials; and (d) asbestos in any form or electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty (50) parts per million.


“Indemnified Person(s)” has the meaning given to such term in Section 11.3(c).


“Insolvency Proceeding” means any proceeding commenced by or against any Person,
under any provision of the Bankruptcy Code, or under any other bankruptcy or
insolvency law, including, but not limited to, assignments for the benefit of
creditors, formal or informal moratoriums, compositions, or extensions with some
or all creditors.


“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.


“Interest Payment Date” means:


(i)             with respect to each Prime Lending Rate Portion, the last day of
each and every month commencing the first such day after the making of such
Loan, and the Maturity Date; and


(ii)            with respect to each LIBOR Lending Rate Portion, the earlier
of:  (1) the last day of the Interest Period with respect thereto, or (2) if the
Interest Period has a duration of more than three months, every LIBOR Business
Day that occurs during such Interest Period every three months from the first
day of such Interest Period.


“Interest Period” means, with respect to each LIBOR Lending Rate Portion, the
period commencing on the date of such LIBOR Lending Rate Portion and ending on
the numerically corresponding day one (1), two (2), three (3), six (6) or twelve
(12) months thereafter as Parent or any Borrower may elect pursuant to the
applicable Notice of Borrowing or Notice of Conversion or Continuation;
provided, however, that:


(i)             any Interest Period which would otherwise end on a day which is
not a LIBOR Business Day shall be extended to the next succeeding LIBOR Business
Day unless such LIBOR Business Day falls in another calendar month in which case
such Interest Period shall end on the immediately preceding LIBOR Business Day;


(ii)            any Interest Period which begins on the last LIBOR Business Day
of the calendar month (or on a day for which there is no numerically
corres­ponding day in the calendar

 
7

--------------------------------------------------------------------------------

 


month at the end of such Interest Period) shall end on the last LIBOR Business
Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and


(iii)           no Interest Period may extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute, and any and all regulations  thereunder.


“Issuing Lender” means Comerica.


“Late Payment Fee” has the meaning given to such term in Section 2.15(d).


“L/C Participants” means all of the Revolving Loan Lenders other than the
Issuing Lender.


“Lenders” means the banks and financial institutions from time to time parties
to this Agreement, including without limitation, Issuing Lender (each, a
“Lender”).


“Lending Office” means each Lender’s office located at its address set forth on
the signature pages hereof, or such other office of such Lender as it may
hereafter desig­nate as its Lending Office by notice to Parent.


“Letter(s) of Credit” means any standby letter(s) of credit issued by Issuing
Lender, pursuant to Section 3.1.


“Letter of Credit Application” means a Letter of Credit Application
substantially in the form of Exhibit 1.1L.


“Letter of Credit Fee” has the meaning given to such term in Section 3.3(a).


“Letter of Credit Sublimit” means Four Hundred Thousand Dollars ($400,000).


“Letter of Credit Usage” means, on any date of determination, the aggregate
maximum amounts available to be drawn under all outstanding Letters of Credit,
without regard to whether any conditions to drawing could then be met.


“LIBOR” means London interbank offered rate.


“LIBOR Business Day” means any Business Day on which major commercial banks are
open for international business (including dealings in Dollar deposits) in Los
Angeles, California and London, England.


“LIBOR Lending Rate” means, with respect to a LIBOR Lending Rate Portion, the
rate per annum (rounded upwards if necessary to the nearest whole one-hundredth
of one percent (.01%)), determined as the sum of:  (a) the quotient of:  (i)
Base LIBOR for the relevant Interest Period of such LIBOR Lending Rate Portion;
divided by (ii) the number equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage with respect to such Interest Period; plus (b) the LIBOR
Lending Rate Margin.  The LIBOR Lending Rate shall be adjusted auto­matically on
the effective date of any change in the LIBOR Reserve Percentage, such
adjustment to affect any LIBOR Lending Rate Portion outstanding on such
effective date to the extent such change is applied

 
8

--------------------------------------------------------------------------------

 


retroactively to eurocurrency funding of a member bank in the Federal Reserve
System.  Each determination of a LIBOR Lending Rate by Agent, including, but not
limited to, any determination as to the applicability or allocability of
reserves to eurocurrency liabilities or as to the amount of such reserves, shall
be conclusive and final in the absence of manifest error.


“LIBOR Lending Rate Margin” means, with respect to all Revolving Loans, two and
one-half percentage points (250 basis points).


“LIBOR Lending Rate Portion” means any portion of any Loan designated by Parent
or a Borrower as bearing interest at the LIBOR Lending Rate pursuant to Section
2.5 or 2.6.


“LIBOR Reserve Percentage” means, for any Interest Period of any LIBOR Lending
Rate Portion, the daily average of the stated maximum rate (rounded upward to
the nearest one-hundredth of one percent (.01%)), as determined by Agent in
accordance with its usual procedures (which determination shall be conclusive in
the absence of manifest error), at which reserves are required to be maintained
during such Interest Period by Agent and Lenders (including supplemental,
marginal, and emergency reserves) under Regulation D by Agent and Lenders
against Eurocurrency liabilities (as such term is defined in Regulation D), but
without benefit or credit of proration, exemptions, or offsets that might
otherwise be available to Agent and Lenders from time to time under Regulation
D.  Without limiting the generality of the foregoing, LIBOR Reserve Percentage
shall include any other reserves required to be maintained by Agent and Lenders
against (i) any category of liabilities that includes deposits by reference to
which the LIBOR Lending Rate for a LIBOR Lending Rate Portion is being
determined and (ii) any category of extension of credit or other assets that
includes LIBOR Lending Rate Portion.


“Lien” means any mortgage, deed of trust, pledge, security inter­est,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including, any conditional sale or other
title retention agreement, or finance lease) of any kind.


“Loan Document(s)” means each of the following documents, instruments, and
agreements individually or collectively, as the context requires:


(i)             the Notes;


(ii)            the Security Agreement (Borrowers);


(iii)           the Security Agreements (Guarantor);


(iv)           the Guaranties;


(v)            the Stock Pledge Agreements;


(vi)           the Deed of Trust;


(vii)          the Letter of Credit Applications; and


(viii)         such other documents, instruments, and agreements (including
intellectual property security agreements, control agreements, financing
statements and fixture

 
9

--------------------------------------------------------------------------------

 


filings) as Agent may reasonably request in connection with the transactions
contemplated hereunder or to perfect or protect the liens and security interests
granted to Agent in connection herewith.


“Loans” means the Revolving Loans.


“Majority Lenders” means Lenders holding Total Commitment Percentages in the
aggregate of not less than 66.67%.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Assets (valued in the aggregate in excess of $500,000), condition (financial or
otherwise), results of operations, or prospects of Parent, the Subsidiary
Borrowers and Guarantors taken as a whole; (ii) the ability of Borrowers to
perform their obligations under this Agreement and the Loan Documents
(including, without limitation, repayment of the Obligations as they come due),
or the ability of any Guarantor to perform its obligations under the Loan
Documents to which it is a party, (iii) the validity or enforceability of this
Agreement, the Loan Documents, or the rights or remedies of Agent and Lenders
hereunder and thereunder, (iv) a diminution in excess of $500,000 of the value
of the Assets assigned or pledged to Agent as collateral, or (v) the priority of
Agent’s Liens with respect to the Assets (valued in the aggregate in excess of
$500,000) assigned or pledged thereto as collateral.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA or Section 3(37) of ERISA to which any member of the ERISA Group has
contributed, or was obligated to contribute, within the preceding six plan years
(while a member of such ERISA Group) including for these purposes any Person
which ceased to be a member of the ERISA Group during such six year period.


“Net Cash Proceeds” means in connection with any Asset Sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such Asset Sale, less any proceeds used to replace the
Asset which is the subject of the Asset Sale and net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on any Asset which is the subject of such sale,
(ii) other customary fees, expenses and commissions incurred in connection with
the Asset Sale, and (iii) taxes paid or reasonably estimated to be payable as a
result of such Asset Sale.


“Notes” means, collectively, the promissory notes executed by Borrowers to the
order of each Lender pursuant to Section 2.11(a) (each, a “Note”).


“Notice of Borrowing” means an irrevocable notice from a Borrower to Agent of
such Borrower’s request for a Borrowing pursuant to the terms of Section 2.5,
substantially in the form of Exhibit 2.5(b).


“Notice of Conversion or Continuation” means a written notice given pursuant to
the terms of Section 2.6(b), substantially in the form of Exhibit 2.6(b).


“Obligations” means any and all indebtedness, liabilities, and obligations of
Borrowers owing to Agent and Lenders and to their successors and assigns,
previously, now, or hereafter incurred, and howsoever evidenced, whether direct
or indirect, absolute or contingent, joint

 
10

--------------------------------------------------------------------------------

 


or several, liquidated or unliquidated, voluntary or involuntary, due or not
due, legal or equitable, whether incurred before, during, or after any
Insolvency Proceeding and whether recovery thereof is or becomes barred by a
statute of limitations or is or becomes otherwise unenforceable or unallowable
as claims in any Insolvency Proceeding, together with all interest thereupon
(including interest under Section 2.4(b) and including any interest that, but
for the provisions of the Bankruptcy Code, would have accrued during the
pendency of an Insolvency Proceeding.  The Obligations shall include, without
limiting the generality of the foregoing, all principal and interest owing under
the Loans, all Reimbursement Obligations, all Expenses, the Fees, any other fees
and expenses due hereunder and under the Loan Documents (including any fees or
expenses that, but for the provisions of the Bankruptcy Code, would have accrued
during the pendency of an Insolvency Proceeding), and all other indebted­ness
evidenced by this Agreement and/or the Loan Documents.


“Old Lender(s)” means, individually or collectively as the context requires,
United California Bank and Mellon Bank, in their capacities as lenders under
that certain Credit Agreement dated as of September 8, 1997 between Sanwa Bank
California and NTS, as amended.


“Participant” has the meaning set forth in Section 11.5(d).


“Pay-Off Letters” means those certain letters, in form and substance reasonably
satisfactory to Agent, from Old Lenders respecting the amount necessary to repay
in full all of the obligations of Borrowers or any Subsidiary owing to Old
Lenders and obtain a termination or release of all of the Liens existing in
favor of Old Lenders in and to the Assets of Borrowers and such Subsidiaries.


“PBGC” means the Pension Benefit Guaranty Corpora­tion or any entity succeeding
to any or all of its functions under ERISA.


“Permitted Asset Sales” means (i) the Asset Sale of NTS’ Largo Division located
at 7887 Brian Dairy Road, Largo, Florida, (ii) any sales in connection with
eminent domain proceedings affecting the Real Property Collateral, (iii) the
sale of a condominium owned by ETCR located at 76216 Honeysuckle Drive, Palm
Desert, California, and (iv) the sale of the San Marcos properties in Vista,
California owned by ETCR (APN 217-161-03 and 217-161-08).


“Permitted Debt” means (i) Debt owing to Agent and Lenders in accordance with
the terms of this Agreement and the Loan Documents, (ii) Debt listed on Schedule
5.6, (iii) Debt among all Borrowers up to a maximum aggregate amount of One
Million Dollars ($1,000,000) outstanding at any one time during Parent’s fiscal
year ending January 31, 2002, or Two Million Dollars ($2,000,000) outstanding at
any one time during any fiscal year thereafter, in each case incurred in the
ordinary course of business and secured by the Liens described in clause (iv) of
the definition of Permitted Liens hereinbelow, (iv) trade payables incurred in
the ordinary course of business described in clause (iv) of the definition of
“Debt” hereinabove, (v) unsecured Debt in an aggregate amount not to exceed One
Million Dollars ($1,000,000) outstanding at any time among all Borrowers owing
to officers and employees of any Borrower, and (vi) the reimbursement
obligations owing to Old Lenders respecting a letter of credit in the face
amount of JPY 20,000,000 for the account of XXCAL, in favor of Sanwa Bank, Ltd.,
with an expiry date of December 10, 2001, provided that such letter of credit
shall not be renewed or extended.


“Permitted Liens” means (i) Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or are being

 
11

--------------------------------------------------------------------------------

 


contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture; (ii) Liens in favor of Agent, for the
ratable benefit of Lenders, in accordance with the Loan Documents, (iii)
statutory Liens, such as inchoate mechanics’, inchoate materialmen’s,
landlord’s, warehousemen’s, and carriers’ liens, and other similar liens, other
than those described in clause (i) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture; (iv) Liens relating to Capital Lease
Obligations permitted hereunder and Liens securing any leases permitted in
Section 7.5, (v) judgment Liens that do not constitute an Event of Default under
Section 8.1(i), (vi) Liens, if they constitute such, of any true lease and
consignment UCC filings permitted hereunder, (vii) Purchase Money Liens, (viii)
Liens created by the eminent domain proceedings affecting the Real Property
Collateral, and (ix) the Liens encumbering the Real Property Collateral
disclosed in the preliminary report of title prepared by Chicago Title Company,
dated November 6, 2001.


“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.


“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA in
which any personnel of any member of the ERISA Group participate or from which
any such personnel may derive a benefit or with respect to which any member of
the ERISA Group may incur liability, excluding any Multiemployer Plan, but
including any plan either established or maintained by any member of the ERISA
Group or to which such Person contributes under the laws of any foreign country.


“Prime Lending Rate” means the variable per annum rate equal to the Prime Rate.


“Prime Lending Rate Portion” means any portion of any Loan designated by Parent
or a Borrower as bearing interest at the Prime Lending Rate pursuant to Section
2.5 or 2.6.


“Prime Rate” means the variable rate of interest announced by Agent at its
corporate headquarters as its prime rate and which serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto.  The Prime Rate is determined by Agent from time to time as a
means of pricing credit extensions to some customers and is neither directly
tied to some exter­nal rate of interest or index nor necessarily the lowest rate
of interest charged by Agent at any given time for any particular class of
customers or credit extensions.


“Purchase Money Lien” means a Lien on any Asset of a Borrower; provided that (i)
such Lien attaches only to that Asset and (ii) the Debt secured by such Asset
does not exceed one hundred percent (100%) of the purchase price of such Asset.


“Quick Ratio” means, as of the date of determination, the ratio of (i)
Borrowers’ accounts receivable plus Borrowers’ cash on hand and marketable
securities, to (ii) Current Liabilities.

 
12

--------------------------------------------------------------------------------

 


“Real Property Collateral” means the real property of ETCR more particularly
described on Schedule 1.1R.


“Register” has the meaning given to such term in Section 10.13.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended or supplemented from time to
time.


“Reimbursement Obligations” means the obligations of Borrowers to reimburse
Issuing Lender pursuant to Section 3.5 amounts drawn under Letters of Credit.


“Reportable Event” means any of the events described in Section 4043(c) of ERISA
other than a Reportable Event as to which the provision of 30 days notice to the
PBGC is waived under applicable regulations.


“Responsible Officer” means either the Chief Executive Officer, Chief Financial
Officer or Controller of a Person, or such other officer, employee, or agent of
such Person designated by a Responsible Officer in a writing delivered to Agent.


“Retiree Health Plan” means an employee welfare benefit plan within the meaning
of Section 3(1) of ERISA that provides benefits to individuals after termination
of their employment, other than as required by Section 601 of ERISA.


“Revolving Credit Commitment” means, with respect to any Revolving Loan Lender,
the amount indicated opposite such Lender’s name on Schedule 1.1C under the
heading Revolving Credit Commitment or, in the case of any Lender that is an
assignee Lender pursuant to Section 11.5(c), the amount of the assigning
Lender’s Revolving Credit Commitment assigned to such assignee Lender
(collectively, the “Revolving Credit Commitments”).


“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Loan Lender, the percentage indicated on Schedule 1.1C under the heading
Revolving Credit Commitment Percentage or, in the case of any Lender that is an
assignee Lender pursuant to Section 11.5(c), the percentage of the assigning
Lender’s Revolving Credit Commitment assigned to such assignee Lender.


“Revolving Loans” has the meaning given to such term in Section 2.1.


“Revolving Loan Lender” means each of the Lenders indicated on Schedule 1.1C
under the heading Revolving Loan Lenders, and also means any assignee of such
Lender pursuant to Section 11.5(c).


“Revolving Loans Maturity Date” means August 1, 2003.


“SEC” means the U.S. Securities and Exchange Commission.


“Security Agreement (Borrowers)” means that certain Security Agreement, dated as
of even date herewith, among Borrowers and Agent, for the ratable benefit of
Lenders.


“Security Agreement (Guarantor)” means each Security Agreement now or hereafter
entered into between a Guarantor and Agent, for the ratable benefit of Lenders.

 
13

--------------------------------------------------------------------------------

 


“Shareholder” means a shareholder of any Borrower.


“Solvent” means, with respect to any Person on the date any determination
thereof is to be made, that on such date:  (a) the present fair valuation of the
Assets of such Person is greater than such Person’s probable liability in
respect of existing debts; (b) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature; and (c) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, which would leave such
Person with Assets remaining which would constitute unrea­sonably small capital
after giving effect to the nature of the particular business or
trans­action.  For purposes of this definition (i) the fair valua­tion of any
property or assets means the amount realizable within a reasonable time, either
through collection or sale of such Assets at their regular market value, which
is the amount obtainable by a capable and diligent Person from an interested
buyer willing to purchase such property or assets within a reasonable time under
ordinary circumstances; and (ii) the term debts includes any payment obligation,
whether or not reduced to judgment, equitable or legal, matured or unmatured,
liquidated or unliquidated, disputed or undisputed, secured or unsecured,
absolute, fixed or contingent.


“Stock Pledge Agreement” means each certain Security Agreement-Stock Pledge now
or hereafter entered into between a Borrower and Agent, for the ratable benefit
of Lenders.


“Subsidiary” means any corporation, limited liability company, partnership,
trust or other entity (whether now existing or hereafter organized or acquired)
of which any Borrower or one or more Subsidiaries of any Borrower at the time
owns or controls directly or indirectly 50% of the shares of stock or
partnership or other ownership interest having general voting power under
ordinary circumstances to elect a majority of the board of directors, managers
or trustees or otherwise exercising control of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
at the time stock or any other form of ownership of any other class or clas­ses
shall have or might have voting power by reason of the happening of any
contingency).


“Swaps” means payment obligations with respect to interest rate swaps, currency
swaps and similar obligations obligating a Person to make payments, whether
periodically or upon the happening of a contingency.  For the purposes of this
Agreement, the amount of the obligation under any Swap shall be the amount
determined, in respect thereof as of the end of the then most recently ended
fiscal quarter of Borrowers, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to each party thereto or if any such agreement provides for the
simultaneous payment of amounts by and to each party, then in each such case,
the amount of such obligation shall be the net amount so determined.


“Taxes” has the meaning set forth in Section 9.1.


“Total Commitment Percentage” means, with respect to any Lender, the percentage
equal to such Lender’s Revolving Loan Commitment, divided by the Total Credit.


“Total Credit” means, initially, Sixteen Million Dollars ($16,000,000), as may
be reduced from time to time pursuant to Section 2.14, and also reduced by One
Million Five Hundred Thousand Dollars ($1,500,000) effective August 1, 2002, if
the Consolidated Adjusted Net Income for the most recent fiscal year is less
than Two Million Dollars ($2,000,000).

 
14

--------------------------------------------------------------------------------

 


“Transferee” has the meaning set forth in Section 11.5(e).


“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.


“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.


“Unmatured Event of Default” means any condition or event which with the giving
of notice or lapse of time or both would, unless cured or waived, become an
Event of Default.


1.2            Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP.


1.3            Computation of Time Periods.  In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word from means from and including and the words to and until each
mean to but excluding.  Periods of days referred to in this Agreement shall be
counted in calendar days unless otherwise stated.


1.4            Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular and to the
singular include the plural, references to any gender include any other gender,
the part includes the whole, the term including is not limiting, and the term or
has, except where otherwise indicated, the inclusive meaning represented by the
phrase and/or.  References in this Agreement to determination by Agent include
good faith estimates by Agent (in the case of quantitative determinations), and
good faith beliefs by Agent (in the case of qualitative determinations).  The
words hereof, herein, hereby, hereunder, and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, exhibit and schedule
references are to this Agreement, unless otherwise specified.  Any reference in
this Agreement or any of the Loan Documents to this Agreement or any of the Loan
Documents includes any and all permitted alterations, amendments, changes,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable.


1.5            Exhibits and Schedules.  All of the exhibits and schedules
attached hereto shall be deemed incorporated herein by reference.


1.6            No Presumption Against Any Party.  Neither this Agreement, any of
the Loan Documents, any other document, agreement, or instrument entered into in
connection herewith, nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto, whether
under any rule of construc­tion or otherwise.  On the contrary, this Agreement,
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith have been reviewed by each of the parties and their
counsel and shall be construed and inter­preted according to the ordinary
meanings of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 
15

--------------------------------------------------------------------------------

 


1.7            Independence of Provisions.  All agreements and covenants
hereunder, under the Loan Documents, and the other documents, instruments, and
agreements entered into in connection herewith shall be given independent effect
such that if a particular action or condition is prohibited by the terms of any
such agreement or covenant, the fact that such action or condition would be
permitted within the limitations of another agreement or covenant shall not be
construed as allowing such action to be taken or condition to exist.


ARTICLE II


TERMS OF THE CREDIT


2.1            Revolving Loans.  Provided that no Event of Default or Unmatured
Event of Default has occurred and is continuing, and subject to the other terms
and conditions hereof, each Revolving Loan Lender severally agrees to make
revolving loans (“Revolving Loans”) to Borrowers, upon notice in accordance with
Section 2.5(b), from the Closing Date up to but not including the Revolving
Loans Maturity Date, the proceeds of which shall be used only for the purposes
allowed in Section 7.1(a), subject to the following conditions and limitations:


(a)            the aggregate principal amount of Revolving Loans outstanding
made by any Revolving Loan Lender after giving effect to any proposed Borrowing
plus such Revolving Loan Lender’s pro rata share of the Letter of Credit Usage
on such date shall not exceed the amount of such Lender’s Revolving Credit
Commitment, as then in effect;


(b)            the aggregate principal amount of Revolving Loans outstanding
made by all Revolving Loan Lenders after giving effect to any proposed Borrowing
plus the Letter of Credit Usage on such date shall not exceed the amount of the
Total Credit, as then in effect;


(c)            Borrowers shall not be permitted to borrow, and Revolving Loan
Lenders shall not be obligated to make, any Revolving Loans to Borrowers, unless
and until all of the conditions for a Borrowing set forth in Section 4.2 have
been met to the reasonable satisfaction of Agent.


(d)            If a reduction of the Total Credit (a “Total Credit Reduction”)
occurs pursuant to the terms of this Agreement, then Borrowers shall, upon each
Total Credit Reduction, immediately pay to Agent for the account of each
Revolving Loan Lender, in cash, a principal reduction payment on the Revolving
Loans in order to reduce the outstanding Revolving Loans plus the Letter of
Credit Usage to an amount not greater than the Total Credit, as so reduced.


Borrowers may repay and, subject to the terms and conditions hereof, reborrow
Revolving Loans. All such repayments shall be made to Agent for the account of
each Revolving Loan Lender.  All such repayments shall be without penalty or
premium except as otherwise required by Section 2.7(a) with respect to
repayments of LIBOR Lending Rate Portions.  Borrowers shall give Agent at least
three (3) Business Days’ prior written notice of any repayment of a Prime
Lending Rate Portion and at least three (3) LIBOR Business Days’ prior written
notice of any repayment of a LIBOR Lending Rate Portion, upon receipt of which,
Agent shall promptly give notice to each Revolving Loan Lender.  Upon receipt of
any such notice of a repayment, Agent shall promptly notify each Revolving Loan
Lender thereof.  Agent shall, promptly following its receipt thereof, distribute
to each Revolving Loan Lender its pro rata share (based upon the principal
amounts outstanding) of all amounts received by Agent pursuant to this Section
2.1 for each such Revolving Loan Lender’s

 
16

--------------------------------------------------------------------------------

 


respective account.  On the Revolving Loans Maturity Date, Borrowers shall pay
to Agent for the account of each Revolving Loan Lender, the entire unpaid
principal balance of the Revolving Loans together with all accrued but unpaid
interest thereon.


2.2            [Intentionally Omitted].


2.3            [Intentionally Omitted].


2.4            Interest Rates; Payments of Interest.


(a)            Interest Rate Options.  Subject to the terms and conditions
hereof, all Loans, or portions thereof, may be outstanding as either Prime
Lending Rate Portions or LIBOR Lending Rate Portions, by designating, in
accordance with Sections 2.5(b) and 2.6(b), either the Prime Lending Rate or the
LIBOR Lending Rate to apply to all or any portion of the unpaid principal
balance of the Loans; provided, however, there shall be no more than three (3)
LIBOR Lending Rate Portions outstanding at any time.  LIBOR Lending Rate
Portions shall be in minimum amounts each of One Million Dollars
($1,000,000).  Each type of Loan shall be made and maintained by each Lender at
such Lender’s Lending Office for such type of Loan.


(b)            Default Rate.  Upon the occurrence and during the continuance of
an Event of Default, in addition to and not in substitution of any of Lenders’
other rights and remedies with respect to such Event of Default, the entire
unpaid principal balance of the Loans shall bear interest at the applicable
Lending Rate plus three hundred (300) basis points.  In addition, interest,
Expenses, the Fees, and other amounts due hereunder not paid when due shall bear
interest at the Prime Lending Rate plus three hundred (300) basis points until
such overdue payment is paid in full.


(c)            Computation of Interest.  All computations of interest shall be
calculated on the basis of a year of three hundred sixty (360) days for the
actual days elapsed.  In the event that the Prime Rate announced is, from time
to time, changed, adjustment in the rate of interest payable hereunder on all
Prime Lending Rate Portions shall be made as of 12:01 a.m. (Pacific time) on the
effective date of the change in the Prime Rate.  Interest shall accrue from the
Closing Date to the date of repayment of the Loans in accordance with the
provisions of this Agreement; provided, however, if a Loan is repaid on the same
day on which it is made, then one (1) day’s interest shall be paid on that
Loan.  Any and all interest not paid when due shall thereafter be deemed to be a
Revolving Loan as a Prime Lending Rate Portion made under Section 2.1 and shall
bear interest thereafter as provided for in Section 2.4(b).


(d)            Maximum Interest Rate.  In no event shall the interest rate and
other charges hereunder exceed the highest rate permissible under any law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Agent or any
Lender has received interest and other charges hereunder in excess of the
highest rate applicable hereto, such excess shall be deemed received on account
of, and shall automa­tic­ally be applied to reduce, the Obligations, other than
interest, in the inverse order of maturity, and the provisions hereof shall be
deemed amended to provide for the highest permissible rate.  If there are no
Obligations outstanding, Lenders shall refund to Borrowers such excess.


(e)            Payments of Interest.  All accrued but unpaid interest on the
Loans, calculated in accordance with this Section 2.4, shall be due and payable,
in arrears, on each and every Interest Payment Date.

 
17

--------------------------------------------------------------------------------

 


2.5            Notice of Borrowing Requirements.


(a)            Each Borrowing of a Prime Lending Rate Portion shall be made on a
Business Day and each Borrowing of a LIBOR Lending Rate Portion shall be made on
a LIBOR Business Day.


(b)            Each Borrowing shall be made upon telephonic notice given by a
Responsible Officer of a Borrower, followed by a Notice of Borrowing, given by
facsimile or personal service, delivered to Agent at the address set forth in
the Notice of Borrowing.  If for a Prime Lending Rate Portion, Agent shall be
given such notice no later than 11:00 a.m., Pacific time, one (1) Business Day
prior to the day on which such Borrowing is to be made, and, if for a LIBOR
Lending Rate Portion, Agent shall be given notice no later than 9:00 a.m.,
Pacific time, three (3) LIBOR Business Days prior to the day on which such
Borrowing is to be made, and such notice shall state the amount and purpose
thereof (subject to the provisions of Section 2.1).  Upon receipt of any Notice
of Borrowing from a Borrower, (x) Agent shall promptly notify each Revolving
Loan Lender thereof, (y) each Revolving Loan Lender will make the amount of its
pro rata share of each Borrowing available to Agent for the account of Borrowers
at Agent’s Lending Office for such Loans prior to 10:00 a.m., Pacific time, on
the date requested by a Borrower in funds immediately available to Agent and (z)
such Borrowing will then be made available to such Borrower by Agent crediting
the account of Borrowers on the books of such Lending Office with the aggregate
of the amounts made available to Agent by Revolving Loan Lenders and in like
funds as received by the Agent.


(c)            Neither Agent nor any Lender shall incur any liability to
Borrowers in acting upon any telephonic notice which Agent believes in good
faith to have been given by a Responsible Officer of Borrower, or for otherwise
acting in good faith under this Section 2.5, and in making any Loans pursuant to
telephonic notice.


(d)            So long as all of the conditions for a Borrowing of a Loan set
forth herein have been satisfied, Agent shall make the proceeds of such Loan
available to Borrowers on the applicable Borrowing date by transferring same day
funds, equal to the amount of such Loan, in accordance with written disbursement
instructions given by Borrowers to Agent, in form and substance satisfactory to
Agent and otherwise consistent with Section 7.1.


2.6            Conversion or Continuation Requirements.


(a)            Parent shall have the option to:  (i) convert, at any time, all
or any portion of any of the outstanding Loans, subject to the requirements of
Section 2.4(a), from a portion bearing interest at one of the interest rate
options available pursuant to Section 2.4(a) to another; or (ii) upon the
expira­tion of any Interest Period applicable to a LIBOR Lending Rate Portion,
to continue all or any portion of such LIBOR Lending Rate Portion as a LIBOR
Lending Rate Portion with the succeeding Interest Period(s) of such continued
LIBOR Lending Rate Portion commencing on the expiration date of the Interest
Period previously applica­ble thereto; provided, however, that a LIBOR Lending
Rate Portion may only be converted to a Prime Lending Rate Portion or continued
as a LIBOR Lending Rate Portion on the expiration date of the Interest Period
applicable thereto; provided further, however, that no outstanding Loan, or
portion thereof, may be continued as, or be converted into, a LIBOR Lending Rate
Portion in the event that, on the earlier of the date of the delivery of the
Notice of Conversion or Continuation or the telephonic notice in respect
thereof, any Event of Default or Unmatured Event of Default has occurred and is
continuing; provided further,

 
18

--------------------------------------------------------------------------------

 


however, that if Parent fails to deliver the appropriate Notice of Conversion or
Continuation or the telephonic notice in respect thereof pursuant to the
required notice period before the expiration of the Interest Period of a LIBOR
Lending Rate Portion, such LIBOR Lending Rate Portion shall automatically be
converted to a Prime Lending Rate Portion; provided further, however, that no
outstanding portion of a Loan may be continued as, or be converted into, a LIBOR
Lending Rate Portion in the event that, after giving effect to any such
conversion or continuation, there would be more than three (3) LIBOR Lending
Rate Portions outstanding.


(b)            Parent shall give telephonic notice of any proposed continuation
or conversion pursuant to this Section 2.6 followed by a Notice of Conversion or
Continuation, given by facsimile or personal service, delivered to Agent at the
address set forth in the Notice of Conversion or Continuation, no later than
11:00 a.m., Pacific time, on the Business Day which is the proposed conversion
date (in the case of a conversion to a Prime Lending Rate Portion) and no later
than 9:00 a.m., Pacific time, three (3) LIBOR Business Days in advance of the
proposed conversion or continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Lending Rate Portion­).  If such Notice of Conversion
or Continuation is received by Agent not later than 11:00 a.m., Pacific time, on
a LIBOR Business Day, such day shall be treated as the first LIBOR Business Day
of the required notice period.  In any other event, such notice will be treated
as having been received at the opening of business of the next LIBOR Business
Day.  A Notice of Conversion or Continuation shall specify:  (1) the proposed
conversion or continuation date (which shall be a Business Day or a LIBOR
Business Day, as applicable); (2) the amount of the Revolving Loan to be
converted or continued; (3) the nature of the proposed conversion or
continuation; and (4) in the case of a conversion to or continuation of a LIBOR
Lending Rate Portion, the requested Interest Period.


(c)            Neither Agent nor any Lender shall incur any liability to
Borrowers in acting upon any telephonic notice referred to above which Agent
believes in good faith to have been given by a Responsible Officer of Parent or
for otherwise acting in good faith under this Section 2.6.  Any Notice of
Conversion or Continuation (or tele­phonic notice in respect thereof) shall be
irrevocable and Borrowers shall be bound to convert or continue in accordance
therewith.


2.7            LIBOR Costs.


(a)            Borrowers shall reimburse each Lender for any increase in such
Lender’s costs (which shall include, but not be limited to, taxes, other than
taxes imposed on the overall net income of such Lender, fees or charges), or any
loss or expense (including, without limitation, any loss or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain outstanding the principal amount of the
Loans) incurred by it directly or indirectly resulting from the making of any
LIBOR Lending Rate Portion due to:  (a) the modification, adoption, or enactment
of any law, rule, regulation or treaty or the interpretation thereof by any
governmental or other authority (whether or not having the force of law) which
becomes effective after the date hereof; (b) the modification or new application
of any law, regulation or treaty or the interpretation thereof by any
governmental or other authority (whether or not having the force of law) which
becomes effective after the date hereof; (c) compliance by such Lender with any
request or directive (whether or not having the force of law) of any monetary or
fiscal agency or authority which becomes effective after the date hereof; (d)
violations by Borrowers of the terms of this Agreement; or (e) any prepay­ment
of a LIBOR Lending Rate Portion at any time prior to the end of the applicable
Interest Period, including pursuant to Section 8.2.

 
19

--------------------------------------------------------------------------------

 


(b)            The amount of such costs, losses, or expenses shall be determined
solely by such Lender based upon the assumption that such Lender funded one
hundred percent (100%) of each LIBOR Lending Rate Portion in the LIBOR
market.  In attributing such Lender’s general costs relating to its eurocurrency
operations to any transaction under this Agreement or averag­ing any costs over
a period of time, such Lender may use any reasonable attribution or averaging
methods which it deems appropriate and practical.  Such Lender shall notify
Borrowers of the amount due such Lender pursuant to this Section 2.7 in respect
of any LIBOR Lending Rate Portion as soon as practicable but in any event within
forty-five (45) days after the last day of the Interest Period of such LIBOR
Lending Rate Portion, and Borrowers shall pay to such Lender the amount due
within fifteen (15) days of its receipt of such notice.  A certificate as to the
amounts payable pursuant to the foregoing sentence together with whatever detail
is reasonably available to such Lender shall be submitted by such Lender to
Borrowers.  Such determination shall, if not objected to within ten (10) days,
be conclusive and binding upon Borrowers in the absence of manifest error.  If
such Lender claims increased costs, loss, or expenses pursuant to this Section
2.7, then such Lender, if requested by Borrowers, shall use reasonable efforts
to take such steps that Borrowers reasonably request, includ­ing designating
different Lending Offices, as would eliminate or reduce the amount of such
increased costs, losses, or expenses, so long as taking such steps would not, in
the reasonable judgment of such Lender, otherwise be disadvantageous to such
Lender.  Any recovery by such Lender or its Lending Office of amounts previously
borne by Borrowers pursuant to this Section 2.7 shall be promptly remitted,
without interest (unless Agent received interest on such recovered amounts), to
Borrowers by such Lender.


2.8            Illegality; Impossibility.  Notwithstanding anything herein to
the contrary, if any Lender determines (which determination shall be conclusive)
that any law, rule, regulation, treaty or directive, or any change therein, or
any change in the inter­pretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or its Lending Office)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Lender (or its Lending Office) to fund or maintain a LIBOR
Lending Rate Portion in the LIBOR market or to continue such funding or
maintaining, then such Lender shall give notice of such circumstances to
Borrowers and (a) in the case of each and every LIBOR Lending Rate Portion which
is outstanding, Borrowers shall, if requested by such Lender, prepay such LIBOR
Lending Rate Portion(s) on or before the date specified in such request,
together with interest accrued thereon, and the date so specified shall be
deemed to be the last day of the Interest Period of that LIBOR Lending Rate
Portion, and concurrent with any such prepay­ment, such Lender shall make a
Prime Lending Rate Portion to Borrowers in the principal amount equal to the
principal amount of the LIBOR Lending Rate Portions so prepaid, and (b) such
Lender shall not be obligated to make any further LIBOR Lending Rate Portions
until such Lender determines that it would no longer be unlawful or impossible
to do so.


2.9            Disaster.  Notwithstanding anything herein to the contrary, if
any Lender determines (which determination shall be conclusive) that (a) such
Lender is unable to determine the LIBOR Lending Rate with respect to any Notice
of Borrowing or Notice of Conversion or Continuation selecting the LIBOR Lending
Rate because quotations of interest rates for the relevant deposits are not
being provided in the relevant amounts or for the relative maturities or (b) the
LIBOR Lending Rate will not adequately reflect the cost to such Lender of making
or funding LIBOR Lending Rate Portions, then (i) the right of Borrowers to
select the LIBOR Lending Rate shall be suspended until such Lender notifies
Borrowers that the circumstances causing such

 
20

--------------------------------------------------------------------------------

 


suspension no longer exist, and (ii) Borrowers shall repay in full the then
outstanding principal balance of all LIBOR Lending Rate Portions, together with
interest accrued thereon, on the last day of the Interest Period applicable to
each such LIBOR Lending Rate Portion, and concurrent with any such prepayment,
such Lender shall make a Prime Lending Rate Portion to Borrower in the principal
amount equal to the principal amount of the LIBOR Lending Rate Portions so
repaid.


2.10          Increased Risk-Based Capital Cost.  If the amount of capital
required or expected to be maintained by any Lender or any Person directly or
indirectly owning or controlling such Lender (each a “Control Person”), shall be
affected by:


(a)            the introduction or phasing in of any law, rule or regulation
after the date hereof;


(b)            any change after the date hereof in the interpretation of any
existing law, rule or regulation by any central bank or United States or foreign
governmental authority charged with the administration thereof; or


(c)            compliance by such Lender or such Control Person with any
directive, guideline or request from any central bank or United States or
foreign governmental authority (whether or not having the force of law)
promulgated or made after the date hereof, and such Lender shall have reasonably
determined that such introduction, phasing in, change or compliance shall have
had or will thereafter have the effect of reducing (x) the rate of return on
such Lender’s or such Control Person’s capital, or (y) the asset value to such
Lender or such Control Person of the Loans made or maintained by such Lender, in
either case to a level below that which such Lender or such Control Person could
have achieved or would thereafter be able to achieve but for such introduction,
phasing in, change or compliance (after taking into account such Lender’s or
such Control Person’s policies regarding capital), in either case by an amount
which Agent in its reasonable judgment deems material, then, on demand by such
Lender, Borrowers shall pay to such Lender or such Control Person such
additional amount or amounts as shall be sufficient to compensate such Lender or
such Control Person, as the case may be, for such reduction.


2.11          Notes; Statements of Obligations.


(a)            Borrowers agree that, upon the request to Agent by any Lender
made on or prior to the Closing Date if and to the extent that such Lender has a
Commitment as of the Closing Date, or in connection with any assignment pursuant
to Section 11.5(c), to evidence such Lender’s Loans, Borrowers will execute and
deliver to such Lender a promissory note substantially in the form of Exhibit
2.11(a), with appropriate insertions as to payee, date and principal amount
(each, as amended, supplemented, replaced or otherwise modified from time to
time, a “Note” and, collectively, the “Notes”), payable to the order of such
Lender and in a principal amount equal to the sum of such Lender’s Revolving
Credit Commitment.  Each Note shall (x) be dated the Closing Date, (y) be
payable as provided herein and (z) provide for the payment of  interest in
accordance with Section 2.4.


(b)            The Loans and Borrowers’ obligation to repay the same shall be
evidenced by the Notes, this Agreement and the books and records of
Lenders.  Agent shall maintain the Register pursuant to Section 10.13, and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Loan made hereunder, whether each such Loan is a LIBOR Lending Rate Portion
or a Prime Lending Rate Portion, or both, and each Interest Period, if any,
applicable

 
21

--------------------------------------------------------------------------------

 


thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from Borrowers to each Lender hereunder and (iii) both
the amount of any sum received by Agent hereunder from Borrowers and each
Lender’s share thereof; provided, however, any failure by Agent to maintain the
Register or any such subaccount with respect to any Loan or continuation,
conversion or payment thereof shall not limit or otherwise affect Borrowers’
obligations hereunder or under the Notes.


(c)            Agent shall render monthly statements of the Loans to Parent,
including statements of all principal and interest owing on the Loans, and all
Fees and Expenses owing, and such statements shall, absent manifest error, be
presumed to be correct and accurate and constitute an account stated between
Borrowers and Lenders unless, within thirty (30) days after receipt thereof by
Parent, Parent delivers to Agent, at the address specified in Section 11.1, with
a copy for each Lender, written objection thereof specifying the error or
errors, if any, contained in any such statement.


2.12          Holidays.  Any principal or interest in respect of the Loans
(other than in respect of a LIBOR Lending Rate Portion) which would otherwise
become due on a day other than a Business Day, shall instead become due on the
next succeeding Business Day and such adjustment shall be reflected in the
computation of interest; provided, however, that in the event that such due date
shall, subsequent to the specifi­ca­tion thereof by Agent, for any reason no
longer constitute a Business Day, Agent may change such specified due date in
accordance with this Section 2.12.


2.13          Time and Place of Payments.


(a)            All payments due hereunder shall be made available to Agent for
the account of Lenders in immediately available Dollars, not later than 12:00
p.m., Pacific time, on the day of payment, to the following address or such
other address as Agent may from time to time specify by notice to Parent:


Comerica Bank-California
21530 Oxnard Street
Woodland Hills, CA  91367
Attention:  Jason D. Brown


(b)            Borrowers hereby authorize Agent to charge Borrowers’ demand
deposit account number 1891922443 with Agent, or any other demand deposit
account maintained by any Borrower with Agent, for the amount of any payment due
or past due hereunder or under any Loan Document, for the full amount
thereof.  Should there be insufficient funds in any such demand deposit account
to pay all such sums when due, the full amount of such deficiency shall be
immediately due and payable in cash by Borrowers.


(c)            In addition, Borrowers hereby authorize each Revolving Loan
Lender at its option, without prior notice to Borrowers, to advance a Revolving
Loan as a Prime Lending Rate Portion for any payment due or past due hereunder,
including principal and interest owing on the Loans, the Fees and all Expenses,
and to pay the proceeds of such Revolving Loan to Agent for application toward
such due or past due payment.

 
22

--------------------------------------------------------------------------------

 


2.14          Mandatory Principal Reductions.


(a)            Asset Sales.  Each Borrower shall pay to Agent for the account of
the Lenders, on the first Business Day following such Borrower’s receipt
thereof, one hundred percent (100%) of the Net Cash Proceeds derived from each
and all of its Asset Sales; provided that so long as no Event of Default has
occurred and is continuing, Borrowers shall be permitted to retain the Net Cash
Proceeds derived from (i) the Permitted Asset Sales, and (ii) any other Asset
Sales not to exceed $300,000 in any transaction or series of transactions or
$500,000 in the aggregate in any fiscal year of Parent; provided, however, in
accordance with Section 7.7, Borrowers shall not conduct or consummate any Asset
Sales unless and until the prior written consent of Agent and the Majority
Lenders has been obtained, or unless such Asset Sale is otherwise permitted by
Section 7.7.  Net Cash Proceeds required to be paid to Agent in accordance with
this Section 2.14(a) shall be applied FIRST toward accrued and unpaid Expenses,
SECOND toward accrued and unpaid interest on the Loans, and THIRD toward
outstanding Loans.  In the event that any payments are applied toward
outstanding Revolving Loans pursuant to this Section, the Revolving Credit
Commitments shall be permanently reduced by the amount of such payments.


(b)            Issuance of Subordinate Debt and/or Capital Stock.  Borrowers
shall also pay to Agent for the account of the Lenders one hundred percent
(100%) of the net proceeds from the issuance of any subordinate Debt or Capital
Stock of Parent concurrent with any such issuance; provided that so long as no
Event of Default has occurred and is continuing, Parent shall be entitled to
retain the proceeds from the exercise of employee stock options not to exceed
$250,000 in the aggregate in any fiscal year; provided further that Parent shall
not issue any subordinate Debt without the prior written consent of Agent and
the Majority Lenders and execution and delivery of a subordination agreement
with respect thereto, in form and substance satisfactory to Agent and the
Majority Lenders in their sole and absolute discretion.  Agent shall apply such
payment of proceeds FIRST toward accrued and unpaid Expenses, SECOND toward
accrued and unpaid interest on the Loans, and THIRD toward outstanding
Loans.  In the event that any payments of proceeds of the issuance of
subordinated Debt are applied toward outstanding Revolving Loans pursuant to
this Section, the Revolving Credit Commitments shall be permanently reduced by
the amount of such payments.


2.15          Fees.


(a)            Borrowers shall pay to Agent for the ratable account of the
Revolving Loan Lenders on a quarterly basis an unused commitment fee (the
“Unused Revolving Commitment Fee”) in an aggregate amount equal to one-quarter
of one percent (0.25%) per annum times the difference of the aggregate Revolving
Credit Commitments minus the sum of (i) the average daily outstanding Revolving
Loans during the prior quarter plus (ii) the average daily Letter of Credit
Usage during the prior quarter.  The Unused Commitment Fee shall begin to accrue
on the Closing Date and shall be due and payable, in arrears, on the first
Business Day of each and every December, March, June and September, and the
Revolving Loans Maturity Date.  The Unused Commitment Fee shall be calculated on
the basis of a year of three hundred sixty (360) days for the actual days
elapsed.  No Unused Revolving Commitment Fee will be payable for periods after
the Revolving Loans Maturity Date.


(b)            Borrowers shall pay to Agent for the ratable account of the
Lenders a fee (the “Closing Fee”) in the amount of Eighty Thousand Dollars
($80,000).  The Closing Fee shall be fully earned and non­refundable, and shall
be due and payable on the Closing Date.

 
23

--------------------------------------------------------------------------------

 


(c)            Borrowers shall pay to Agent for the ratable account of the
Lenders a facility fee (the “Facility Fee”) in an amount equal to the result of
(i) the Total Credit as in effect on November 30, 2002, multiplied by (ii) one
quarter of one percent (0.25%) multiplied by the result of (x) the number of
months (or fractions thereof) from November 30, 2002 through and including the
Revolving Loans Maturity Date divided by (y) 12.  The Facility Fee shall be
fully earned and non-refundable, and shall be due and payable on November 30,
2002.


(d)            If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth (10th) day after the date such
payment is due, in addition to and not in substitution of any of Lenders’ other
rights and remedies with respect to such nonpayment, Borrowers shall pay to
Agent for the ratable account of Revolving Loan Lenders, a late payment fee (the
“Late Payment Fee”) equal to five percent (5%) of the amount of such overdue
payment.  The Late Payment Fee shall be due and payable on the eleventh (11th)
day after the due date of the overdue payment with respect thereto.


ARTICLE III


LETTERS OF CREDIT


3.1            Letters of Credit.


(a)            Provided that no Event of Default or Unmatured Event of Default
is continuing and subject to the other terms and conditions hereof, the Issuing
Lender, in reliance upon the agreements of the other L/C Participants set forth
in Section 3.4, agrees to issue letters of credit (“Letters of Credit”) for the
account of Borrowers in such form as may be approved from time to time by
Issuing Lender, subject to the following limitations:


(i)             The face amount of the Letter of Credit requested if and when
issued must not cause the sum of the aggregate principal amount outstanding of
all Revolving Loans plus the Letter of Credit Usage to exceed the Total Credit;

 
(ii)            The face amount of the Letter of Credit requested if and when
issued must not cause the Letter of Credit Usage to exceed the Letter of Credit
Sublimit;


(iii)           The Letter of Credit may not have an expiry date or draw period
which extends beyond the earlier of (x) 365 days following the date of issuance,
or (y) the date which is thirty (30) days prior to the Revolving Loans Maturity
Date; and


(iv)           The conditions specified in Section 4.2 shall have been satisfied
on the date of issuance of such Letter of Credit.


(b)            Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) be a standby letter of credit issued to support obligations of a Borrower
or any Subsidiary, contingent or otherwise, to finance the working capital and
business needs of such Borrower or such Subsidiary in the ordinary course of
business.


(c)            Each Letter of Credit shall be subject to the Uniform Customs
and, to the extent not inconsistent therewith, the laws of the State of
California.

 
24

--------------------------------------------------------------------------------

 


(d)            The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by its
organizational or governing documents or by any applicable law, rule, regulation
or treaty or determination of an arbitrator or a court or other governmental
authority to which Issuing Lender or such L/C Participant is subject.


3.2            Procedure for Issuance of Letters of Credit.  Any Borrower may
request that the Issuing Lender issue a Letter of Credit at any time prior to
the date which is thirty (30) days prior to the Revolving Loans Maturity Date by
delivering to the Issuing Lender a Letter of Credit Application at its address
for notices specified herein a Letter of Credit Application therefor, completed
to the satisfaction of the Issuing Lender, together with such other
certificates, documents and other papers and information as the Issuing Lender
may request.  Upon receipt of any Letter of Credit Application, the Issuing
Lender will process such Letter of Credit Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and such Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to such Borrower promptly
following the issuance thereof.


3.3            Fees, Commissions and Other Charges.


(a)            Borrowers shall pay to Agent, for the account of the Issuing
Lender and, subject to Section 3.3(b), the L/C Participants, a fee in an amount
equal to the face amount of each and every Letter of Credit times two percent
(2.0%) (the “Letter of Credit Fee”).  The Letter of Credit Fee shall be due and
payable upon issuance of the applicable Letter of Credit and again on each
anniversary thereof.


(b)            Issuing Lender shall be entitled to retain a fee from the L/C
Participants (the “Fronting Fee”) in an amount equal to the face amount of each
and every Letter of Credit times one eighth of one percent (0.125%) from each
and every Letter of Credit Fee collected by Agent under Section 3.3(a).  The
Fronting Fee shall be deducted from all Letter of Credit Fees collected under
Section 3.3(a).


(c)            In addition to the foregoing, Borrowers shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
reasonably incurred or charged by the Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.


(d)            Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all fees received by Agent for
their respective accounts pursuant to this Section 3.3.


3.4            L/C Participations.


(a)            The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C

 
25

--------------------------------------------------------------------------------

 


Participant, and each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage from time to time in effect in the Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by Borrowers in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed; provided that, if
such demand is made prior to 10:00 a.m., Pacific time, on a Business Day, such
L/C Participant shall make such payment to the Issuing Lender prior to the end
of such Business Day and otherwise such L/C Participant shall make such payment
on the next succeeding Business Day.


(b)            If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate, during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three (3) Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Prime Lending Rate Portions hereunder.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error.


(c)            Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from
Borrowers or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will, if such payment is received prior to 10:00 a.m., Pacific time, on a
Business Day, distribute to such L/C Participant its pro rata share thereof
prior to the end of such Business Day and otherwise the Issuing Lender will
distribute such payment on the next succeeding Business Day; provided, however,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.


3.5            Reimbursement Obligations.


(a)            Borrowers agree to reimburse the Issuing Lender on the same
Business Day on which a draft is presented under any Letter of Credit and paid
by the Issuing Lender, provided that the Issuing Lender provides notice to
Parent prior to 11:00 a.m., Pacific time, on such Business Day and otherwise
Borrowers will reimburse the Issuing Lender on the next

 
26

--------------------------------------------------------------------------------

 


succeeding Business Day; provided, further, that the failure to provide such
notice shall not affect Borrowers’ absolute and unconditional obligation to
reimburse the Issuing Lender when required hereunder for any draft paid under
any Letter of Credit.  The Issuing Lender shall provide notice to Parent on such
Business Day as a draft is presented and paid by the Issuing Lender indicating
the amount of (i) such draft so paid and (ii) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment.  Each such payment shall be made to the Issuing Lender at its address
specified on the signature pages hereof in lawful money of the United States of
America and in immediately available funds.


(b)            Interest shall be payable on any and all amounts remaining unpaid
by Borrowers under this Section from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the rate which would be payable on any outstanding Revolving Loans that are
(i) in the case of the first day on which such amounts become payable (except
where such amounts become payable by reason of the acceleration thereof), Prime
Lending Rate Portions which were not then overdue and (ii) in all cases to which
clause (i) is not applicable, Prime Lending Rate Portions which were then
overdue.


(c)            Each drawing under any Letter of Credit shall constitute a
request by Borrowers to Agent for a Borrowing of a Revolving Loan as a Prime
Lending Rate Portion.  The date of such drawing shall be deemed the date on
which such Borrowing is made.


3.6            Obligations Absolute.


(a)            Borrowers’ obligations under this Article III shall be absolute
and unconditional under any and all circumstances and irrespective of any
set-off, counterclaim or defense to payment which any Borrower may have or have
had against the Issuing Lender, any L/C Participant or any beneficiary of a
Letter of Credit.


(b)            Borrowers also agree with the Issuing Lender that Borrowers’
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or (ii) any dispute between or among any Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or (iii) any claims whatsoever of any
Borrower against the beneficiary of such Letter of Credit or any such
transferee.


(c)            Neither the Issuing Lender nor any L/C Participant shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct.


(d)            Borrowers agree that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of California, shall be binding on Borrowers and shall not
result in any liability of the Issuing Lender or any L/C Participant to
Borrowers.


3.7            Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the responsibility of the Issuing Lender to
Borrowers in connection with such

 
27

--------------------------------------------------------------------------------

 


draft shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.  In determining
whether to pay under any Letter of Credit, only the Issuing Lender shall be
responsible for determining that the documents and certificates required to be
delivered under the Letter of Credit have been delivered and that they comply on
their face with the requirements of such Letter of Credit.


ARTICLE IV


CONDITIONS PRECEDENT AND SUBSEQUENT


4.1            Conditions to Initial Loans or Letter of Credit.  Each Lender’s
obligation to make the initial Loans and the Issuing Lender’s obligations to
issue the initial Letter of Credit is subject to and contingent upon the
fulfillment of each of the following conditions to the satisfaction of Agent and
its counsel:


(a)            receipt by Agent, with a counterpart for each Lender, of this
Agreement and each of the Loan Documents, all duly executed by Borrowers and/or
the other Persons party thereto, acknowledged where required, and in form and
substance reasonably satisfactory to Agent in its sole and absolute discretion;


(b)            receipt by Agent, with a counterpart for each Lender, of a duly
executed opinion of Borrowers’ counsel, dated as of the Closing Date, covering
the matters set forth in Exhibit 4.1(b) and otherwise in form and substance
reasonably satisfactory to Agent in its sole and absolute discretion;


(c)            with respect to each Borrower, receipt by Agent, with a
counterpart for each Lender, of a Certificate of the Secretary of Borrower,
dated as of the Closing Date, certifying (i) the incumbency and signatures of
the Responsible Officers of such Borrower who are executing this Agreement and
the Loan Documents on behalf of such Borrower; (ii) the By-Laws of such Borrower
and all amendments thereto as being true and correct and in full force and
effect; and (iii) the resolutions of the Board of Directors of such Borrower as
being true and correct and in full force and effect, authorizing the execution
and delivery of this Agreement and the Loan Documents, and authorizing the
transactions contem­plated hereunder and thereunder, and authorizing the
Responsible Officers of such Borrower to execute the same on behalf of such
Borrower;


(d)            receipt by Agent, with a copy for each Lender, of each Borrower’s
Articles of Incorporation and all amendments thereto, certified by the Secretary
of State of its state of organization and dated a recent date prior to the
Closing Date;


(e)            receipt by Agent, with a copy for each Lender, of a certificate
of status and good standing for each Borrower, dated a recent date prior to the
Closing Date, showing that such Borrower is in good standing under the laws of
the state of its state of organization;


(f)             with respect to each Borrower, receipt by Agent, with a
counterpart for each Lender, of a certificate signed by the President or a Vice
President and/or Chief Financial Officer of such Borrower, dated as of the
Closing Date, certifying that (i) both immediately before

 
28

--------------------------------------------------------------------------------

 


and immediately after giving effect to the transactions contemplated by this
Agreement and the Loan Documents, such Borrower is and will be Solvent; (ii) to
the best of their knowledge after due and diligent inquiry, the representations
and warranties of such Borrower contained in this Agreement and the Loan
Documents are true and correct in all material respects, and (iii) to the best
of their knowledge after due and diligent inquiry, both immediately before and
immediately after giving effect to the transactions contemplated by this
Agreement and the Loan Documents, no Event of Default or Unmatured Event of
Default is continuing or shall occur;


(g)            receipt by Agent of Uniform Commercial Code and other public
record searches with respect to Borrowers, in each case reasonably satisfactory
to Agent;


(h)            receipt by Agent for the ratable benefit of Lenders of the
original certificates evidencing one hundred percent (100%) of the issued and
outstanding Capital Stock of each Subsidiary (other than the
Excluded  Subsidiaries), together with undated stock powers with respect
thereto, duly executed in blank, and in form and substance satisfactory to
Agent;


(i)             receipt by Agent of (i) the Closing Fee, (ii) $3,375 for the
initial Audit Fee, and (iii) all Expenses owing on the Closing Date (other than
Expenses in the form of fees and expenses of Chicago Title respecting the Real
Property Collateral, which shall be paid by First Bank); Parent authorizes Agent
to apply the $20,000 deposit previously paid to Agent against amounts owing
under this clause (i);


(j)             no Material Adverse Effect shall have occurred, as determined by
Agent in its reasonable discretion;


(k)            receipt by Agent, with a copy for each Lender, of copies of
insur­ance binders or insurance certificates evidencing Borrowers’ having caused
to be obtained insurance in accordance with Section 6.5, including the lender’s
loss payee endorsements required by such Section;


(l)             receipt by Agent of Pay-Off Letters from the Old Lenders, and
such UCC-2 Termination Statements and other Lien releases as Agent shall
reasonably require, duly executed by such Old Lenders, all of the foregoing in
form and substance reasonably satisfactory to Agent;


(m)           receipt by Agent, with a counterpart for each Lender, of such
other documents, instruments and agreements as Agent may reasonably request in
connection with the transactions contemplated hereunder or to perfect or protect
the liens and security interests granted to Agent for the ratable benefit of
Lenders in connection herewith; and


(n)            the Closing Date shall have occurred on or before November 30,
2001.


4.2            Conditions to all Loans and Letters of Credit.  Each Lender’s
obligation hereunder to make any Loans to Borrowers (including the initial
Loans), and the Issuing Lender’s obligation to issue any Letters of Credit
(including the initial Letter of Credit), is further subject to and contingent
upon the fulfillment of each of the following conditions to the satisfaction of
Agent:

 
29

--------------------------------------------------------------------------------

 


(a)            (i) in the case of a Borrowing, receipt by Agent of a Notice of
Borrowing as required by Section 2.5(b) and written disbursement instructions to
Agent consistent with Section 7.1, and (ii) in the case of a Letter of Credit,
receipt by Agent of a Letter of Credit Application and the other papers and
information required under Section 3.2;


(b)            the fact that, immediately before and after such Borrowing or
issuance of Letter of Credit, as the case may be, no Event of Default or
Unmatured Event of Default shall have occurred or be continuing; and


(c)            the fact that the representations and warranties of Borrowers
contained in this Agree­ment shall be true on and as of the date of such
Borrowing, or issuance of Letter of Credit, as the case may be (except for any
representations and warranties made as of a specific earlier date, which shall
remain true as of such date).


4.3            Conditions Subsequent to all Loans and Letters of Credit.  Each
Lender’s obligation hereunder to make any Loans to Borrowers, and the Issuing
Lender’s obligation to issue any Letters of Credit, is further subject to and
contingent upon the receipt by Agent, with a copy for each Lender, of
certificates of foreign qualification and good standing for each Borrower, dated
a recent date prior to the Closing Date, or dated after the Closing Date,
showing that such Borrower is in good standing under the laws of the states
indicated in the table below opposite the name of such Borrower:


NTS Technical Systems
 
Arkansas, Arizona, Florida, Michigan, Texas
XXCAL, INC.
 
Texas
Approved Engineering Test Laboratories, Inc.
 
Virginia
ETCR, Inc.
 
Massachusetts
Acton Environmental Testing Corporation
 
New Jersey





Failure by Borrowers to satisfy the terms of this Section 4.3 on or before
January 21, 2002 shall constitute an Event of Default unless Borrowers have
demonstrated to the reasonable satisfaction of Agent that Borrowers have used
and shall continue to use their commercially reasonable best efforts to timely
satisfy the terms of this Section 4.3.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


In order to induce Lenders and the Issuing Lender to enter into this Agreement
and to make Loans and/or issue any Letters of Credit, each Borrower represents
and warrants to Lenders and the Issuing Lender that on the Closing Date and on
the date of each Borrowing or issuance of a Letter of Credit:

 
30

--------------------------------------------------------------------------------

 


5.1            Legal Status.  Each Borrower is a corporation duly organized and
existing under the laws of the state of its organization.  Parent and each
Subsidiary Borrower has the power and authority to own its own Assets and to
transact the business in which it is engaged, and is properly licensed,
qualified to do business and in good standing in every jurisdiction in which it
is doing business where failure to so qualify could have a Material Adverse
Effect.


5.2            No Violation; Compliance.


(a)            The execution, delivery and performance of this Agreement and the
Loan Documents to which each Borrower is a party are within such Borrower’s
powers, are not in conflict with the terms of the Governing Documents of such
Borrower, and do not result in a breach of or constitute a default under any
contract, obligation, indenture or other instrument to which such Borrower is a
party or by which such Borrower is bound or affected, which breach or default
could reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of Borrowers, there is no law, rule or regulation (including
Regulations T, U and X of the Federal Reserve Board), nor is there any judgment,
decree or order of any court or Governmental Authority binding on any Borrower
which would be contravened by the execution, delivery, performance or
enforcement of this Agreement and the Loan Documents to which any Borrower is a
party.


(b)            The execution, delivery and performance of the Loan Documents to
which each Guarantor is a party are within such Guarantor’s powers, are not in
conflict with the terms of the Governing Documents of such Guarantor, and do not
result in a breach of or constitute a default under any contract, obligation,
indenture or other instrument to which such Guarantor is a party or by which
such Guarantor is bound or affected, which breach or default could reasonably be
expected to have a Material Adverse Effect.  To the best knowledge of Borrowers,
there is no law, rule or regulation (including Regulations T, U and X of the
Federal Reserve Board), nor is there any judgment, decree or order of any court
or Governmental Authority binding on any Guarantor which would be contravened by
the execution, delivery, performance or enforcement of the Loan Documents to
which such Guarantor is a party.


5.3            Authorization; Enforceability.


(a)            Each Borrower has taken all corporate action necessary to
authorize the execution and delivery of this Agreement and the Loan Documents to
which such Borrower is a party, and the consummation of the transactions
contemplated hereby and thereby.  Upon their execution and delivery in
accordance with the terms hereof, this Agreement, and the Loan Documents to
which each Borrower is a party will constitute legal, valid and binding
agreements and obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, and similar laws and equitable principles affecting
the enforcement of creditors’ rights generally.


(b)            Each Guarantor has taken all corporate, partnership or limited
liability company action, as applicable, necessary to authorize the execution
and delivery of the Loan Documents to which such Guarantor is a party, and the
consummation of the transactions contemplated thereby.  Upon their execution and
delivery in accordance with the terms hereof, the Loan Documents to which each
Guarantor is a party will constitute legal, valid and binding agreements and
obligations of such Guarantor enforceable against such Guarantor in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent

 
31

--------------------------------------------------------------------------------

 


conveyance, and similar laws and equitable principles affecting the enforcement
of creditors’ rights generally.


5.4            Approvals; Consents.  No approval, consent, exemption or other
action by, or notice to or filing with, any Governmental Authority is necessary
in connection with the execution, delivery, performance or enforcement of this
Agreement or the Loan Documents.  All requisite Governmental Authorities and
third parties have approved or consented to the transactions contemplated by
this Agreement and Loan Documents, and all applicable waiting periods have
expired and there is no governmental or judicial action, actual or threatened,
that has or could have a reasonable likelihood of restraining, preventing or
imposing burdensome conditions on the transactions contemplated by this
Agreement and Loan Documents.


5.5            Liens.  Each Borrower and each of the Subsidiaries (other than
the Excluded Subsidiaries) has good and marketable title to, or valid leasehold
interests in, all of its Assets, free and clear of all Liens or rights of
others, except for Permitted Liens.


5.6            Debt.  Each Borrower and each of the Subsidiaries (other than the
Excluded Subsidiaries) has no Debt other than Permitted Debt.


5.7            Litigation.  Except as set forth in Schedule 5.7, there are no
suits, proceedings, claims or disputes pending or, to the knowledge of
Borrowers, threatened, against or affecting any Borrower or any of any
Borrower’s Assets, or any Subsidiary (other than the Excluded Subsidiaries) or
any of such Subsidiary’s (other than the Excluded Subsidiaries) Assets, which
are not fully covered by applicable insurance and as to which no reservation of
rights has been taken by the insurer thereunder.


5.8            No Default.  No Event of Default or Unmatured Event of Default
has occurred and is continuing or would result from the incurring of obligations
by any Borrower or any Subsidiary (other than the Excluded Subsidiaries) under
this Agreement or the Loan Documents.


5.9            Subsidiaries.  Set forth in Schedule 5.9 is a complete and
accurate list of the Subsidiaries, showing the jurisdiction of incorporation of
each and showing the percentage of each Borrower’s ownership of the Capital
Stock of each Subsidiary.  All of the outstanding Capital Stock of each
Subsidiary has been validly issued, is fully paid and nonassessable, and is
owned by the Borrower indicated on Schedule 5.9 free and clear of all Liens
except Permitted Liens.


5.10          Taxes.  All tax returns required to be filed by each Borrower and
each of the Subsidiaries (other than the Excluded Subsidiaries) in any
jurisdiction have in fact been filed, and all taxes, assessments, fees and other
governmental charges upon each Borrower and each of the Subsidiaries (other than
the Excluded Subsidiaries) or upon any of their Assets, income or franchises,
which are due and payable have been paid.  The provisions for taxes on the books
of each Borrower and each of the Subsidiaries (other than the Excluded
Subsidiaries) are adequate for all open years, and for Borrower’s and each
Subsidiary’s (other than the Excluded Subsidiaries) current fiscal period.


5.11          Correctness of Financial Statements.  Borrowers’ internally
prepared Financial Statement as of their fiscal quarter ended July 31, 2001, and
all other information and data furnished by Borrowers to Agent in connection
therewith, are complete and correct in all material respects and accurately and
fairly present in all material respects the financial condition and results

 
32

--------------------------------------------------------------------------------

 


of operations of Borrowers and the Subsidiaries as of their respective
dates.  Any forecasts of future financial performance delivered by Borrowers to
Agent have been made in good faith and are based on reasonable assumptions and
investigations by Borrowers.  Said internally prepared Financial Statements have
been prepared in accordance with GAAP.  Since the date of such internally
prepared Financial Statements, there has been no change in any Borrower’s or the
Subsidiaries’ financial condition or results of operations sufficient to have a
Material Adverse Effect.  No Borrower has any contingent obligations,
liabilities for taxes or other outstanding financial obligations which are
material in the aggregate, except as disclosed in such statements, information
and data.


5.12          ERISA.  Neither any Borrower nor any member of the ERISA Group
maintains or contributes to any Plan or Multiemployer Plan, other than those
listed on Schedule 5.12.  Each Borrower and each member of the ERISA Group have
satisfied the minimum funding standards of ERISA and the Internal Revenue Code
with respect to each Plan and Multiemployer Plan to which it is obligated to
contribute.  No ERISA Event has occurred nor has any other event occurred that
may result in an ERISA Event that reasonably could be expected to result in a
Material Adverse Effect.  None of Borrowers, any member of the ERISA Group, or
any fiduciary of any Plan is subject to any direct or indirect liability with
respect to any Plan that could reasonably be expected to result in a Material
Adverse Effect (other than to make regularly scheduled required contributions
and to pay Plan benefits in the normal course) under any applicable law, treaty,
rule, regulation, or agreement.  Neither Borrowers nor any member of the ERISA
Group is required to provide security to any Plan under Section 401(a)(29) of
the Internal Revenue Code.  Each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
GAAP.


5.13          Other Obligations.  Neither any Borrower nor any Subsidiary (other
than any Excluded Subsidiaries) is in default on any (i) Debt in the aggregate
principal amount among all Borrowers in excess of $500,000 or (ii) any other
lease, commitment, contract, instrument or obligation which is material to the
operation of its business.


5.14          Public Utility Holding Company Act.  No Borrower is a holding
company, or an affiliate of a holding company or a subsidiary company of a
holding company, within the meaning of the Public Utility Holding Company Act of
1935, as amended.


5.15          Investment Company Act.  No Borrower is an investment company, or
a company controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended.


5.16          Patents, Trademarks, Copyrights, and Intellectual Property,
etc.  Each Borrower and each Subsidiary (other than any Excluded Subsidiaries)
has all necessary, patents, patent rights, licenses, trademarks, trademark
rights, trade names, trade name rights, copyrights, permits, and franchises in
order for it to conduct its business and to operate its Assets, without known
conflict with the rights of third Persons, and all of same are valid and
subsisting.  The consummation of the transactions contemplated by this Agreement
will not alter or impair any of such rights of any Borrower or any Subsidiary
(other than any Excluded Subsidiaries).  Each Borrower and each Subsidiary
(other than any Excluded Subsidiaries) has not been charged or, to the best of
Borrowers’ knowledge, threatened to be charged with any infringement or, after
due inquiry, infringed on any, unexpired trademark, trademark registration,
trade name, patent, copyright, copyright registration, or other proprietary
right of any Person.

 
33

--------------------------------------------------------------------------------

 
 
5.17          Environmental Condition.  Except as set forth on Schedule 5.17,
(i) none of Borrower’s or any Subsidiary’s Assets has ever been used by any
Borrower or such Subsidiary or, to the knowledge of Borrower, by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials; (ii) none of any Borrower’s or any
Subsidiary’s Assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, or a candidate for closure pursuant to any environmental
protection statute; (iii) no Lien arising under any environmental protection
statute has attached to any revenues or to any real or personal property owned
or operated by any Borrower or any Subsidiary; and (iv) no Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by any Borrower or any Subsidiary
resulting in the releasing or disposing of Hazardous Materials into the
environment.


5.18          Solvency.  Parent and each Subsidiary Borrower is Solvent.  No
transfer of property is being made by Parent or any Subsidiary Borrower and no
obligation is being incurred by Parent or any Subsidiary Borrower in connection
with the transactions contemplated by this Agreement or the Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Parent or any Subsidiary Borrower.


ARTICLE VI


AFFIRMATIVE COVENANTS


Each Borrower covenants and agrees that from the Closing Date and thereafter
until the indefeasible payment, performance and satisfaction in full of the
Obligations, all of Agent’s and Lenders’ obligations hereunder have been
terminated and no Letters of Credit are outstanding, such Borrower shall:


6.1            Punctual Payments.  Punctually pay the interest and principal on
the Loans, the Fees and all Expenses and any other fees and liabilities due
under this Agreement and the Loan Documents at the times and place and in the
manner specified in this Agreement or the Loan Documents.


6.2            Books and Records; Collateral Audits.  Maintain, and cause each
of the Subsidiaries (other than the Excluded Subsidiaries) to maintain, adequate
books and records in accordance with GAAP, and permit any officer, employee or
agent of Agent and each Lender, at any time (upon one (1) Business Day’s notice
unless an Event of Default has occurred and is continuing, in which event no
notice shall be required) and from time to time, to inspect, audit and examine
such books and records, and to make copies of the same.  Agent (through any of
its officers, employees, or agents) shall have the right, from time to time
hereafter to audit the Accounts in order to verify such Borrower’s financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Accounts.  In connection therewith, Borrowers shall pay to
Agent, for the account of Lenders, Agent’s standard audit fee (“Audit Fee”) for
each audit plus all Expenses in connection therewith, payable upon demand.  The
Audit Fee shall in no event exceed $1,500 per auditor per day.


6.3            Financial Statements.  Deliver to Agent with a copy for each
Lender the following, all in form and detail satisfactory to Agent and in such
number of copies as Agent may request:

 
34

--------------------------------------------------------------------------------

 


(a)            as soon as available but not later than thirty (30) days after
the end of each month (provided that the following with respect to the months of
February and March shall be due not later than April 30 of the applicable year),
(i) a detailed summary of Borrowers’ accounts receivable, and (ii) a Compliance
Certificate from the Chief Financial Officer of Parent, stating, among other
things, that he or she has reviewed the provisions of this Agreement and the
Loan Documents and that, to the best of his or her knowledge after due and
diligent inquiry there exists no Event of Default or Unmatured Event of Default,
and containing the calculations and other details necessary to demonstrate
compliance with Sections 7.12 and 7.15 (as applicable);


(b)            (i) as soon as available but not later than forty-five (45) days
after the end of each fiscal quarter, (x) a detailed aging, by total, of
Borrowers’ accounts receivable, (y) a summary listing, by vendor, of Borrowers’
accounts payable and any book overdraft, (ii) upon Agent’s request, copies of
invoices in connection with Borrowers’ accounts receivable, customer statements,
credit memos, remittance advices, reports and  deposit slips, and (iii) on a
quarterly basis, a detailed list of Borrowers’ customers;


(c)            as soon as available but not later than the earlier to occur
of:  (i) forty-five (45) days after the end of each fiscal quarter, and (ii) ten
(10) days after filing with the SEC, a consolidating and consolidated internally
prepared Financial Statement for Borrowers and the Subsidiaries which shall
include Borrowers’ and the Subsidiaries’ consolidating and consolidated
statement of income for such period and year to date, certified by the Chief
Financial Officer of Borrowers, to the best of his or her knowledge after due
and diligent inquiry, as being complete and correct and fairly presenting in all
material respects Borrowers’ and its Subsidiaries’ financial condition and
results of operations for such period;


(d)            as soon as available but not later than sixty (60) days after the
end of each fiscal year, an annual operating budget for the following fiscal
year;


(e)            as soon as available but not later than the earlier to occur
of:  (i) one hundred twenty (120) days after the end of each fiscal year, and
(ii) ten (10) days after filing with the SEC, a complete copy of Borrowers’ and
the Subsidiaries’ consolidated and consolidating audited Financial Statement,
which shall include at least Borrowers’ and the Subsidiaries’ balance sheet as
of the close of such fiscal year, and Borrowers’ and the Subsidiaries’ statement
of income and retained earnings and statement of cash flow for such fiscal year,
certified by a certified public accountant selected by Borrowers and reasonably
satisfactory to Agent, which certificate shall not be qualified in any manner
whatsoever;


(f)             promptly upon receipt by Borrowers, copies of any and all
reports and management letters submitted to Borrowers or any Subsidiary by any
certified public accountant in connection with any examination of Borrowers’ or
any Subsidiary’s financial records made by such accountant; and


(g)            from time to time, operating statistics, operating plans and any
other information as Agent or any Lender may reasonably request, promptly upon
such request.


6.4            Existence; Preservation of Licenses; Compliance with
Law.  Preserve and maintain, and cause each Subsidiary (other than the Excluded
Subsidiaries) to preserve and maintain, its corporate existence  and good
standing in the state of its organization, qualify and remain qualified, and
cause each Subsidiary (other than the Excluded Subsidiaries) to qualify and
remain

 
35

--------------------------------------------------------------------------------

 


qualified, as a foreign corporation in every jurisdiction where the failure to
be so qualified could have a Material Adverse Effect; and preserve, and cause
each of the Subsidiaries (other than the Excluded Subsidiaries) to preserve, all
of its licenses, permits, governmental approvals, rights, privileges and
franchises required for its operations; and comply, and cause each of the
Subsidiaries (other than the Excluded Subsidiaries) to comply, with the
provisions of its Governing Documents; and comply, and cause each of the
Subsidiaries (other than the Excluded Subsidiaries) to comply, with the
requirements of all applicable laws, rules, regulations, orders of any
Governmental Authority having authority or jurisdiction over it, except for such
laws, rules and regulations where the failure to so comply could not have a
Material Adverse Effect, and comply, and cause each of the Subsidiaries to
comply, with all requirements for the maintenance of its business, insurance,
licenses, permits, governmental approvals, rights, privileges and franchises.


6.5            Insurance.


(a)            Maintain and keep in force, and cause each Subsidiary (other than
the Excluded Subsidiaries) to maintain and keep in force, insurance of the types
and in amounts customarily carried by companies engaged in the same or similar
business, or similarly situated, including fire, extended coverage, public
liability, medical liability, business interruption, property damage and
workers’ compensation insurance, and deliver to Agent with a copy for each
Lender from time to time at Agent’s request schedules setting forth all
insurance then in effect.  All insurance required herein shall be written by
companies which are authorized or qualified to do insurance business in the
State of California.  All hazard insurance and such other insurance as Agent
shall specify, shall contain a California Form 438BFU (NS) endorsement, or an
equivalent endorsement reasonably satisfactory to Agent, showing Agent, for the
benefit of Lenders, as sole loss payee thereof, and shall contain a waiver of
warranties; provided, however, that Agent shall be listed as an additional
insured with respect to losses of any equipment or real estate which are subject
to a Purchase Money Lien or otherwise financed by a lender other than under this
Agreement.  Every policy of insurance referred to in this Section 6.5 shall
contain an agreement by the insurer that it will not cancel such policy except
after thirty (30) days’ prior written notice to Agent and that any loss payable
thereunder shall be payable notwithstanding any act or negligence of Borrowers,
Agent or any Lender which might, absent such agreement, result in a forfeiture
of all or a part of such insurance payment.


(b)            Original policies or certificates thereof reasonably satisfactory
to Agent evidencing such insurance shall be delivered to Agent as soon as
available but in no event less than one (1) day prior to the expiration of the
existing or preceding policies.  Borrowers shall give Agent prompt notice of any
loss covered by such insurance in excess of $500,000.  Upon the occurrence and
during the continuance of an Event of Default, Agent, for the benefit of
Lenders, shall have the exclusive right to adjust all losses payable under any
such insurance policies without any liability to Borrowers whatsoever in respect
of such adjustments.  Any monies received as payment for any loss under any
insurance policy including the insurance policies mentioned above, shall be paid
over to Agent, for the benefit of Lenders, to be applied at the option of Agent
either to the prepayment of the Obligations without premium, in such order or
manner as Agent may elect, or shall be disbursed to Borrowers under stage
payment terms satisfactory to Agent for application to the cost of repairs,
replacements, or restorations.  In the event of any prepayment of the
Obligations pursuant to the foregoing prior to the Revolving Loans Maturity
Date, the Revolving Credit Commitments shall be permanently reduced pro rata by
the amount of such prepayment.  All repairs, replacements, or restorations shall
be effected with reasonable promptness and shall be of

 
36

--------------------------------------------------------------------------------

 


a value at least equal to the value of the items or property destroyed prior to
such damage or destruction. Upon the occurrence of an Event of Default, Agent
shall have the right to apply all prepaid premiums to the payment of the
Obligations in such order or form as Agent shall determine.  Borrowers shall,
concurrently with the annual Financial Statements required to be delivered by
Borrowers pursuant to Section 6.3(e), deliver to Agent, as Agent may request,
copies of certificates describing all insurance of Borrower and the Subsidiaries
then in effect.


6.6            Assets.  Maintain, keep and preserve, and cause each Subsidiary
(other than the Excluded Subsidiaries) to maintain, keep and preserve, all of
its Assets (tangible or intangible) which are necessary to its business in good
repair and condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such Assets shall be fully and efficiently
preserved and maintained.

 
6.7            Taxes and Other Liabilities.  Pay and discharge when due, and
cause each Subsidiary (other than the Excluded Subsidiaries) to pay and
discharge when due, any and all assessments and taxes, both real or personal and
including federal and state income taxes, and any and all other Permitted Debt.


6.8            Notice to Agent and Lenders.  Promptly, upon any Borrower
acquiring knowledge thereof, give written notice to Agent and each Lender of:


(a)            all litigation affecting any Borrower or any Subsidiary (other
than the Excluded Subsidiaries) where the amount in controversy is in excess of
$500,000;


(b)            any material dispute which may exist between any Borrower or any
Subsidiary (other than the Excluded Subsidiaries), on the one hand, and any
Governmental Authority, on the other;


(c)            any labor controversy resulting in or threatening to result in a
strike against any Borrower or any Subsidiary (other than the Excluded
Subsidiaries);


(d)            any proposal by any Governmental Authority to acquire the Assets
valued in the aggregate in excess of $500,000, or business of any Borrower or
any Subsidiary (other than the Excluded Subsidiaries), or to compete with any
Borrower or any Subsidiary (other than the Excluded Subsidiaries);


(e)            any reportable event under Section 4043(c)(5), (6) or (13) of
ERISA with respect to any Plan, any decision to terminate or withdraw from a
Plan, any finding made with respect to a Plan under Section 4041(c) or (e) of
ERISA, the commencement of any proceeding with respect to a Plan under Section
4042 of ERISA, or any material increase in the actuarial present value of
unfunded vested benefits under all Plans over the preceding year;


(f)             any Event of Default or Unmatured Event of Default; and


(g)            any other matter which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 
37

--------------------------------------------------------------------------------

 


6.9            Employee Benefits.


(a)            (i) Promptly, and in any event within ten (10) Business Days
after Parent knows or has reason to know that an ERISA Event has occurred that
reasonably could be expected to result in a Material Adverse Effect, deliver or
cause to be delivered a written statement of the Chief Financial Officer of
Parent describing such ERISA Event and any action that is being taken with
respect thereto by Borrowers or any member of the ERISA Group, and any action
taken or threatened by the Internal Revenue Service, Department of Labor, or
PBGC.  Parent shall (i) be deemed to know all facts known by the administrator
of any Plan of which any Borrower is the plan sponsor; (ii) promptly and in any
event within three (3) Business Days after the filing thereof with the Internal
Revenue Service, deliver or cause to be delivered a copy of each funding waiver
request filed with respect to any Plan and all communications received by any
Borrower or, to the knowledge of Borrowers, any member of the ERISA Group with
respect to such request; and (iii) promptly and in any event within three (3)
Business Days after receipt by Borrowers, or, to the knowledge of Borrowers, any
member of the ERISA Group, of the PBGC’s intention to terminate a Plan or to
have a trustee appointed to administer a Plan, copies of each such notice.


(b)            Cause to be delivered to Agent with a copy for each Lender, upon
Agent’s request, each of the following:  (i) a copy of each Plan (or, where any
such plan is not in writing, complete description thereof) (and if applicable,
related trust agreements of other funding instruments) and all amendments
thereto, all written interpretations thereof and written descriptions thereof
that have been distributed to employees or former employees of any Borrower or
any member of the ERISA Group; (ii) the most recent determination letter issued
by the IRS with respect to each Plan; (iii) for the three (3) most recent Plan
years, annual reports on Form 5500 Series required to be filed with any
governmental agency for each Plan; (iv) all actuarial reports prepared for the
last three (3) Plan years for each Plan; (v) a listing of all Multiemployer
Plans, with the aggregate amount of the most recent annual contributions
required to be made by any Borrower or any member of the ERISA Group to each
such plan and copies of the collective bargaining agreements requiring such
contributions; (vi) any information that has been provided to any Borrower or
any member of the ERISA Group regarding withdrawal liability under any
Multiemployer Plan; and (vii) the aggregate amount of the most recent annual
payments made to former employees of Borrower or any member of the ERISA Group
under any Retiree Health Plan.


6.10          Further Assurances.  Execute and deliver, or cause to be executed
and delivered, upon the request of Agent and at Borrowers’ expense, such
additional documents, instruments and agreements as Agent may reasonably
determine to be necessary or advisable to carry out the provisions of this
Agreement and the Loan Documents, and the transactions and actions contemplated
hereunder and thereunder.


6.11          Bank Accounts.  Except as otherwise permitted in the next
sentence, maintain, and cause each Subsidiary (other than the Excluded
Subsidiaries) to maintain, its cash on hand and cash equivalent investments in
deposit accounts at Comerica.  Notwithstanding the foregoing, Borrowers shall be
permitted to maintain cash in deposit accounts at the financial institutions
listed on Schedule 6.11 provided that (i) such cash deposits do not exceed
$1,000,000 in the aggregate at any time, and (ii) upon Agent’s request,
Borrowers shall promptly deliver to Agent such agreements, instruments or
documents, fully executed, as Agent shall reasonably require to perfect Agent’s
security interest in such deposit accounts and otherwise in form and substance
reasonably satisfactory to Agent.

 
38

--------------------------------------------------------------------------------

 


6.12          Environment.  Be and remain, and cause each Subsidiary and each
operator of any of any Borrower’s or any Subsidiary’s Assets to be and remain,
in compliance with the provisions of all federal, state and local environmental,
health and safety laws, codes and ordinances, and all rules and regulations
issued thereunder; notify Agent and Lenders immediately of any notice of a
hazardous discharge or environmental complaint received from any Governmental
Authority or any other Person; notify Agent and each Lender immediately of any
hazardous discharge from or affecting its premises; immediately contain and
remove the same, in compliance with all applicable laws; promptly pay any fine
or penalty assessed in connection therewith; permit Agent and each Lender to
inspect the premises, to conduct tests thereon, and to inspect all books,
correspondence, and records pertaining thereto; and at Agent’s request, and at
Borrowers’ expense, provide a report of a qualified environmental engineer,
satisfactory in scope, form and content to Agent, and such other and further
assurances reasonably satisfactory to Agent that the condition has been
corrected.


6.13          Additional Collateral.  With respect to any Assets (or any
interest therein) acquired after the Closing Date by any Borrower or any
Subsidiary (other than the Excluded Subsidiaries) that are of a type covered by
the Lien created by any of the Loan Documents but which are not so subject,
promptly (and in any event within thirty (30) days after the acquisition
thereof):  (i) execute and deliver, or cause such Subsidiary to execute and
deliver, to Agent such amendments to the relevant Loan Documents or such other
documents as Agent shall deem necessary or advisable to grant to Agent, for the
ratable benefit of Lenders a Lien on such Assets (or such interest therein),
(ii) take all actions, or cause such Subsidiary (other than the Excluded
Subsidiaries) to take all actions, necessary or advisable to cause such Lien to
be duly perfected in accordance with all applicable law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
requested by Agent, (iii) if requested by Agent, deliver to Agent legal opinions
relating to the matters described in the immediately preceding clauses (i) and
(ii), which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to Agent, and (iv) if requested by Agent, deliver to
Agent evidence of insurance as required by Section 6.5.


6.14          Guarantors.  Cause each and every now existing and hereafter
acquired or formed Subsidiary (other than the Subsidiary Borrowers and the
Excluded Subsidiaries) to execute and deliver to Agent a Guaranty and Security
Agreement (Subsidiary), in form and substance satisfactory to Agent.
 
6.15          Stock Pledge Agreements.  Execute and deliver to Agent a Stock
Pledge Agreement from time to time with respect to all present and future
Subsidiaries (other than the Excluded Subsidiaries), in form and substance
satisfactory to Agent in its sole discretion; and in connection therewith
deliver to Agent the original stock certificates evidencing one hundred percent
(100%) of the issued and outstanding Capital Stock of the applicable
Subsidiaries, together with undated stock powers with respect thereto, duly
executed in blank, each in form and substance satisfactory to Agent.


ARTICLE VII


NEGATIVE COVENANTS


Each Borrower further covenants and agrees that from the Closing Date and
thereafter until the indefeasible payment, performance and satisfaction in full
of the Obligations, all

 
39

--------------------------------------------------------------------------------

 


of Agent’s, Lenders’ and Issuing Lender’s obligations hereunder have been
terminated and no Letters of Credit are outstanding, such Borrower shall not:


7.1            Use of Funds; Margin Regulation.


(a)            Use any proceeds of the Revolving Loans for any purpose other
than (i) to repay in full all amounts owing to Old Lenders in accordance with
the Payoff Letters, and (ii) for working capital; or


(b)            Use any portion of the proceeds of the Loans in any manner which
might cause the Loans, the applica­tion of the proceeds thereof, or the
transactions contemplated by this Agreement to violate Regulation T, U, or X of
the Board of Governors of the Federal Reserve System, or any other regulation of
such board, or to violate the Securities and Exchange Act of 1934, as amended or
supplemented.


7.2            Debt.  Create, incur, assume or suffer to exist, or permit any
Subsidiary (other than an Excluded Subsidiary) to create, incur, assume or
suffer to exist, any Debt except Permitted Debt.


7.3            Liens.  Create, incur, assume or suffer to exist, or permit any
Subsidiary (other than an Excluded Subsidiary) to create, incur, assume or
suffer to exist, any Lien (including the lien of an attachment, judgment or
execution) on any of its Assets, whether now owned or hereafter acquired, except
Permitted Liens; or sign or file, or permit any Subsidiary (other than an
Excluded Subsidiary) to sign or file, under the UCC as adopted in any
jurisdiction, a financing statement which names any Borrower or any Subsidiary
(other than an Excluded  Subsidiary) as a debtor, except with respect to
Permitted Liens, or sign, or permit any Subsidiary (other than an Excluded
Subsidiary) to sign, any security agreement authorizing any secured party
thereunder to file such a financing statement, except with respect to Permitted
Liens.


7.4            Merger, Consolidation, Transfer of Assets.  Wind up, liquidate or
dissolve, reorganize, reincorporate, merge or consolidate with or into any other
Person, or acquire all or substantially all of the Assets or the business of any
other Person, or permit any Subsidiary (other than an Excluded Subsidiary) to do
so; provided, however, upon prior written notice to Agent, any Subsidiary may
merge into or consolidate with or transfer Assets to any other Borrower.


7.5            Leases.  Create, incur, assume or suffer to exist, or permit any
Subsidiary (other than an Excluded Subsidiary) to create, incur, assume or
suffer to exist, any obligation as a lessee for the rental or hire of any real
or personal property, other than (i) leases that have been or should be
capitalized in accordance with GAAP and (ii) leases (other than Capital Leases)
that do not in the aggregate require payments (including taxes, insurance,
maintenance, and similar expenses which any Borrower or any Subsidiary is
required to pay under the terms of any lease) in excess of One Million Dollars
($1,000,000) on a consolidated basis for Borrowers and the Subsidiaries (other
than an Excluded Subsidiary) in any fiscal year of Borrowers.


7.6            Sales and Leasebacks.  Sell, transfer, or otherwise dispose of,
or permit any Subsidiary (other than an Excluded Subsidiary) to sell, transfer,
or otherwise dispose of, any real or personal property to any Person, and
thereafter directly or indirectly leaseback the same or similar property.

 
40

--------------------------------------------------------------------------------

 


7.7            Asset Sales.  Conduct any Asset Sale, or permit any Subsidiary
(other than an Excluded Subsidiary) to do so, other than (i) dispositions of
obsolete, worn or nonfunctional equipment (ii) sales of inventory in the
ordinary course of business, (iii) any Asset Sale or series of related Asset
Sales that generate Net Cash Proceeds of less than Five Hundred Thousand Dollars
($500,000), and (iv) the Permitted Asset Sales.


7.8            Investments.


(a)            Make, any loans or advances to, or any investment in, any Person,
except for loans made in the ordinary course of business to or for the benefit
of employees in respect of travel expenses, relocation expenses and similar
expenses; or acquire, or permit any Subsidiary (other than an Excluded
Subsidiary) to acquire, any Capital Stock, Assets, obligations, or other
securities of, make any contribution to, or otherwise acquire any interest in,
any Person; or acquire or form or permit any Subsidiary (other than an Excluded
Subsidiary) to acquire or form, any new Subsidiary; or participate, or permit
any Subsidiary (other than an Excluded  Subsidiary) to participate, as a partner
or joint venturer with any other Person.


(b)            Notwithstanding the terms of Section 7.8(a), any Borrower may
acquire or form, and permit any Subsidiary to acquire or form, any new
Subsidiary provided that (i) Borrowers shall have obtained the prior written
consent of Agent, and (ii) in connection therewith, Borrowers shall have
complied with Sections 6.13, 6.14 and 6.15.


(c)            Notwithstanding the terms of Section 7.8(a), Parent may make
loans or advances to National Quality Assurance, Inc. and/or its subsidiaries,
and/or request Letters of Credit for the benefit of National Quality Assurance,
Inc. and/or its subsidiaries, subject to the terms and conditions of Article
III, provided that the aggregate amount of such loans and advances together with
the face amount of such Letters of Credit does not exceed $1,000,000 outstanding
at any time.


7.9            Character of Business.  Engage in any business activities or
operations substantially different from or unrelated to its present business
activities and operations, or permit any Subsidiary (other than an Excluded
Subsidiary) to do so.


7.10          Distributions.


(a)            Except as otherwise permitted in Section 7.10(b), declare or pay
any Distributions; or purchase, redeem, retire, or otherwise acquire for value
any of its Capital Stock now or hereafter outstanding; or make any distribution
of Assets to its Shareholders, whether in cash, Assets, or in obligations of any
Borrower; or allocate or otherwise set apart any sum for the payment of any
Distribution on, or for the purchase, redemption or retirement of, any of its
Capital Stock; or make any other distribution by reduction of capital or
otherwise in respect of any of its Capital Stock; or permit any Subsidiary
(other than an Excluded Subsidiary) to purchase or otherwise acquire for value
any Capital Stock of any Borrower or any other Subsidiary.


(b)            Notwithstanding the terms of Section 7.10(a), (i) any Subsidiary
Borrower may declare and pay Distributions to its parent, and (ii) provided that
no Event of Default has occurred and is continuing or will result therefrom,
Parent may declare and pay Distributions for each fiscal year, and acquire
Capital Stock of Parent, in an aggregate amount not to exceed seventy-five
percent (75%) of the Consolidated Adjusted Net Income for such fiscal year.

 
41

--------------------------------------------------------------------------------

 


7.11          Guaranty.  Assume, guaranty, endorse (other than checks and drafts
received by a Borrower in the ordinary course of business so long as an Event of
Default has not occurred), or otherwise be or become directly or contingently
responsible or liable, or permit any Subsidiary (other than an Excluded
Subsidiary) to assume, guaranty, endorse, or otherwise be or become directly or
contingently responsible or liable (including, any agreement to purchase any
obligation, stock, Assets, goods, or services or to supply or advance any funds,
Assets, goods, or services, or any agreement to maintain or cause such Person to
maintain, a minimum working capital or net worth, or otherwise to assure the
creditors of any Person against loss) for the obligations of any other Person
other than Borrowers; or pledge or hypothecate, or permit any Subsidiary (other
than an Excluded Subsidiary) to pledge or hypothecate, any of its Assets as
security for any liabilities or obligations of any other Person.


7.12          Capital Expenditures.  Make, or permit any Subsidiary (other than
an Excluded Subsidiary) to make, any Capital Expenditures, or any commitments
therefor, in excess of Three Million Two Hundred Fifty Thousand Dollars
($3,250,000) in the aggregate, on a consolidated basis, in any fiscal year.


7.13          Transactions with Affiliates.  Enter into any transaction,
including borrowing or lending and the purchase, sale, or exchange of property
or the rendering of any service (including management services), with any
Affiliate, or permit any Subsidiary (other than an Excluded Subsidiary) to enter
into any transaction, including borrowing or lending and the purchase, sale, or
exchange of property or the rendering of any service (including management
services), with any Affiliate, other than in the ordinary course of and pursuant
to the reasonable requirements of such Borrower’s or such Subsidiary’s business
and upon fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than would obtain in a comparable arm’s length transaction with a
Person not an Affiliate.


7.14          Stock Issuance.  Permit any Subsidiary (other than an Excluded
Subsidiary) to issue any Capital Stock.


7.15          Financial Condition.  Permit or suffer:


(a)            Consolidated Effective Tangible Net Worth, measured as of the end
of each fiscal quarter, at any time to be less than $23,500,000 plus an amount
equal to twenty-five percent (25%) of the Consolidated Adjusted Net Income for
each fiscal year, commencing with the fiscal year ending January 31, 2002 (but
in no event less than zero with respect to any fiscal year).


(b)            the Consolidated Total Liabilities to Consolidated Effective
Tangible Net Worth Ratio, measured as of the end of each fiscal quarter, at any
time to exceed the ratio indicated in the table below opposite the applicable
period:

 
42

--------------------------------------------------------------------------------

 



 
Maximum Consolidated Total
 
Liabilities to Consolidated Effective
Period
Tangible Net Worth Ratio
   
Closing Date - 1/30/02
1.75:1.0
   
1/31/02 and thereafter
1.50:1.0



(c)            the Quick Ratio, measured as of the end of each month, at any
time to be less than 0.8:1.0.


(d)            Consolidated Adjusted Net Income to be less than:  (i) - $300,000
in either of the fiscal quarters ending October 31, 2001 and January 31, 2002,
(ii)  - $600,000 during the fiscal year ending January 31, 2002, (iii) $0 during
any consecutive fiscal quarters, commencing with the fiscal quarter ending April
30, 2002, and (iv) $500,000 during any fiscal year, commencing with the fiscal
year ending January 31, 2003.


(e)            the Debt Service Coverage Ratio, measured as of the end of each
fiscal quarter, at any time to be less than 1.35:1.0.


7.16           Transactions Under ERISA.  Directly or indirectly:


(a)            engage, or permit any member of the ERISA Group to engage, in any
prohibited transaction which is reasonably likely to result in a civil penalty
or excise tax described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the Department of Labor;


(b)            permit to exist with respect to any Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), whether or not waived;


(c)            fail, or permit any member of the ERISA Group to fail, to pay
timely required contributions or installments due with respect to any waived
funding deficiency to any Plan;


(d)            terminate, or permit any member of the ERISA Group to terminate,
any Plan where such event would result in any liability of any Borrower or any
member of ERISA Group under Title IV of ERISA;


(e)            fail, or permit any member of the ERISA Group to fail, to make
any required contribution or payment to any Multiemployer Plan;


(f)             fail, or permit any member of the ERISA Group to fail, to pay to
a Plan or Multiemployer Plan any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment;


(g)            amend, or permit any member of the ERISA Group to amend, a Plan
resulting in an increase in current liability for the plan year such that either
of any Borrower or any

 
43

--------------------------------------------------------------------------------

 


member of the ERISA Group is required to provide security to such Plan under
Section 401(a)(29) of the Internal Revenue Code; or


(h)            withdraw, or permit any member of the ERISA Group to withdraw,
from any Multiemployer Plan where such withdrawal is reasonably likely to result
in any liability of any such entity under Title IV of ERISA;


which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of any Borrower or any member
of the ERISA Group in excess of $500,000.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.1            Events of Default.  The occurrence of any one or more of the
following events, acts or occurrences shall constitute an event of default (an
“Event of Default”) hereunder:


(a)            Borrowers fail to pay when due any payment of principal due on
the Loans, or Borrowers fail to pay within three (3) days of the due date
thereof any interest due on the Loans, the Fees, any Expenses, or any other
amount payable hereunder or under any Loan Document;


(b)            Borrowers fail to observe or perform any of the covenants and
agreements set forth in Article VII;


(c)            Borrowers or any Guarantor fails to observe or perform any
covenant or agreement set forth in this Agreement or the Loan Documents (other
than those covenants and agreements described in Sections 8.1(a) and 8.1(b)),
and such failure continues for fifteen (15) days after the earlier to occur of
(i) Borrowers obtaining knowledge of such failure or (ii) Agent’s dispatch of
notice to Borrowers of such failure;


(d)            Any representation, warranty or certification made by any
Borrower or any Guarantor or any officer or employee of any Borrower or any
Guarantor in this Agreement or any Loan Document, in any certificate, financial
statement or other document delivered pursuant to this Agreement or any Loan
Document proves to have been misleading or untrue in any material respect when
made or if any such representation, warranty or certification is withdrawn;


(e)            Any Borrower or any Guarantor fails to pay when due any payment
in respect of its Debt in the aggregate principal amount in excess of $500,000
(other than under this Agreement);


(f)             Any event or condition occurs that:  (i) results in the
acceleration of the maturity of any of any Borrower’s or any Guarantor’s Debt in
the aggregate principal amount in excess of $500,000; or (ii) permits (or, with
the giving of notice or lapse of time or both, would permit) the holder or
holders of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof;

 
44

--------------------------------------------------------------------------------

 


(g)            Any Borrower or any Guarantor commences a voluntary Insolvency
Proceeding seeking liquidation, reorganization or other relief with respect to
itself or its Debt or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official over it or any substantial part
of its property, or consents to any such relief or to the appointment of or
taking possession by any such official in an involuntary Insolvency Proceeding
or fails generally to pay its Debt as it becomes due, or takes any action to
authorize any of the foregoing;


(h)            An involuntary Insolvency Proceeding is commenced against any
Borrower or any Guarantor seeking liquidation, reorganization or other relief
with respect to it or its Debt or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and any of the following events occur:  (i) the
petition commencing the Insolvency Proceeding is not timely controverted; (ii)
the petition commencing the Insolvency Proceeding is not dismissed within
forty-five (45) calendar days of the date of the filing thereof; (iii) an
interim trustee is appointed to take possession of all or a substantial portion
of the Assets of, or to operate all or any substantial portion of the business
of, such Borrower or such Guarantor; or (iv) an order for relief shall have been
issued or entered therein;


(i)             Any Borrower or any Guarantor suffers (i) one or more money
judgments in excess of $500,000 in the aggregate over applicable insurance
coverage or (ii) one or more writs, warrants of attachment, or similar process
involving Assets valued in the aggregate in excess of $500,000, and any of the
foregoing shall continue in effect for a period of thirty (30) days without
being vacated, discharged, satisfied, stayed or bonded pending appeal;


(j)             A judgment creditor obtains possession of any of the Assets
valued in the aggregate in excess of $500,000 of any Borrower or any Guarantor
by any means, including levy, distraint, replevin, or self-help, or any order,
judgment or decree is entered decreeing the dissolution of any Borrower or any
Guarantor, or any Guarantor dies;


(k)            Any Change of Control occurs;


(l)             Any of the Loan Documents fails to be in full force and effect
for any reason, or Agent, for the ratable benefit of Lenders, fails to have a
perfected, first priority Lien in and upon all of the collateral assigned or
pledged to Agent thereunder, or a breach, default or an event of default occurs
under any Loan Document; or


(m)           Any other Material Adverse Effect occurs.


8.2            Remedies.  Upon the occurrence of any Event of Default described
in Section 8.1(g) or 8.1(h), each Lender’s obligation hereunder to make Loans to
Borrowers and Issuing Lender’s obligation to issue Letters of Credit shall
immediately terminate and the Obligations shall become immediately due and
payable without any election or action on the part of Agent, Issuing Lender or
Lenders without presentment, demand, protest or notice of any kind, all of which
each Borrower hereby expressly waives.  Upon the occurrence and continuance of
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Majority Lenders, Agent may or upon the
request of the Majority Lenders, Agent shall, without notice of its election and
without demand, immediately terminate the Revolving Credit Commitments,
whereupon Lenders’ obligation to make Loans to Borrowers and Issuing Lender’s
obligation to issue Letters of Credit shall immediately cease; and (ii) with the
consent of the Majority Lenders, Agent may, or upon the request of the Majority
Lenders, Agent shall, without notice of its election and

 
45

--------------------------------------------------------------------------------

 


without demand, declare the Obligations to be due and payable, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower hereby
expressly waives.


8.3            Appointment of Receiver or Trustee.  Borrowers hereby irrevocably
agree that Agent, for the ratable benefit of Lenders, has the right under this
Agreement, upon the occurrence of an Event of Default, to seek the appointment
of a receiver, trustee or similar official over Borrowers to effect the
transactions contemplated by this Agreement, and that Agent is entitled to seek
such relief.  Borrowers hereby irrevocably agree not to object to such
appointment on any grounds.


8.4            Remedies Cumulative.  The rights and remedies of Agent, Issuing
Lender and Lenders herein and in the Loan Documents are cumulative, and are not
exclusive of any other rights, powers, privileges, or remedies, now or hereafter
existing, at law, in equity or otherwise.


ARTICLE IX


TAXES


9.1            Taxes on Payments.  All payments in respect of the Obligations
shall be made free and clear of and without any deduction or withholding for or
on account of any present and future taxes, levies, imposts, deductions,
charges, withholdings, assessments or governmental charges, and all liabilities
with respect thereto, imposed by the United States of America, any foreign
government, or any political subdivision or taxing authority thereof or therein,
excluding any taxes imposed on any Lender under the Internal Revenue Code or
similar state and local laws and determined by such Lender’s net income, and any
franchise taxes imposed on such Lender by any state (or any political
subdivision thereof) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings, assessments, charges and liabilities being hereinafter
referred to as “Taxes”).  If any Taxes are imposed and required by law to be
deducted or withheld from any amount payable to any Lender or its Lending
Office, then Borrowers shall (i) increase the amount of such payment so that
such Lender will receive a net amount (after deduction of all Taxes) equal to
the amount due hereunder, and (ii) pay such Taxes to the appropriate taxing
authority for the account of such Lender prior to the date on which penalties
attach thereto or interest accrues thereon; provided, however, if any such
penalties or interest shall become due, Borrowers shall make prompt payment
thereof to the appropriate taxing authority.


9.2            Indemnification For Taxes.  Borrowers shall indemnify each Lender
for the full amount of Taxes (including penalties, interest, expenses and Taxes
arising from or with respect to any indemnification payment) arising therefrom
or with respect thereto, whether or not the Taxes were correctly or legally
asserted.  This indemnification shall be made on demand.  If Borrowers make a
payment under Section 9.1 or this Section 9.2 for account of any Lender and such
Lender reasonably determines that it has received or been granted a credit
against or relief or remission for, or repayment of, any Tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender shall, to the extent that it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to Borrowers such amount as such Lender shall have
reasonably determined to be attributable to such deduction or withholding.  The
amount paid by a Lender to Borrowers pursuant to the immediately preceding
sentence shall not exceed: (x) in the case of a refund of cash, the amount of
cash refunded to such Lender with respect to such Tax; or (y) in the case of a
refund taking the form of a credit

 
46

--------------------------------------------------------------------------------

 


against Tax, the economic benefit to such Lender with respect to the amount
received as credit with respect to such Tax.  Borrowers further agree promptly
to return to a Lender the amount of any credit or refund actually paid to
Borrowers by such Lender if the Lender which received such credit or refund is
required to repay it.


9.3            Evidence of Payment.  Within thirty (30) days after the date of
payment of any Taxes, Borrowers shall furnish to each Lender the original or a
certified copy of a receipt evidencing payment thereof.  If no Taxes are payable
in respect of any payment due hereunder or under the Notes, Borrowers shall
furnish to each Lender a certificate from each appropriate taxing authority, or
an opinion of counsel acceptable to each Lender, in either case stating that
such payment is exempt from or not subject to Taxes.


9.4            Certain Withholding Taxes.  Each Lender organized under the laws
of a jurisdiction outside the United States, on or prior to the date of its
execution and delivery of this Agreement in the case of each initial Lender and
on the date of any assignment pursuant to which it becomes a Lender in the case
of each other Lender, and subsequently from time to time if requested in writing
by Borrowers (but only if at such subsequent time such Lender remains lawfully
able to do so), shall provide Borrowers with Internal Revenue Service form
W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which reduces
the rate of withholding tax on payments of interest or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States.  During the term of this
Agreement, each Lender shall file such additional Forms W-8BEN or W-8ECI as the
case may be, as may be required by law or reasonably requested by
Borrowers.  Each Lender, upon becoming aware of the occurrence of any event
requiring a change in its prior certificate, shall promptly deliver to Agent for
delivery to Borrowers duly executed certificates to the effect that (as the case
may be): (i) such Lender is not capable of receiving future payments hereunder
without or at the same rate of deduction or withholding of United States federal
income tax; or (ii) such Lender is capable of receiving all payments hereunder
without or at a reduced rate of deduction or withholding of United States
federal income tax, pursuant to a treaty to which the United States is a party,
pursuant to an Internal Revenue Code Section 1441(c), or pursuant to an
exemption certificate received from the Internal Revenue Service, in which case
two executed copies of Internal Revenue Service Forms W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
or such legally required number of copies of such exemption certificate shall be
attached to such certificates.  United States federal income taxes properly
withheld pursuant to Sections 1441 et seq. of the Internal Revenue Code and such
forms as may be provided by a Lender shall be considered excluded from Taxes as
defined in Section 9.1.


ARTICLE X


AGENT AND LENDERS


10.1          Appointment of Agent.


(a)            Each Lender hereby designates Comerica as Agent to act as herein
specified.  Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of a Note shall be deemed irrevocably to authorize, Agent
to take such action on its behalf under the provisions of this Agreement and the
Notes and the other Loan Documents and to

 
47

--------------------------------------------------------------------------------

 


exercise such powers and to perform such duties hereunder and thereunder as are
specifi­cally delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  Agent shall hold
all collateral and all payments of principal, interest, and Fees received
pursuant to this Agreement or any Loan Document for the benefit of Lenders to be
distributed as provided herein.  Agent may perform any of its duties hereunder
by or through its agents or employees.


(b)            The provisions of this Article X are solely for the benefit of
Agent and Lenders, and neither Borrowers nor any other Person shall have any
rights as a third party beneficiary of any of the provisions hereof (other than
Section 10.9).  In performing its functions and duties under this Agreement and
the Loan Documents, Agent shall act solely as agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrowers or any other Person.


10.2          Nature of Duties of Agent.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the Loan
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by it as such hereunder
or in connection herewith, unless caused by its or their gross negligence or
willful mis­conduct.  The duties of Agent shall be mechanical and administrative
in nature; Agent shall not have by reason of this Agreement or the Loan
Documents a fiduciary relationship in respect of any Lender; and nothing in this
Agreement or the Loan Documents, expressed or implied, is intended to or shall
be so construed as to impose upon Agent any obligations in respect of this
Agreement or the Loan Documents except as expressly set forth herein or therein.


10.3          Lack of Reliance on Agent.


(a)            Independently and without reliance upon Agent, each Lender, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
Borrowers and the Guarantors in connection with the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of Borrowers and the Guarantors, and, except as expressly provided in this
Agree­ment, Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter.


(b)            Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Loan Documents,
or the Notes or the financial or other condition of Borrowers, any Guarantor or
any other Person.  Agent shall not be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Loan Documents, or the Notes or the financial
condition of Borrowers, any Guarantor or any other Person, or the existence or
possible existence of any Unmatured Event of Default or Event of Default, unless
specifically requested to do so in writing by any Lender.


10.4          Certain Rights of Agent.  Agent shall have the right to request
instructions from Lenders at any time.  If Agent shall request instructions from
Lenders with respect to any act or action (including the failure to act) in
connec­tion with this Agreement, Agent shall be entitled to

 
48

--------------------------------------------------------------------------------

 


refrain from such act or taking such action unless and until Agent shall have
received instructions from all Lenders, and Agent shall not incur liability to
any Person by reason of so refraining.  Without limit­ing the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting here­under in accordance with the
instructions of all Lenders.


10.5          Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, cer­tificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other documentary, teletransmission or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person.  Agent may consult with legal counsel (including counsel
for Borrowers with respect to matters concerning Borrowers and the
Subsidiaries), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.


10.6          Indemnification of Agent.  To the extent Agent is not reimbursed
and indemnified by Borrowers, each Lender will reimburse and indemnify Agent, in
proportion to its respective share of the Obligations for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever (including all Expenses) which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, in any way relating to or arising out of this Agree­ment or
the Loan Documents, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disburse­ments resulting from Agent’s gross negligence
or willful misconduct.


10.7          Agent in its Individual Capacity.  With respect to its obligation
to lend or issue Letters of Credit under this Agreement, the Loans made by it,
the Notes issued to it and the Letters of Credit issued by it, Agent shall have
the same rights and powers hereunder as any other Lender or holder of a Note or
participation interests and may exercise the same as though it was not
performing the duties specified herein; and the terms Lenders, holders of Notes,
or any similar terms shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity.  Agent may accept deposits from, lend
money to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory or other business with Borrowers or any of
the Subsidiaries or any Affiliates of Borrower as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrowers or any of the Subsidiaries for services in connection with this
Agreement and the Loan Documents and otherwise without having to account for the
same to Lenders.


10.8          Holders of Notes.  Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof shall have been filed with Agent.  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

 
49

--------------------------------------------------------------------------------

 


10.9          Successor Agent.


(a)            Agent may, upon twenty (20) Business Days’ notice to Lenders and
Borrowers, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 10.9) by giving written notice
thereof to Lenders and Borrower.  Upon any such resignation, Lenders shall have
the right, upon five (5) days’ notice and approval by Borrower (which approval
shall not be unreasonably withheld or delayed), to appoint a successor
Agent.  If no successor Agent (i) shall have been so appointed by Lenders, and
(ii) shall have accepted such appoint­ment within forty five (45) days after the
retiring Agent’s giving of notice of resignation, then, upon five (5) days’
notice to Lenders and Borrowers, the retiring Agent may, on behalf of Lenders,
appoint a successor Agent.


(b)            Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.


(c)            In the event of a material breach by Agent of its duties
hereunder, Agent may be removed by Lenders for cause and the provisions of this
Section 10.9 shall apply to the appointment of a successor Agent.


10.10        Collateral Matters.


(a)            Each Lender authorizes and directs Agent to enter into the Loan
Documents for the benefit of Lenders.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by Agent in accordance
with the provisions of this Agreement or the Loan Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders.  Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any collateral or Loan Documents which
may be necessary to perfect and maintain perfected the Liens upon the collateral
granted pursuant to the Loan Documents.


(b)            Lenders hereby authorize Agent, at its option and in its
discretion, to release any Guarantor or any Lien granted to or held by Agent
upon any collateral (i) upon termination of Lenders’ and Issuing Lender’s
obligations hereunder, and payment and satisfaction of all of the Obligations at
any time arising under or in respect of this Agreement or the Loan Documents or
the transactions contemplated hereby or thereby, (ii) constituting property
being sold or disposed of in compliance with the terms of this Agreement upon
receipt of the Net Cash Proceeds of such sale by Agent to the extent required by
the terms of this Agreement if Borrower certifies to Agent that the sale or
disposition is made in compliance with the terms hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or (iii) if
approved, authorized or ratified in writing by all Lenders.  Upon request by
Agent at any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of collateral pursuant to this Section 10.10.

 
50

--------------------------------------------------------------------------------

 


(c)            Upon any sale and transfer of collateral which is permitted
pursuant to the terms of this Agreement, or consented to in writing by all
Lenders, and upon at least five (5) Business Days’ prior written request by
Borrowers, Agent shall (and is hereby irrevocably authorized by all Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to Agent for the benefit of Lenders herein or pursuant hereto upon the
collateral that was sold or transferred; provided that (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of Borrowers in respect of) all interests
retained by Borrowers, including (without limitation) the proceeds of the sale,
all of which shall continue to constitute part of the collateral.  In the event
of any sale or transfer of collateral, or any foreclosure with respect to any of
the collateral, Agent shall be authorized to deduct all Expenses incurred by
Agent from the proceeds of any such sale, transfer or foreclosure.


(d)            Agent shall have no obligation whatsoever to Lenders or to any
other Person to assure that the collateral exists or is owned by Borrowers or
any of the Subsidiaries or is cared for, protected or insured or that the Liens
granted to Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Agent in this Section 10.10 or in
any of the Loan Documents, it being understood and agreed that in respect of the
collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.


10.11        Actions with Respect to Defaults.  In addition to Agent’s right to
take actions on its own accord as permitted under this Agreement, Agent shall
take such action with respect to an Unmatured Event of Default or Event of
Default as shall be directed by the Majority Lenders; provided that until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Unmatured Event of Default or Event of Default as it shall deem advisable and in
the best interests of Lenders.


10.12        Delivery of Information.  Agent shall use its commercially
reasonable best efforts to deliver to Lenders copies of any material documents,
instruments, notices, communications or other information received by Agent from
Borrowers, any Lender or any other Person under or in connection with this
Agreement or any Loan Document; provided that Agent’s failure to do so shall not
constitute a breach of Agent’s obligations hereunder or excuse any Lender from
performance of all of such Lenders’ obligations hereunder.


10.13        Register.  Agent, on behalf of Borrowers, shall maintain at the
address of Agent referred to in Section 2.13 a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amounts of the Loans owing to, and any Notes evidencing the Loans
owned by, each Lender from time to time.  Notes and the Loans evidenced thereby
may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer on the Register (and each Note shall
expressly so provide).  Any assignment or transfer of all or part of such
Loan(s) and the Note(s) evidencing the same shall be registered on the Register
only upon surrender for registration of assignment or transfer of the

 
51

--------------------------------------------------------------------------------

 


Note(s) evidencing such Loan(s), accompanied by a duly executed agreement
effecting the assignment, and thereupon one or more new Note(s) in the same
aggregate principal amount shall be issued to the designated Assignee Lender(s)
and the old Note(s) shall be returned by Agent to Borrowers marked
cancelled.  The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrowers, Agent and Lenders shall treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder (whether or not evidenced by a Note) as the owner thereof for all
purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder (whether or not evidenced by a Note) shall be effective only upon
appropriate entries with respect thereto being made in the Register.


10.14        Issuing Lender.  The provisions of this Article X shall apply to
the Issuing Lender in its capacity as such to the same extent that such
provisions apply to Agent.


10.15        Sharing of Payments, Etc.  If any Lender or the Issuing Lender
shall obtain any payment whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise in excess of its ratable share of payments on
account of the Loans or Reimbursement Obligations owing to all Lenders, Issuing
Lender and the L/C Participants, then such Lender or the Issuing Lender, as the
case may be, shall forthwith purchase from the other Lenders such participations
in the Loans or Reimbursement Obligations owing to them as shall be necessary to
cause such purchasing Lender or the Issuing Lender, as the case may be, to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender or the Issuing Lender, as the case may be, such purchase from each Lender
shall be rescinded and such Lender or the Issuing Lender, as the case may be,
shall repay to the purchasing Lender or the Issuing Lender, as the case may be,
the purchase price to the extent of such recovery, together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender or the Issuing Lender, as the case may be, in respect of the
total amount so recovered.  Each Borrower agrees that any Lender or the Issuing
Lender, as the case may be, purchasing a participation from another Lender
pursuant to this Section, may, to the fullest extent permitted by law, exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender or the Issuing Lender, as the case may
be, were the direct creditor of the Borrowers in the amount of such
participation.


10.16        Replacement of Affected Lenders.  If any Lender (other than Agent)
(x) is owed a material amount of increased costs under Section 2.7 or ceases to
be obligated to make LIBOR Lending Rate Loans as a result of the operation of
Sections 2.8 or 2.9, (y) refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved pursuant to Section 11.4 by the Majority Lenders, the Revolving
Loan Lenders the Revolving Credit Commitment Percentage of which aggregate more
than 66.67%; or (z) is in default of its obligations hereunder, then Agent shall
have the right, but not the obligation, to replace such Lender (the “Replaced
Lender”) with one or more Eligible Assignees (collectively, the “Replacement
Lender”) provided, that:


(a)            at the time of any replacement pursuant to this Section 10.16,
the Replacement Lender shall enter into one or more assignment agreements
pursuant to Section 11.5(c) pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of the Replaced Lender and,
in connection therewith, shall pay to (x) the Replaced Lender in

 
52

--------------------------------------------------------------------------------

 


respect thereof an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, (B) an amount
equal to all unpaid reimbursement obligations that have been funded by  (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereof at such time, and (C) all accrued, but theretofore unpaid fees
owing to the Replaced Lender, (y) Agent, the registration and processing fee set
forth in Section 11.5(c);


(b)            all obligations of Borrower owing to the Replaced Lender (other
than those specifically described in preceding clause (a) in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid by Borrowers in full to such Replaced Lender concurrently with such
replacement; and


(c)            upon the execution of the respective assignment documentation
pursuant to preceding clause (a) and the payment of amounts referred to in
preceding clauses (a) and (b), the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provision of this Agreement and the other
Loan documents, which shall survive as to such Replaced Lender.


ARTICLE XI


MISCELLANEOUS


11.1          Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party at its address or facsimile number set
forth on the signature pages hereof or such other address or facsimile number as
such party may hereafter specify by notice to the other party in accordance with
this Section 11.1.  Each such notice, request or other communica­tion shall be
deemed given on the second (2nd) business day after mailing; provided that
actual notice, however and from whomever given or received, shall always be
effective on receipt; provided further that notices to Agent pursuant to Article
II and notices to Issuing Lender pursuant to Article III shall not be effective
until received by a Responsible Officer of Agent or Issuing Lender, as the case
may be; provided further that notices sent by Agent in connection with Agent’s
exercise of its enforcement rights against any of its collateral shall be deemed
given when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by facsimile.


11.2          No Waivers.  No failure or delay by Agent, Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.


11.3          Expenses; Documentary Taxes; Indemnification.


(a)            Borrowers shall pay all Expenses on demand.


(b)            Borrowers shall pay all and indemnify Agent and Lenders against
any and all transfer taxes, documentary taxes, assessments, or charges made by
any Governmental Authority and imposed by reason of the execution and delivery
of this Agreement, any of the Loan Documents, or any other document, instrument
or agreement entered into in connection herewith.

 
53

--------------------------------------------------------------------------------

 


(c)            Each Borrower shall and hereby agrees to indemnify, protect,
defend and hold harmless Agent, Issuing Lender and each Lender and their
respective directors, officers, agents, employees and attorneys (collectively,
the “Indemnified Persons” and individually, an “Indemnified Person”) from and
against (i) any and all losses, claims, damages, liabilities, deficiencies,
judgments, costs and expenses (including attorneys’ fees and attorneys’ fees
incurred pursuant to proceedings arising under the Bankruptcy Code) incurred by
any Indemnified Person (except to the extent that it is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any Indemnified Person) arising out of or by reason of any litigations,
investigations, claims or proceedings (whether administrative, judicial or
otherwise), including discovery, whether or not Agent, Issuing Lender or any
Lender is designated a party thereto, which arise out of or are in any way
related to (1) this Agreement, the Loan Documents or the transactions
contemplated hereby or thereby, (2) any actual or proposed use by Borrowers of
the proceeds of the Loans, or (3) Agent’s, Issuing Lender’s and Lenders’
entering into this Agreement, the Loan Documents or any other agreements and
documents relating hereto; (ii) any such losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses arising out of or by reason of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence on, under or about any Borrower’s operations or
property or property leased by any Borrower of any material, substance or waste
which is or becomes designated as Hazardous Materials; and (iii) any such
losses, claims, damages, liabilities, deficiencies, judgments, costs and
expenses incurred in connection with any remedial or other action taken by any
Borrower or Agent, Issuing Lender or any Lender in connection with compliance by
any Borrower with any federal, state or local environmental laws, acts, rules,
regulations, orders, directions, ordinances, criteria or guidelines (except to
the extent that it is finally judicially determined to have resulted from the
gross negligence or willful misconduct of any Indemnified Person).  If and to
the extent that the obligations of Borrowers hereunder are unenforceable for any
reason, Borrowers hereby agree to make the maximum contribution to the payment
and satisfaction of such obligations to Agent and Lenders which is permissible
under applicable law.


(d)            Borrowers’ obligations under this Section 11.3 and under Section
9.2 shall survive any termination of this Agreement and the Loan Documents and
the payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of its obligations set forth in this Agreement.


11.4          Amendments and Waivers.  Neither this Agreement nor any Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.4.  Lenders
may (by action of the Majority Lenders), or, with the written consent of the
Majority Lenders, Agent may, on behalf of the Lenders, from time to time, (a)
enter into with Borrowers or any other Person written amendments, supplements or
modifications hereto and to the Loan Documents or (b) waive, on such terms and
conditions as the Majority Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the Loan Documents
or any Event Default or Unmatured Event of Default and its consequences, if, but
only if, such amendment, supplement, modification or waiver is in writing and is
signed by the party asserted to be bound thereby (or, with respect to the
Lenders, by the Majority Lenders, or, with the written consent of the Majority
Lenders, Agent), and then such amendment, supplement, modification or waiver
shall be effective only in the specific instance and specific purpose for which
given; provided, however, that no such waiver and no such amendment, supplement
or modification shall:

 
54

--------------------------------------------------------------------------------

 


(i)             reduce the amount or extend the scheduled date of maturity of
any Loan or any installment thereof or any Reimbursement Obligation or reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Commitment of any Lender in each case without the consent of each Lender
affected thereby; or


(ii)            amend, modify or waive any provision of this Section 11.4 or
reduce the percentage specified in the definition of Majority Lenders, or
consent to the assignment or transfer by Borrowers of any of their rights and
obligations under this Agreement and the Loan Documents or (except in connection
with a transaction covered by Section 10.10(b)) release all or substantially all
of the Guarantors or all or substantially all of the Collateral, in each case
without the written consent of all the Lenders; or


(iii)           amend,  modify or waive any provision of Article X without the
written consent of the then Agent; or


(iv)           amend, modify or waive any provision of this Agreement regarding
the allocation of prepayment amounts to the Revolving Loans or the application
of such prepayment amounts to the respective installments of principal under the
respective Revolving Loans without the written consent of the Revolving Loan
Lenders the Revolving Loan Commitment Percentages of which aggregate more than
66.67%; or


(v)            subject to clause (i) of this Section 11.4 as it relates to
reducing the amount or extending the scheduled date of maturity of any Loan or
any installment thereof, amend, modify or waive any provision of Section 2.1 or
Section 2.11 (to the extent it relates to Revolving Loans) without the written
consent of Revolving Loan Lenders the Revolving Loan Commitment Percentages of
which aggregate more than 66.67%; or


(vi)           subject to clause (i) of this Section 11.4 as it relates to
reducing the amount or extending the scheduled date of maturity of any
Reimbursement Obligation, Article III without the written consent of the
Revolving Loan Lenders the Revolving Credit Commitment Percentages of which
aggregate more than 66.67%; or


(vii)          amend, modify or waive the provisions of any Letter of Credit,
any Letter of Credit Application or Article III without the written consent of
the Issuing Lender; or


(viii)         amend, modify or waive any provision of any Loan Document that
provides for the ratable sharing by the Lenders under such Loan Document of the
proceeds of any realization on the Collateral to provide for a non-ratable
sharing thereof, without the consent of the Majority Lenders.


Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon Borrowers, Lenders,
Agent and all future holders of the Loans.  In the case of any waiver,
Borrowers, Lender and Agent shall be restored to their former positions and
rights hereunder and under the Loan Documents, and any Event of Default or
Unmatured Event of Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Event of
Default or Unmatured Event of Default or impair any right consequent thereon.

 
55

--------------------------------------------------------------------------------

 


Borrowers may, from time to time, with the consent of Agent and the Majority
Lenders, prospectively amend any Schedule hereto or to any Loan Document.  No
such amendment shall be evidence, in and of itself, that the representations and
warranties in the corresponding section of the applicable agreement previously
made are no longer true and correct in all material respects, nor shall any such
amendment cure any Event of Default caused by a misrepresentation previously
made.


11.5          Successors and Assigns; Participations; Disclosure.


(a)            This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that
Borrowers may not assign or transfer any of their rights or obligations under
this Agreement without the prior written consent of all Lenders and any such
prohibited assignment or transfer by Borrowers shall be void.


(b)            Each Lender may make, carry or transfer the Loans at, to or for
the account of, any of its branch offices or the office of an Affiliate of such
Lender or to any Federal Reserve Bank, all without Borrowers’ consent.


(c)            Each Lender may, at its own expense, assign to one or more
Eligible Assignees all or a portion of its rights (including voting rights) and
obligations under this Agreement and the Loan Documents with the prior written
consent of Agent and Issuing Lender, which consent shall not be unreasonably
withheld, pursuant to an Assignment and Acceptance; provided, however, that
notwithstanding any provision in this Agreement to the contrary, so long as no
Event of Default has occurred and is continuing, without the written consent of
Parent, no assignment shall be made which would, directly or indirectly,
decrease Comerica’s Revolving Credit Commitment Percentage to less than fifty
percent (50%) or increase the number of Lenders to more than three (3).  In the
event of any permitted assignment by any Lender pursuant to this Section
11.5(c), such Lender’s obligations under this Agreement arising after the
effective date of such assignment shall be released and concurrently therewith,
transferred to and assumed by such Lender’s assignee to the extent provided for
in the Assignment and Acceptance.  Upon its receipt of an Assignment and
Acceptance effecting an assignment pursuant to and in accordance with this
Section 11.5(c) duly executed by an assigning Lender and an assignee Lender (and
by Agent), together with payment by the assigning Lender or the assignee Lender
to Agent of a registration and processing fee of Three Thousand Five Hundred
Dollars ($3,500), Agent shall promptly accept such assignment and, on the
effective date determined pursuant thereto, record the information contained
therein in the Register and give notice of such acceptance and recordation to
Lenders and Borrowers.  For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 11.5 concerning assignments of
Loans and Notes relate only to absolute assignments (whether or not arising as
the result of foreclosure of a security interest) and that such provisions do
not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.


(d)            Each Lender may at any time sell to one or more banks or other
financial institutions (each a “Participant”) participating interests in the
Loans, the Letters of Credit and in any other interest of such Lender
hereunder.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and Borrower shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Each Borrower agrees that each Participant shall, to the

 
56

--------------------------------------------------------------------------------

 


extent provided in its participation agreement, be entitled to the benefits of
Article IX with respect to its participating interest.


(e)            Each Borrower authorizes each Lender to disclose to any assignee
under Section 11.5(c) or any Participant (either, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Borrowers which has been delivered to such Lender by any
Borrower pursuant to this Agreement or which has been delivered to such Lender
by Borrowers in connection with such Lender’s credit evaluation prior to
entering into this Agreement; provided that such Transferee or prospective
Transferee has first agreed to be bound by the provisions of Section 11.6.


(f)             Each Borrower agrees that each Lender may use Borrowers’ and the
Subsidiaries’ name(s) in advertising and promotional materials, and in
conjunction therewith, each Lender may disclose the amount of the Loans and the
purpose thereof.


11.6          Confidentiality.  Agent and each Lender agrees to keep
confidential any information relating to Borrowers and the Subsidiaries
previously delivered or delivered from time to time by Borrowers hereunder;
provided that nothing herein shall prevent Agent or any Lender from disclosing
such information:  (a) to any Affiliate of Agent or such Lender or any actual or
potential Transferee that agrees to be bound by this Section 11.6, (b) upon
order, subpoena, or other process of any court or administrative agency, (c)
upon the request or demand of any regulatory agency or authority having
jurisdiction over Agent or any Lender, (d) which has been publicly disclosed
(other than by Agent or any Lender or any Transferee unless such disclosure was
otherwise permitted hereunder), (e) which has been obtained from any Person that
is not a party hereto or an Affiliate of any such party, (f) in connection with
the exercise of any remedy, or the resolution of any dispute, hereunder or under
any Loan  Document, (g) to the legal counsel or certified public accountants for
Agent or any Lender or (h) as otherwise permitted by Borrowers or as expressly
contemplated by this Agreement.


11.7          Counterparts; Effectiveness; Integration.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall be effective when executed by each of the
parties hereto.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.


11.8          Severability.  The provisions of this Agreement are
severable.  The invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity or enforceability of any other of its
provisions.  If one or more provisions hereof shall be declared invalid or
unen­forceable, the remaining provisions shall remain in full force and effect
and shall be construed in the broadest possible manner to effectuate the
purposes hereof.


11.9          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.


(a)            THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH

 
57

--------------------------------------------------------------------------------

 


RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.


(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWERS,
LENDERS, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
11.9.


(c)            THE BORROWERS, LENDERS AND AGENT EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  BORROWER, AGENT, ISSUING BANK AND THE LENDERS REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


ARTICLE XII


JOINT AND SEVERAL LIABILITY; SINGLE LOAN ACCOUNT


12.1          Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally, directly and primarily liable to Agent and Lenders for
payment, performance and satisfaction in full of the Obligations and that such
liability is independent of the duties, obligations, and liabilities of the
other Borrower.  Agent and Lenders may bring a separate action or actions on
each, any, or all of the Obligations against any Borrower, whether action is
brought against the other Borrowers or whether the other Borrowers are joined in
such action.  In the event that any Borrower fails to make any payment of any
Obligations on or before the due date thereof, the other Borrowers immediately
shall cause such payment to be made or each of such Obligations to be performed,
kept, observed, or fulfilled.


12.2          Primary Obligation; Waiver of Marshalling.  This Agreement and the
Loan Documents to which Borrowers are a party are a primary and original
obligation of each Borrower, are not the creation of a surety relationship, and
are an absolute, unconditional, and continuing

 
58

--------------------------------------------------------------------------------

 


promise of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law or
any invalidity or irregularity with respect to this Agreement or the Loan
Documents to which Borrowers are a party.  Each Borrower agrees that its
liability under this Agreement and the Loan Documents which Borrowers are a
party shall be immediate and shall not be contingent upon the exercise or
enforcement by Agent and Lenders of whatever remedies they may have against the
other Borrowers, or the enforcement of any lien or realization upon any security
Agent and Lenders may at any time possess.  Each Borrower consents and agrees
that Agent and Lenders shall be under no obligation to marshal any assets of any
Borrower against or in payment of any or all of the Obligations.


12.3          Financial Condition of Borrowers.  Each Borrower acknowledges that
it is presently informed as to the financial condition of the other Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  Each Borrower hereby
covenants that it will continue to keep informed as to the financial condition
of the other Borrowers, the status of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment.  Absent a written request
from any Borrower to Agent and Lenders for information, each Borrower hereby
waives any and all rights it may have to require Agent and Lenders to disclose
to such Borrower any information which Agent and Lenders may now or hereafter
acquire concerning the condition or circumstances of the other Borrowers.


12.4          Continuing Liability.  The liability of each Borrower under this
Agreement and the Loan Documents to which Borrowers are a party includes
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Obligations after prior Obligations have
been satisfied in whole or in part.  To the maximum extent permitted by law,
each Borrower hereby waives any right to revoke its liability under this
Agreement and Loan Documents as to future indebtedness, and in connection
therewith, each Borrower hereby waives any rights it may have under Section 2815
of the California Civil Code.


12.5          Additional Waivers.  Each Borrower absolutely, unconditionally,
knowingly, and expressly waives:


(a)            (1) notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under this Agreement and the Loan
Documents to which Borrowers are a party or the creation or existence of any
Obligations; (3) notice of the amount of the Obligations, subject, however, to
each Borrower's right to make inquiry of Agent and Lenders to ascertain the
amount of the Obligations at any reasonable time; (4) notice of any adverse
change in the financial condition of the other Borrowers or of any other fact
that might increase such Borrower's risk hereunder; (5) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents to which Borrowers are a party; (6) notice of any Unmatured Event
of Default or Event of Default; and (7) all other notices (except if such notice
is specifically required to be given to Borrowers hereunder or under the Loan
Documents to which Borrowers are a party) and demands to which such Borrower
might otherwise be entitled.


(b)            its right, under Sections 2845 or 2850 of the California Civil
Code, or otherwise, to require Agent and Lenders to institute suit against, or
to exhaust any rights and remedies which Agent and Lenders has or may have
against, the other Borrowers or any third party, or against any collateral for
the Obligations provided by the other Borrowers, or any third party.

 
59

--------------------------------------------------------------------------------

 


Each Borrower further waives any defense arising by reason of any disability or
other defense (other than the defense that the Obligations shall have been fully
and finally performed and indefeasibly paid) of the other Borrowers or by reason
of the cessation from any cause whatsoever of the liability of the other
Borrowers in respect thereof.


(c)            (1) any rights to assert against Agent and Lenders any defense
(legal or equitable), set-off, counterclaim, or claim which such Borrower may
now or at any time hereafter have against the other Borrowers or any other party
liable to Agent and Lenders; (2)  any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Obligations
or any security therefor; (3) any defense such Borrower has to performance
hereunder, and any right such Borrower has to be exonerated, provided by
Sections 2819, 2822, or 2825 of the California Civil Code, or otherwise, arising
by reason of:  the impairment or suspension of Agent and Lenders' rights or
remedies against the other Borrowers; the alteration by Agent and Lenders of the
Obligations; any discharge of the other Borrowers’ obligations to Agent and
Lenders by operation of law as a result of Agent and Lenders' intervention or
omission; or the acceptance by Agent and Lenders of anything in partial
satisfaction of the Obligations; and (4) the benefit of any statute of
limitations affecting such Borrower's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such Borrower's
liability hereunder.


(d)            Each Borrower absolutely, unconditionally, knowingly, and
expressly waives any defense arising by reason of or deriving from (i) any claim
or defense based upon an election of remedies by Agent and Lenders including any
defense based upon an election of remedies by Agent and Lenders under the
provisions of Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure or any similar law of California or any other jurisdiction; or (ii)
any election by Agent and Lenders under Section 1111(b) of the Bankruptcy Code
to limit the amount of, or any collateral securing, its claim against the
Borrowers.  Pursuant to California Civil Code Section 2856(b):


Each Borrower waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower's rights of subrogation and reimbursement against
the other Borrowers by the operation of Section 580(d) of the California Code of
Civil Procedure or otherwise.


Each Borrower waives all rights and defenses that such Borrower may have because
the Obligations are secured by real property.  This means, among other
things:  (1) Agent and Lenders may collect from such Borrower without first
foreclosing on any real or personal property collateral pledged by the other
Borrowers; and (2) if Agent and Lenders foreclose on any real property
collateral pledged by the other Borrowers:  (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(B) Agent and Lenders may collect from such Borrower even if Agent and Lenders,
by foreclosing on the real property collateral, has destroyed any right such
Borrower may have to collect from the other Borrowers.


This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are secured by real property. These
rights

 
60

--------------------------------------------------------------------------------

 


and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.


If any of the Obligations at any time are secured by a mortgage or deed of trust
upon real property, Agent and Lenders may elect, in its sole discretion, upon a
default with respect to the Obligations, to foreclose such mortgage or deed of
trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing this Agreement and the Loan Documents, without diminishing or
affecting the liability of any Borrower hereunder except to the extent the
Obligations are repaid with the proceeds of such foreclosure.  Each Borrower
understands that (a) by virtue of the operation of California's antideficiency
law applicable to nonjudicial foreclosures, an election by Agent and Lenders
nonjudicially to foreclose such a mortgage or deed of trust probably would have
the effect of impairing or destroying rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against the other Borrowers or other
guarantors or sureties, and (b) absent the waiver given by such Borrower, such
an election would prevent Agent and Lenders from enforcing this Agreement and
the Loan Documents to which Borrowers are a party against such
Borrower.  Understanding the foregoing, and understanding that such Borrower is
hereby relinquishing a defense to the enforceability of this Agreement and the
Loan Documents to which Borrowers are a party, such Borrower hereby waives any
right to assert against Agent and Lenders any defense to the enforcement of this
Agreement and the Loan Documents to which Borrowers are a party, whether
denominated "estoppel" or otherwise, based on or arising from an election by
Agent and Lenders nonjudicially to foreclose any such mortgage or deed of
trust.  Each Borrower understands that the effect of the foregoing waiver may be
that each Borrower may have liability hereunder for amounts with respect to
which such Borrower may be left without rights of subrogation, reimbursement,
contribution, or indemnity against the other Borrower or other guarantors or
sureties.  Each Borrower also agrees that the "fair market value" provisions of
Section 580a of the California Code of Civil Procedure shall have no
applicability with respect to the determination of such Borrower's liability
under this Agreement and the Loan Documents to which Borrowers are a party.


Each Borrower hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation such Borrower has or may have as against
the other Borrowers with respect to the Obligations; (ii) any right to proceed
against the other Borrowers or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Borrower
may now have or hereafter have as against the other Borrowers with respect to
the Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of the other Borrowers.


WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS AGREEMENT, EACH BORROWER HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY,
AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b,
580c, 580d, AND 726, CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118,
3119, 3419, 3605, 9504, 9505, AND 9507, AND CHAPTER 2 OF TITLE 14 OF PART 4 OF
DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

 
61

--------------------------------------------------------------------------------

 


12.6          Settlements or Releases.  Each Borrower consents and agrees that,
without notice to or by such Borrower, and without affecting or impairing the
liability of such Borrower hereunder, Agent and Lenders may, by action or
inaction:


(a)            compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce this Agreement and the Loan Documents, or any part thereof, with respect
to the other Borrowers or any Guarantor;


(b)            release the other Borrowers or any Guarantor or grant other
indulgences to the other Borrowers or any Guarantor in respect thereof;


(c)            amend or modify in any manner and at any time (or from time to
time) this Agreement or any of the Loan Documents; or


(d)            release or substitute any Guarantor, if any, of the Obligations,
or enforce, exchange, release, or waive any security for the Obligations or any
other guaranty of the Obligations, or any portion thereof.


12.7          No Election.  Agent and Lenders shall have the right to seek
recourse against each Borrower to the fullest extent provided for herein, and no
election by Agent and Lenders to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of Agent and
Lenders' right to proceed in any other form of action or proceeding or against
other parties unless Agent and Lenders has expressly waived such right in
writing.  Specifically, but without limiting the generality of the foregoing, no
action or proceeding by Agent and Lenders under this Agreement and the Loan
Documents shall serve to diminish the liability of any Borrower under this
Agreement and the Loan Documents to which Borrowers are a party except to the
extent that Agent and Lenders finally and unconditionally shall have realized
indefeasible payment by such action or proceeding.


12.8          Indefeasible Payment.  The Obligations shall not be considered
indefeasibly paid unless and until all payments to Agent and Lenders are no
longer subject to any right on the part of any Person, including any Borrower,
any Borrower as a debtor in possession, or any trustee (whether appointed
pursuant to the Bankruptcy Code, or otherwise) of any Borrower's Assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential.  Upon such full and final performance and indefeasible payment of
the Obligations, Agent and Lenders shall have no obligation whatsoever to
transfer or assign its interest in this Agreement and the Loan Documents to any
Borrower.  In the event that, for any reason, any portion of such payments to
Agent and Lenders is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, then the obligation intended to be
satisfied thereby shall be revived and continued in full force and effect as if
said payment or payments had not been made, and any Borrower shall be liable for
the full amount Agent and Lenders is required to repay plus any and all costs
and expenses (including attorneys' fees and attorneys' fees incurred in
proceedings brought under the Bankruptcy Code) paid by Agent and Lenders in
connection therewith.


12.9          Single Loan Account.  At the request of Borrowers to facilitate
and expedite the administration and accounting processes and procedures of the
Loans and Borrowings, Agent and Lenders have agreed, in lieu of maintaining
separate loan accounts on Agent and Lenders' books in the name of each of the
Borrowers, that Agent and Lenders may maintain a single loan account

 
62

--------------------------------------------------------------------------------

 


under the name of all of both Borrowers (the "Loan Account").  All Loans shall
be made jointly and severally to Borrowers and shall be charged to the Loan
Account, together with all interest and other charges as permitted under and
pursuant to this Agreement.  The Loan Account shall be credited with all
repayments of Obligations received by Agent and Lenders, on behalf of Borrowers,
from either Borrower pursuant to the terms of this Agreement.


12.10        Apportionment of Proceeds of Loans.  Each Borrower expressly agrees
and acknowledges that Agent and Lenders shall have no responsibility to inquire
into the correctness of the apportionment or allocation of or any disposition by
any of Borrowers of (a) the Loans or any Borrowings, or (b) any of the expenses
and other items charged to the Loan Account pursuant to this Agreement.  The
Loans and all such Borrowings and such expenses and other items shall be made
for the collective, joint, and several account of Borrowers and shall be charged
to the Loan Account.


12.11        Agent and Lenders Held Harmless.  Each Borrower agrees and
acknowledges that the administration of this Agreement on a combined basis, as
set forth herein, is being done as an accommodation to Borrowers and at their
request, and that Agent and Lenders shall incur no liability to Borrowers as a
result thereof.  To induce Agent and Lenders to do so, and in consideration
thereof, each Borrower hereby agrees to indemnify and hold Agent and Lenders
harmless from and against any and all liability, expense, loss, damage, claim of
damage, or injury, made against Agent and Lenders by Borrowers or by any other
person or entity, arising from or incurred by reason of such administration of
the Agreement.


12.12        Borrowers' Integrated Operations.  Each Borrower represents and
warrants to Agent and Lenders that the collective administration of the Loans is
being undertaken by Agent and Lenders pursuant to this Agreement because
Borrowers are integrated in their operation and administration and require
financing on a basis permitting the availability of credit from time to time to
Borrowers.  Each Borrower will derive benefit, directly and indirectly, from
such collective administration and credit availability because the successful
operation of each Borrower is enhanced by the continued successful performance
of the integrated group.


*    *    *


[remainder of this page intentionally left blank]


*    *    *

 
63

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above writ­ten.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President, Chief
   
Financial Officer, Treasurer and Assistant
   
Secretary
             
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899
             
NTS TECHNICAL SYSTEMS dba
 
NATIONAL TECHNICAL SYSTEMS
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President, Chief
   
Financial Officer, Treasurer and Assistant
   
Secretary
       
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899


 
64

--------------------------------------------------------------------------------

 



 
XXCAL, INC.
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
       
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899
             
APPROVED ENGINEERING TEST
 
LABORATORIES, INC.
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
       
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899
             
ETCR, INC.
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
       
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899


 
65

--------------------------------------------------------------------------------

 
 

 
ACTON ENVIRONMENTAL TESTING
 
CORPORATION
             
By
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
       
Address for notices:
       
24007 Ventura Boulevard
 
Calabasas, California  91302
 
Attn:  Chief Financial Officer
 
Telephone:  (818) 591-0776
 
Facsimile:  (818) 591-0899
             
COMERICA BANK-CALIFORNIA, in its
 
capacities as Agent, Issuing Lender and a Lender
             
By
/s/ Rick Pankow
   
Rick Pankow, Senior Vice President
       
Address for notices and Lending Office:
       
Comerica Bank-California
 
21530 Oxnard Street
 
Woodland Hills, California  91367
 
Attn:  Jason D. Brown
 
Telephone:  (818) 587-5206
 
Facsimile:   (818) 592-5031

 
 
66

--------------------------------------------------------------------------------

 
 

 
FIRST BANK & TRUST, in its capacity as a
 
Lender
             
By
/s/ Nabil Khoury
   
Nabil B. Khoury, Vice President
       
Address for notices:
       
First Bank & Trust
 
5939 Canoga Avenue
 
Woodland Hills, CA 91367
 
Attn:  Nabil B. Khoury
 
Telephone:  (818) 673-2525
 
Facsimile:   (818) 888-1372

 
 
67

--------------------------------------------------------------------------------

 

Exhibit 1


ADDENDUM 1 TO REVOLVING CREDIT AGREEMENT




Reference is hereby made to the Revolving Credit Agreement (the "Agreement")
made as of the 21st day of November, 2001 by NATIONAL TECHNICAL SYSTEMS, INC., a
California corporation ("Parent"), NTS TECHNICAL SYSTEMS, a California
corporation, dba National Technical Systems ("NTS"), XXCAL, INC., a California
corporation ("XXCAL"). APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation ("AETL"), ETCR, INC., a California corporation ("ETCR").
ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation ("Acton")
(Parent, NTS, XXCAL, AETL, ETCR and Acton are sometimes collectively referred to
herein as, the "Initial Borrowers", and along with (i) any other Subsidiary of
the Parent which has become a party thereto and (ii) the undersigned, the
"Borrowers"), the financial institutions from time to time parties thereto as
Lenders, and Comerica Bank - California, in its capacity as contractual
representative for itself and the other Lenders ("Agent"). Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Agreement. By its execution below, the undersigned [NAME OF NEW BORROWER], a
[_________________] corporation, agrees to become, and does hereby become, a
Borrower under the Agreement and agrees to be bound by such Agreement as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Article V of the Agreement are true and correct in all respects of
the date hereof. [NAME OF NEW BORROWER] represents and warrants that the
schedules attached hereto are true and correct in all respects and such
schedules set forth all information required to be scheduled under the
Agreement.


IN WITNESS WHEREOF [NAME OF NEW BORROWER], a [_________________] corporation,
has executed and delivered this Addendum 1 counterpart to the Agreement as of
this _____ day of __________, _____.



 
[NAME OF NEW BORROWER]
             
By:
   
Name:
   
Title:
 


 
1

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT




This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and Acceptance")
dated as of __________, 200_ is made between ____________________ (Assignor")
and __________ ("Assignee"), with reference to the following facts:


A.            Assignor is party to that certain Revolving Credit Agreement,
dated as of November 21, 2001 (as amended, amended and restated, modified,
supplemented or renewed, the "Loan Agreement"), among NATIONAL TECHNICAL
SYSTEMS, INC., a California corporation ("Parent"), NTS TECHNICAL SYSTEMS, a
California corporation, dba National Technical Systems, XXCAL, INC., a
California corporation, APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation, ETCR, INC., a California corporation, ACTON
ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation, and one or more
Subsidiaries of Parent, whether now existing or hereafter acquired or formed
(collectively, the "Borrowers"), the several financial institutions from time to
time party thereto (including the Assignor, the "Lenders"), and Comerica
Bank-California, as agent for the Lenders (the "Agent"). Any terms defined in
the Loan Agreement and not defined in this Assignment and Acceptance are used
herein as defined in the Loan Agreement;


B.             As provided under the Loan Agreement, the Assignor has committed
to making Revolving Loans (the "Committed Revolving Loans") to Borrowers in an
aggregate amount not to exceed $ __________ (the "Revolver Commitment");


C.             Assignor has made Committed Revolving Loans in the aggregate
principal amount of $ __________ to Borrowers;


D.             [Assignor has acquired a participation in its pro rata share of
the Lenders' liabilities under Letters of Credit in an aggregate principal
amount of $ __________ (the "L/C Obligations")] [no Letters of Credit are
outstanding under the Credit Agreement];


E.             Assignor wishes to assign to Assignee [part of the] [all] rights
and obligations of the Assignor under the Loan Agreement in respect of its
Revolver Commitment, in an amount equal to $ __________ (the "Assigned Revolver
Amount") on the terms and subject to the conditions set forth herein and the
Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions; and


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:


1.              Assignment and Acceptance.


(a)            Subject to the terms and conditions of this Assignment and
Acceptance, (i) Assignor hereby sells, transfers and assigns to Assignee, and
(ii) Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) ___% (the "Assignee's Revolver Percentage Share") of
(A) the Revolver Commitment and the Committed Revolving Loans, and




Exhibit 1.1A

 
1

--------------------------------------------------------------------------------

 

(B) all related rights, benefits, obligations, liabilities and indemnities of
the Assignor under and in connection with the Loan Agreement and the Loan
Documents.


(b)            With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Revolver Commitment
in an amount equal to the Assigned Revolver Amount. Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Revolver Commitment of the Assignor shall,
as of the Effective Date, be reduced by an amount equal to the Assigned Revolver
Amount and the Assignor shall relinquish its rights and be released from its
obligations under the Loan Agreement to the extent such obligations have been
assumed by the Assignee; provided, however, the Assignor shall not relinquish
its rights under Sections 9.2 and 11.3(c) of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date.


(c)            After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignee's Revolver Commitment will be $
__________.


(d)            After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignor's Revolver Commitment will be $
__________.


2.              Payments.


(a)            As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, the Assignee shall pay to the Assignor on the
Effective Date in immediately available funds an amount equal to $ __________ in
total, calculated as the sum of $ __________, representing the Assignee's pro
rata share of the principal amount of all Committed Revolving Loans.


(b)            The Assignee further agrees to pay to the Agent a processing fee
in the amount specified in Section 11.5(c) of the Loan Agreement.


3.              Reallocation of Payments. Any interest, fees and other payments
accrued to the Effective Date with respect to the Revolver Commitment and the
Committed Revolving Loans, shall be for the account of Assignor. Any interest,
fees and other payments accrued on and after the Effective Date with respect to
the Assigned Revolver Amount shall be for the account of Assignee. Each of
Assignor and Assignee agrees that it will hold in trust for the other party any
interest, fees and other amounts which it may receive to which the other party
is entitled pursuant to the preceding sentence and pay to the other party any
such amounts which it may receive promptly upon receipt.


4.              Independent Credit Decision. Assignee (a) acknowledges that it
has received a copy of the Loan Agreement and the Schedules and Exhibits
thereto, together with copies of the most recent financial statements of
Borrowers and Guarantors, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision




Exhibit 1.1A

 
2

--------------------------------------------------------------------------------

 

to enter into this Assignment and Acceptance; and (b) agrees that it will,
independently and without reliance upon the Assignor, Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit and legal decisions in taking or not
taking action under the Loan Agreement.


5.              Effective Date; Notices.


(a)            As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be __________, 200_ (the "Effective Date");
provided that the following conditions precedent have been satisfied on or
before the Effective Date:


(i)             this Assignment and Acceptance shall be executed and delivered
by Assignor and Assignee;


(ii)            the consent of Agent required for an effective assignment of the
Assigned Amount by Assignor to Assignee shall have been duly obtained and shall
be in full force and effect as of the Effective Date;


(iii)           Assignee shall pay to Assignor all amounts due to Assignor under
this Assignment and Acceptance;


(iv)           Assignee shall have complied with Section 11.5(c) of the Loan
Agreement (if applicable);


(v)            the processing fee referred to in Section 2(b) hereof and in
Section 11.5(c) of the Loan Agreement shall have been paid to the Agent; and


(b)            Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Borrowers and Agent for acknowledgment by
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.


6.              Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]


(a)            Assignee hereby appoints and authorizes Assignor to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Loan Agreement.


(b)            Assignee shall assume no duties or obligations held by Assignor
in its capacity as Agent under the Loan Agreement.]


7.              Withholding Tax. Assignee (a) represents and warrants to the
Lenders, Agent and Borrowers that under applicable law and treaties no tax will
be required to be withheld by Lenders with respect to any payments to be made to
the Assignee hereunder, (b) agrees to furnish (if it is organized under the laws
of any jurisdiction other than the United States or any State thereof) to Agent
and Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue
Service Form W-8ECI (wherein Assignee claims entitlement to the benefits of a
tax treaty that provides for a complete




Exhibit 1.1A

 
3

--------------------------------------------------------------------------------

 

exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new Forms W-8BEN or W-8ECI upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
Assignee, and (c) agrees to comply with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.


8.              Representations and Warranties.


(a)            Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Loan Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and (iv)
this Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of Assignor, enforceable
against Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors' rights and to
general equitable principles.


(b)            Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto.
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by Borrowers, of any of its
respective obligations under the Loan Agreement or any other instrument or
document furnished in connection therewith.


(c)            Assignee represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance, and to fulfill its obligations
hereunder; (ii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance; and apart
from any agreements or undertakings or filings required by the Loan Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of Assignee, enforceable against Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and




Exhibit 1.1A

 
4

--------------------------------------------------------------------------------

 

other laws of general application relating to or affecting creditors' rights and
to general equitable principles, and (iv) it is an Eligible Assignee.


9.              Further Assurances. Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.


10.            Miscellaneous.


(a)            Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.


(b)            All payments made hereunder shall be made without any set-off or
counterclaim.


(c)            Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.


(d)            This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.


11.           CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER.


(a)            THE VALIDITY OF THIS ASSIGNMENT AND ACCEPTANCE AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.


(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE AND THE OTHER LOAN DOCUMENTS
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ASSIGNOR'S OPTION, IN THE




Exhibit 1.1A

 
5

--------------------------------------------------------------------------------

 

COURTS OF ANY JURISDICTION WHERE ASSIGNOR ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. ASSIGNEE AND ASSIGNOR WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.


(c)            ASSIGNEE AND ASSIGNOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
ASSIGNMENT AND ACCEPTANCE OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
ASSIGNEE AND ASSIGNOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.



 
[ASSIGNOR]
             
By:
         
Title:
         
By:
         
Title:
         
Address: 
 


 
6

--------------------------------------------------------------------------------

 



 
[ASSIGNEE]
             
By:
         
Title:
         
By
         
Title:
         
Address: 
 


 
7

--------------------------------------------------------------------------------

 

SCHEDULE 1




NOTICE OF ASSIGNMENT AND ACCEPTANCE




__________, 200_




COMERICA BANK-CALIFORNIA
21530 Oxnard Street
Woodland Hills, California 91367
Attn: Jason D. Brown




Re:           National Technical Systems, Inc., NTS Technical Systems, XXCAL,
Inc., Approved Engineering Test Laboratories, Inc., ETCR, Inc. and Acton
Environmental Testing Corporation (collectively, "Borrowers")


Ladies and Gentlemen:


We refer to the Revolving Credit Agreement, dated as of November _____, 2001 (as
amended, restated, modified, supplemented or renewed from time to time the "Loan
Agreement"), among Borrowers, the Lenders referred to therein and Comerica
Bank-California, as agent for the Lenders (the "Agent"). Terms defined in the
Loan Agreement are used herein as therein defined.


1.              We hereby give you notice of, and request your consent to, the
assignment by __________ ("Assignor") to __________ ("Assignee") of_____% of the
right, title and interest of Assignor in and to the Revolver Commitments of
Assignor and all outstanding Revolving Loans made by Assignor, pursuant to the
Assignment and Acceptance Agreement attached hereto (the "Assignment and
Acceptance"). We understand and agree that, as of __________, 200_, Assignor's
Revolver Commitment is $ _____, and the aggregate amount of its outstanding
Revolving Loans is $__________.


2.              Assignee agrees that, upon receiving the consent of Agent and,
if applicable, Borrowers to such assignment, Assignee will be bound by the terms
of the Loan Agreement as fully and to the same extent as if Assignee were Lender
originally holding such interest in the Loan Agreement.




Exhibit 1.1A

 
8

--------------------------------------------------------------------------------

 

3.              The following is Assignee's Notice Address:


Assignee name: 
 
Address:
         
Attention:
 
Telephone: (___)
 
Telecopier: (___)
 



4.            You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.


IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.



   
Very truly yours,
           
[NAME OF ASSIGNOR]
                   
By:
             
Title:
                     
[NAME OF ASSIGNEE]
                   
By:
             
Title:
                 
ACKNOWLEDGED AND ASSIGNMENT
   
CONSENTED TO:
           
Comerica Bank-California,
   
as Agent
                   
By:
             
Title:
     





Exhibit 1.1A

 
9

--------------------------------------------------------------------------------

 

LETTER OF CREDIT REQUEST




To:
COMERICA BANK-CALIFORNIA

21530 Oxnard Street
Woodland Hills, California 91367
Attn: Jason D. Brown


This Letter of Credit Request is delivered in connection with that certain
Revolving Credit Agreement, dated as of November 21, 2001 (the "Agreement"), by
and among NATIONAL TECHNICAL SYSTEMS, INC., a California corporation ("Parent"),
NTS TECHNICAL SYSTEMS, a California corporation, dba National Technical Systems,
XXCAL, INC., a California corporation, APPROVED ENGINEERING TEST LABORATORIES,
INC., a California corporation, ETCR, INC., a California corporation, ACTON
ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation, and one or more
Subsidiaries of Parent, whether now existing or hereafter acquired or formed
(collectively, "Borrowers"), the financial institutions who are parties to the
Agreement), and Comerica Bank - California, in its capacity as contractual
representative for itself and the other Lenders ("Agent"). All initially
capitalized used but not defined in this Letter of Credit Application shall have
the meaning assigned to such terms in the Agreement.


Pursuant to Section 3.2 of the Agreement, the undersigned Borrower hereby gives
to Issuing Lender this Letter of Credit Request so that Issuing Lender will
issue a Letter of Credit on behalf of such Borrower for the benefit of
__________ in the amount of [US $ __________], with an effective date of
__________, _____ (the "Effective Date") and an expiry date of __________,
_____.


The undersigned hereby certifies that (i) the representations and warranties of
the undersigned contained in Article V of the Agreement are and shall be true
and correct in all material respects on and as of the date hereof and on and as
of the date of issuance of the Letter of Credit requested hereby (unless such
representation and warranty is made as of a specified date) except for changes
in the Schedules to the Loan Agreement affecting transactions permitted by or
not in violation of the Loan Agreement; (ii) no Event of Default or Unmatured
Event of Default has occurred and is continuing on the date hereof or on the
date of issuance of the Letter of Credit requested hereby or will result from
the issuance of the proposed Letter of Credit; and (iii) the conditions set
forth in Section 4.1 and Section 4.2 of the Loan Agreement have been satisfied.


Dated:
   
[NAME OF BORROWER]
                         
By:
       
Title:
 





Exhibit 1.1L

 
 

--------------------------------------------------------------------------------

 

NOTICE OF BORROWING


To:
COMERICA BANK-CALIFORNIA

21530 Oxnard Street
Woodland Hills, California 91367
Attn: Jason D. Brown


This Notice of Borrowing is given pursuant to Section 2.5(b) of that certain
Revolving Credit Agreement, dated as of November 21, 2001 (the "Agreement"),
among NATIONAL TECHNICAL SYSTEMS, INC., a California corporation ("Parent"), NTS
TECHNICAL SYSTEMS, a California corporation, dba National Technical Systems,
XXCAL, INC., a California corporation, APPROVED ENGINEERING TEST LABORATORIES,
INC., a California corporation, ETCR, INC., a California corporation, and ACTON
ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation, and one or more
Subsidiaries of Parent, whether now existing or hereafter acquired or formed,
which become party to the Agreement by executing an Addendum thereto
(collectively, "Borrowers"), the financial institutions who are party to the
Agreement, and Comerica Bank - California, in its capacity as contractual
representative for itself and the other Lenders ("Agent"). All initially
capitalized terms used but not defined in this Notice of Borrowing shall have
the meanings assigned to such terms in the Agreement.


The undersigned hereby requests a Borrowing as follows:


$__________ Prime Lending Rate Portion;


$__________ LIBOR Lending Portion with an Interest Period of ___ [1, 2, 3, 6 or
12] months and expiring on __________, 20_ ($1,000,000 minimum);


$__________ Total


The undersigned requests that such Borrowing be made available on __________,
20_.


The undersigned certifies that, as of the date of the requested Borrowing:


(a)            the representations and warranties of Borrowers contained in the
Agreement and the Loan Documents are true and correct in all material respects
on and as of such date, except to the extent such representations and warranties
expressly relate solely to an earlier date;


(b)            no Event of Default or Unmatured Event of Default has occurred or
will result from the proposed Borrowing;




Exhibit 2.5(b)

 
1

--------------------------------------------------------------------------------

 

(c)            after giving effect to the Loans requested hereby, the aggregate
principal amount of Revolving Loans outstanding plus the Letter of Credit Usage
will not exceed the aggregate amount of the Revolving Credit Commitments;


(d)            after giving effect to the Borrowing(s) requested hereby, there
shall be no more than three (3) LIBOR Lending Rate Portions outstanding;


(e)            the proceeds of the Loan requested hereby shall be used in
accordance with Section 7.1 of the Agreement; and


(f)            Borrowers have satisfied in all respects all conditions under the
Agreement to be performed or satisfied by it on or before such date.


Dated: __________, 20__
         
a.
                           
By
           
Title:
 





Exhibit 2.5(b)

 
2

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION OR CONTINUATION




To:
COMERICA BANK-CALIFORNIA

21530 Oxnard Street
Woodland Hills, California 91367
Attn: Jason D. Brown


This Notice of Conversion or Continuation is given pursuant to Section 2.6(b) of
that certain Revolving Credit Agreement, dated as of November 21, 2001 (the
"Agreement"), by and among NATIONAL TECHNICAL SYSTEMS, INC., a California
corporation ("Parent"). NTS TECHNICAL SYSTEMS, a California corporation, dba
National Technical Systems, XXCAL, INC., a California corporation, APPROVED
ENGINEERING TEST LABORATORIES, INC., a California corporation, ETCR, INC., a
California corporation, ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts
corporation, and one or more Subsidiaries of Parent, whether now existing or
hereafter acquired or formed, the financial institutions who are party to the
Agreement, and Comerica Bank - California, in its capacity as contractual
representative for itself and the other Lenders ("Agent"). All initially
capitalized terms used but not defined in this Notice of Conversion or
Continuation shall have the meanings assigned to them in the Agreement.


We hereby request that you:


1.              Convert $__________ [$1,000,000 minimum plus integral multiples
of $100,000 only] in principal amount of Prime Lending Rate Portions of
Revolving Loans on __________, 20__, to a LIBOR Lending Rate Portion with an
Interest Period of _____ [1, 2, 3, 6 or 12] months and expiring on _____, 20__;


2.              Convert $_____[$100,000 minimum plus integral multiples of
$100,000 only] in principal amount of LIBOR Lending Portions of Revolving Loans
on the expiration of the Interest Period applicable thereto, to a Prime Lending
Rate Portion;


3.              Continue as LIBOR Lending Rate Portions $_____ in principal
amount of presently outstanding LIBOR Lending Rate Portions of Revolving Loans,
commencing on the expiration of the Interest Period applicable thereto, with a
new Interest Period of _____ [1, 2, 3, 6 or 12] months and expiring on _____,
20__;


We certify that, as of the date hereof:


(a)            no Event of Default or Unmatured Event of Default is continuing;
and




Exhibit 2.6(b)

 
 

--------------------------------------------------------------------------------

 

(b)            after giving effect to the continuation or conversion requested
hereby, there shall be no more than three (3) LIBOR Lending Rate Portions
outstanding.


Dated: __________, 20__
NATIONAL TECHNICAL SYSTEMS, INC.,
 
a California corporation
       
By:
   
Name:
   
Title:
 





Exhibit 2.6(b)

 
 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE




$__________
__________, California

November 21, 2001




This Secured Promissory Note (this "Secured Promissory Note") is being delivered
pursuant to that certain Revolving Credit Agreement, dated as of November 21,
2001, by and among Makers (as defined below), the financial institutions from
time to time parties thereto as the Lenders, and Comerica Bank-California, as
contractual representative for itself and the Lenders (as the same may be at any
time heretofore or hereafter amended, supplemented, or otherwise modified or
restated, the "Agreement"). Initially capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.


1.              FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a
California corporation, NTS TECHNICAL SYSTEMS, a California corporation, dba
National Technical Systems, XXCAL, INC., a California corporation, APPROVED
ENGINEERING TEST LABORATORIES, INC., a California corporation, ETCR, INC., a
California corporation, and ACTON ENVIRONMENTAL TESTING CORPORATION, a
Massachusetts corporation, (collectively, "Makers"), jointly and severally
promise to pay to the order of ____________________, a ____________________
("Payee"), on or before the Maturity Date, the principal sum of __________
Dollars ($__________), or such lesser sum as shall equal the aggregate
outstanding principal amount of the Revolving Loans made by Payee to Makers
jointly and severally pursuant to the Agreement (as defined below).


2.              Makers promise to make principal reduction payments on the
outstanding principal balance hereof in the amounts and on the dates specified
in the Agreement. Makers further promise to pay interest from the date of this
Secured Promissory Note, in like money, on the aggregate outstanding principal
amount hereof at the rates and on the dates provided in the Agreement. All
computations of interest shall be in accordance with the provisions of the
Agreement.


3.              Makers hereby authorize Payee to record in its books and records
the date, type and amount of each Loan, and of each continuation, conversion and
payment of principal made by Makers, and Makers agree that all such notations
shall, in the absence of manifest error, be conclusive as to the matters so
noted; provided, however, any failure by Payee to make such notation with
respect to any Loan or continuation, conversion, or payment thereof shall not
limit or otherwise affect Makers' obligations under the Agreement or this
Secured Promissory Note.


4.              Upon the occurrence and during the continuance of an Event of
Default, in addition to and not in substitution of any of Agent or Lenders'
other rights and remedies with respect to such Event of Default, the entire
unpaid principal balance owing hereunder shall bear interest at the applicable
Lending Rate plus three hundred (300) basis points. In addition, interest,
Expenses and Fees, and other amounts due hereunder or under the Agreement not
paid when due shall bear interest at the Prime Lending Rate plus three hundred
(300) basis points until such overdue payment is paid in full.




Exhibit 2.11(a)

 
1

--------------------------------------------------------------------------------

 

5.              If any payment due hereunder, whether for principal, interest,
or otherwise, is not paid on or before the tenth day after the date such payment
is due, in addition to and not in substitution of any of Payee's other rights
and remedies with respect to such nonpayment, Makers shall pay to Payee, a late
payment fee ("Late Payment Fee") equal to five percent (5%) of the amount of
such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh day after the due date of the overdue payment with respect thereto.


6.              Makers shall make all payments hereunder in lawful money of the
United States of America and in immediately available funds to Comerica
Bank-California, a California banking corporation ("Agent"), at Agent's office
located at 21530 Oxnard Street, Woodland Hills, California, Attention: Jason D.
Brown; or to such other address as Agent may from time to time specify by notice
to Makers in accordance with the terms of the Agreement.


7.              In no event shall the interest rate and other charges hereunder
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.


8.              This Secured Promissory Note is one of the "Notes" issued
pursuant to the Agreement, dated as of November 21, 2001, by and among Makers,
as Borrowers, Agent and certain other Lenders party thereto, and is governed by
the terms thereof. Initially capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Agreement. The Agreement, among
other things, contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events and also for prepayments on account
of principal of this Secured Promissory Note prior to the maturity hereof upon
the terms and conditions specified in the Agreement. This Secured Promissory
Note and the Loans evidenced hereby may be assigned or otherwise transferred in
whole or in part only by registration of such assignment or transfer on the
Register maintained by Agent pursuant to the terms of the Agreement.


9.              This Secured Promissory Note is secured by the Liens granted to
Agent, for the ratable benefit of Lenders, under the Loan Documents.


10.            Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.


11.           CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER.


(a)            THE VALIDITY OF THIS SECURED PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES




Exhibit 2.11(a)

 
2

--------------------------------------------------------------------------------

 

HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS SECURED PROMISSORY NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
PAYEE'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE PAYEE ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. MAKERS AND
PAYEE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.


(c)            MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURED
PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. MAKERS AND PAYEE
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS SECURED PROMISSORY NOTE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.




Exhibit 2.11(a)

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Makers have duly executed this Secured Promissory Note as of
the date first above written.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By.
     
Lloyd Blonder, Senior Vice President, Chief
   
Financial Officer, Treasurer and Assistant
   
Secretary
             
NTS TECHNICAL SYSTEMS dba
 
NATIONAL TECHNICAL SYSTEMS
             
By.
     
Lloyd Blonder, Senior Vice President, Chief
   
Financial Officer, Treasurer and Assistant
   
Secretary
             
XXCAL, INC.
             
By.
     
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
             
APPROVED ENGINEERING TEST
 
LABORATORIES, INC.
             
By.
     
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
             
ETCR, INC.
             
By.
     
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary





Exhibit 2.11(a)

 
4

--------------------------------------------------------------------------------

 



 
ACTON ENVIRONMENTAL TESTING
 
CORPORATION
             
By
     
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary





Exhibit 2.11(a)

 
5

--------------------------------------------------------------------------------

 

EXHIBIT 4.1(b)




FORM OF OPINION OF BORROWER'S COUNSEL

 
 

--------------------------------------------------------------------------------

 

Logo 1 [logo1.jpg]
 
FORTY-EIGHTH FLOOR
333 SOUTH HOPE STREET
LOS ANGELES, CALIFORNIA 90071-1448
TELEPHONE 213-620-1780
FACSIMILE 213-620-1398
WWW.SHEPPARDMULLIN.COM




LFJ-84568




November 23, 2001




Comerica Bank-California, as Agent
21530 Oxnard Street
Woodland Hills, California 91367
Attention: Mr. Jason D. Brown


And to the Lenders (as defined in the
Revolving Credit Agreement referred to below)




Re:           National Technical Systems, Inc.


Ladies and Gentlemen:


We have acted as counsel to National Technical Systems, Inc., a California
corporation ("Parent"), NTS Technical Systems, a California corporation ("NTS"),
XXCAL, Inc., a California corporation ("XXCAL"), Approved Engineering Test
Laboratories, Inc., a California corporation ("AETL"), ETCR, Inc., a California
corporation ("ETCR"), and Acton Environmental Testing Corporation, a
Massachusetts corporation ("Acton"; Parent, NTS, XXCAL, AETL, ETCR and Acton
each are sometimes individually referred to herein as a "Borrower" and are
sometimes collectively referred to herein as the "Borrowers"), in connection
with that certain Revolving Credit Agreement (the "Credit Agreement"), dated as
of November 21, 2001, by and among the Borrowers, the financial institutions
from time to time parties thereto as Lenders, and Comerica Bank - California, in
its capacity as contractual representative for itself and the other Lenders
("Agent"). In furnishing this opinion letter, we have examined originals or
copies of the following (the "Opinion Documents"):


 
LOS ANGELES • SAN FRANCISCO • ORANGE COUNTY • SAN DIEGO • SANTA BARBARA • WEST
LOS ANGELES • DEL MAR HEIGHTS

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 2




 
1.
The Credit Agreement;



 
2.
The Secured Promissory Note, dated as of November 21, 2001, in the maximum
original principal amount of $9,600,000, delivered by the Borrowers to Comerica
Bank-California;



 
3.
The Secured Promissory Note, dated as of November 21, 2001, in the maximum
original principal amount of $6,400,000, delivered by the Borrowers to First
Bank & Trust;



 
4.
The Security Agreement, dated as of November 21, 2001, among the Borrowers and
Agent, for the ratable benefit of Lenders (the "Security Agreement");



 
5.
The Stock Pledge Agreement, dated as of November 21, 2001, between Parent and
Agent, for the ratable benefit of Lenders (the "Parent Stock Pledge");



 
6.
The Stock Pledge Agreement, dated as of November 21, 2001, between NTS and
Agent, for the ratable benefit of Lenders (the "NTS Stock Pledge");



 
7.
The Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing,
dated as of November 21, 2001, between ETCR, as trustor, and Agent for the
ratable benefit of Lenders, as beneficiary; and



 
8.
The UCC-1 financing statements, showing Agent as the secured party and each of
the Borrowers as a debtor, to be filed with the offices of the California
Secretary of State and the Massachusetts Secretary of Commonwealth promptly
following the Closing Date (the "Financing Statements").



Terms used but not defined herein have the meanings assigned to them in the
Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 3

 
In connection with our opinions, we have examined such resolutions, certificates
of public officials, certificates of officers or representatives of the
Borrowers, and such other documents, certificates, instruments and other records
as we have deemed necessary or appropriate as a basis for the opinions set forth
herein. We also have made such other inquiries as we have deemed necessary or
appropriate as a basis for the opinions set forth below. In our examination, we
have assumed, without investigation, the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents and completeness of all
documents submitted to us as certified or photostatic copies and the
authenticity of the originals of such copies.


As to any facts material to this opinion letter which we did not independently
establish or verify, we have relied upon statements and representations of the
Borrowers.


Whenever our opinion herein with respect to the existence or absence of facts is
qualified by "known to us", "to our knowledge," "we are not aware of," or any
similar phrase, such statement is intended to indicate that, during the course
of our representation of the Borrowers, no information has come to the attention
of James J. Slaby, the attorney within our firm who acts as outside general
counsel to the Borrowers, or to the attention of John D. Berchild, Jeffrey A.
Kaye or any other attorneys within our firm who have represented the Borrowers
in connection with the transactions contemplated by the Credit Agreement, which
would give any such person current actual knowledge of facts contrary to the
existence or absence of the facts indicated. However, we have not undertaken any
special or independent investigation to determine the existence or absence of
such facts. Any limited inquiry undertaken by us during the preparation of this
opinion letter should not be regarded as such an investigation, and no inference
as to our knowledge of the existence or absence of such facts should be drawn
from our representation of the Borrowers.


For purposes of rendering the opinions expressed herein, we have assumed, with
your consent, that:


(a)            The execution and delivery of the Opinion Documents by all
parties thereto will be free of, and we are not aware of the existence of,
intentional or unintentional mistake, fraud, undue influence, duress or criminal
activity.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 4
 
 
(b)            Agent and each of the Lenders (collectively, the "Bank Parties"
and each individually, a "Bank Party") are duly organized, validly existing and
in good standing under the laws of their respective jurisdictions of formation
and are each duly authorized to conduct business in the State of California;
each Bank Party is duly qualified to engage in the transactions covered by this
opinion letter and is engaged therein as a lender only, and not as a partner or
co-venturer with any of the Borrowers; the Opinion Documents have been duly
authorized, executed, delivered and accepted by each Bank Party to the extent
required, and constitute legal, valid and enforceable obligations of such Bank
Party; and each Bank Party has the requisite power and authority to perform its
respective obligations under the Opinion Documents to which it is party. We
express no opinion regarding the effect of the Bank Parties' compliance or
non-compliance with any state or federal laws or regulations applicable to the
transactions covered by this opinion letter because of the nature of any Bank
Party's business.


(c)            Value has been given for the liens and security interests granted
by each Borrower, each Borrower has rights in all of the collateral provided to
any Bank Party, and no agreement exists which delays, postpones or conditions
the attachment or effectiveness of any lien or security interest in that
collateral.


(d)            Each of the Financing Statements has been or will be properly
filed with the appropriate governmental authority for perfection of the security
interest in the collateral described therein pursuant to the applicable
provisions of the Uniform Commercial Code as adopted in the State of California
(the "California Commercial Code") and the Uniform Commercial Code as adopted in
the Commonwealth of Massachusetts (the "Massachusetts Commercial Code").


(e)            None of the collateral described in the Financing Statements
consists or will consist of consumer goods, farm products, timber, minerals and
the like (including oil and gas), or accounts resulting from the sale thereof.


(f)            The Opinion Documents will be enforced in circumstances and in a
manner in which it is commercially reasonably to do so.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 5

 
(g)            The Opinion Documents constitute the entire agreement of the
parties as to the subject matter thereof.


(h)            Each certificate of a public official and other public authority
document on which we have relied that was given or dated earlier than the date
of this opinion letter continues to remain accurate insofar as is relevant to
our opinions from such earlier date through and including the date of this
opinion letter.


The opinions set forth below are subject to the following qualifications:


(i)             We express no opinion as to whether any particular item of
collateral is properly characterized as real property or personal property or is
or is not a "Fixture."


(ii)            We express no opinion as to the status of title of the
collateral or any portion thereof, nor do we express any opinion with respect to
the priority of any lien or security interest created by any of the Opinion
Documents.


(iii)           Certain rights, remedies and waivers contained in the Opinion
Documents may be limited or rendered ineffective by applicable California laws
or judicial decisions governing such provisions, but such laws and judicial
decisions do not render the Opinion Documents invalid as a whole, and, there
exists in the Opinion Documents or pursuant to applicable law legally adequate
remedies for a practical realization of the principle benefits and/or security
intended to be provided by the Opinion Documents.


(iv)           We express no opinion with respect to the availability of (or the
effect of rules of law governing) specific performance, injunctive relief or
other equitable remedies.


(v)            The performance by each Borrower of the Opinion Documents to
which it is party, and the validity, binding effect and enforceability against
such Borrower of such Opinion Documents, may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors' rights
generally.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 6
 
 
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:


1.              Each of Parent, NTS, XXCAL, AETL and ETCR (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California, (b) has the corporate power and authority to own its own
assets and to carry out its business as now being conducted, and (c) has the
corporate power and authority to execute, deliver and perform each Opinion
Document to which it is a party, and to do any and all things required of it
thereunder. Acton is a corporation duly organized under the laws of the
Commonwealth of Massachusetts. Assuming that it is in good standing under the
laws of the Commonwealth of Massachusetts, Acton has the corporate power and
authority (i) to own its own assets and to carry out its business as now being
conducted, and (ii) to execute, deliver and perform each Opinion Document to
which it is a party, and to do any and all things required of it thereunder.


2.              The execution, delivery and performance by each Borrower of each
Opinion Document to which it is a party (a) have been duly authorized by all
requisite corporate action by such Borrower, (b) do not require registration
with or consent or approval of, or other action by any Governmental Authority,
(c) will not violate (i) any laws generally applicable to companies engaged in
the lines of business in which the Borrowers engage, (ii) to our knowledge, any
order of any court or other agency of government, (iii) the Governing Documents
of such Borrower, or (iv) to our knowledge, any provision of any indenture,
agreement or other instrument to which such Borrower is a party, or by which it
or any of its assets are bound, (d) to our knowledge, will-not be in conflict
with, result in a breach of or constitute (with or without notice or passage of
time) a default under any such indenture, agreement or other instrument, and (e)
to our knowledge, will not result in the creation or imposition of any Lien of
any nature whatsoever upon any of the assets of such Borrower other than in
favor of Agent for the ratable benefit of Lenders as contemplated by the Opinion
Documents.


3.              Each Opinion Document to which a Borrower is a party has been
duly executed and delivered by such Borrower and constitutes valid and binding
obligations of such Borrower, enforceable in accordance with its terms.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 7

 
4.              The Financing Statements adequately describe the Collateral (as
defined in the Security Agreement). Except for collateral in which the
perfection of a security interest (a) requires the secured party's taking
possession or having "control" (as defined in the California Commercial Code and
the Massachusetts Commercial Code) or (b) cannot be obtained by the filing of a
financing statement in the offices of the California Secretary of State and the
Massachusetts Secretary of Commonwealth upon the proper filing of the Financing
Statements pursuant to the provisions of the California Commercial Code and the
Massachusetts Commercial Code, respectively, the Obligations will be secured by
validly created, perfected security interests in favor of Agent for the ratable
benefit of Lenders, in and upon all of the right, title and interest of each
Borrower in and to the Collateral.


5.              The authorized capital stock of NTS consists of 10,000,000
shares of common stock, of which 5,985,000 shares are issued and outstanding,
and 900,000 shares of preferred stock, of which no shares are issued and
outstanding. The outstanding shares have been duly authorized and validly issued
and are fully paid and nonassessable. To our knowledge, no authorized but
unissued shares and no treasury shares of capital stock of NTS are subject to an
option, warrant, right of conversion or purchase, preemptive rights or any other
similar right. All of the issued and outstanding shares of common stock of NTS
are owned by Parent.


6.              The authorized capital stock of XXCAL consists of 3,000,000
shares of common stock, of which 967,280 shares are issued and outstanding. The
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable. To our knowledge, no authorized but unissued shares and
no treasury shares of capital stock of XXCAL are subject to an option, warrant,
right of conversion or purchase, preemptive rights or any other similar right.
All of the issued and outstanding shares of common stock of XXCAL are owned by
Parent.


7.              The authorized capital stock of AETL, consists of 1,000 shares
of common stock, of which 1,000 shares are issued and outstanding. The
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable. To our knowledge, no authorized but unissued shares and
no treasury shares of capital stock of AETL are subject to an option, warrant,
right of conversion or purchase, preemptive rights or any other similar right.
All of the issued and outstanding shares of common stock of AETL are owned by
NTS.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 8

 
8.              The authorized capital stock of ETCR consists of 2,500 shares of
common stock, of which 213 shares are issued and outstanding. The outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable. To our knowledge, no authorized but unissued shares and no
treasury shares of capital stock of ETCR are subject to an option, warrant,
right of conversion or purchase, preemptive rights or any other similar right.
All of the issued and outstanding shares of common stock of ETCR are owned by
NTS.


9.              The authorized capital stock of Acton consists of 200 shares of
common stock, of which 200 shares are issued and outstanding. The outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable. To our knowledge, no authorized but unissued shares and no
treasury shares of capital stock of Acton are subject to an option, warrant,
right of conversion or purchase, preemptive rights or any other similar right.
All of the issued and outstanding shares of common stock of Acton are owned by
NTS.


10.            Upon the delivery by Parent to Agent of the certificates
representing all of the shares of capital stock of NTS and XXCAL owned by
Parent, as set forth in paragraphs 5 and 6 above, the Obligations will be
secured by a validly created, perfected security interest in favor of Agent for
the ratable benefit of Lenders, in and upon such shares and the other Collateral
(as defined in the Parent Stock Pledge).


11.            Upon the delivery by NTS to Agent of the certificates
representing all of the shares of capital stock of AETL, ETCR and Acton owned by
NTS, as set forth in paragraphs 7, 8 and 9 above, the Obligations will be
secured by a validly created, perfected security interest in favor of Agent for
the ratable benefit of Lenders, in and upon such shares and the other Collateral
(as defined in the NTS Stock Pledge).


12.            No Borrower is an "investment company" or a company "controlled"
by an "investment company" within the meaning of the Investment Company Act of
1940, as amended.


13.            No Borrower is a "holding company" or an "affiliate" of a
"holding company" or a "subsidiary company" of a "holding company," within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 
 

--------------------------------------------------------------------------------

 
 
Logo 1 [logo1.jpg]

Comerica Bank-California
November 23, 2001
Page 9

 
Members of our firm are admitted to the Bar of the State of California. We do
not express any opinion as to the laws of any jurisdiction other than the
currently effective laws of the State of California, current judicial
interpretations thereof, and to the facts as they presently exist. For purposes
of this opinion, and with your consent, we have assumed that the laws of the
Commonwealth of Massachusetts applicable to the matters covered by this opinion
letter are substantially the same as the laws of the State of California. We
expressly disclaim any opinion as to local laws, including the effect of any
ordinances, statutes, administrative decisions, orders, rules and regulations of
any municipality, county or other subdivision of the State of California.


This opinion letter is rendered to you as of the date hereof, is solely for your
benefit in connection with the transactions referred to herein, and may not be
relied upon by any other person or entity or by you in any other context. This
opinion may not be quoted nor may copies hereof be furnished to any other person
or entity without our prior written consent.



 
Very truly yours,
 
/s/ Sheppard Mullin Richter & Hampton LLP


 
 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE




To:
COMERICA BANK-CALIFORNIA

21530 Oxnard Street
Woodland Hills, California 91367
Attn: Jason D. Brown


This Compliance Certificate is given pursuant to Section 6.3(a) of that certain
Revolving Credit Agreement, dated as of November 21, 2001 (the "Agreement"), by
and among NATIONAL TECHNICAL SYSTEMS, INC., a California corporation ("Parent"),
NTS TECHNICAL SYSTEMS, a California corporation, dba National Technical Systems,
XXCAL, INC., a California corporation, APPROVED ENGINEERING TEST LABORATORIES,
INC., a California corporation, ETCR, INC., a California corporation, ACTON
ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation, and one or more
Subsidiaries of Parent, whether now existing or hereafter acquired or formed
(collectively, "Borrowers"), on the one hand, and COMERICA BANK-CALIFORNIA, a
California banking corporation ("Agent"), and certain Lenders who are parties to
the Agreement, on the other. All initially capitalized terms used but not
defined in this Compliance Certificate shall have the meanings assigned to such
terms in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


 
(1)
He/She is the duly elected Chief Financial Officer of each Borrower;



 
(2)
He/She reviewed the terms of the Agreement and has made, or has caused to be
made under his/her supervision, a detailed review of the transactions and
condition of Borrowers during the accounting period covered by the attached
financial statements;



 
(3)
The examinations described in Paragraph (2) above did not disclose, and he/she
has no knowledge of, the existence of any condition or event which constitutes
an Unmatured Event of Default or Event of Default during, or at the end of, the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below; and



 
(4)
Exhibit A attached hereto and incorporated herein by this reference sets forth
the financial data and computations evidencing Borrowers' compliance with the
covenants set forth in Sections 7.15(a), (b), (c), (d) and/or (e) of the
Agreement, as applicable, all of which data and computations are true, complete
and correct.



Described below are the exceptions, if any, to Paragraph (3) above which list,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:




Exhibit 6.3(a)

 
1

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
This Compliance Certificate, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered concurrently herewith
in support hereof, are made and delivered this _____day of ____________________,
20__.



     
Chief Financial Officer





Exhibit 6.3(a)

 
2

--------------------------------------------------------------------------------

 

EXHIBIT A


[To be Attached]




Exhibit 6.3(a)

 
3

--------------------------------------------------------------------------------

 

Schedule 1.1C


Schedule of Commitments


Revolving Loan Lender
Revolving Credit
Commitment
 
Revolving Credit
Commitment Percentage
 
Comerica
 
First Bank & Trust
 
$9,600,0001
 
$6,400,0002
 
60%
 
40%
 





_________________________


1 As may be reduced from time to time pursuant to Section 2.14, and also reduced
by $900,000 effective August 1, 2002, if the Consolidated Net Income for the
most recent fiscal year is less than Two Million Dollars ($2,000,000).


2 As may be reduced from time to time pursuant to Section 2.14, and also reduced
by $600,000 effective August 1, 2002, if the Consolidated Net Income for the
most recent fiscal year is less than Two Million Dollars ($2,000,000).

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1R
Real Property Collateral


ALL PLOT, PIECES OR PARCELS OF LAND LYING, SITUATE OR BEING IN THE CITY OF
SAUGUS, COUNTY OF LOS ANGELES, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL A:


PARCEL 1:


THE SOUTHERLY 58 FEET (MEASURED ALONG THE EASTERLY AND WESTERLY LINE) OF LOT 4
IN FRACTIONAL SECTION 19, AND ALL OF LOT 1 IN FRACTIONAL SECTION 30, BOTH IN
TOWNSHIP 4 NORTH, RANGE 15 EILEEN WEST DESIGNS, INC. SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.


EXCEPT THAT PORTION INCLUDED WITHIN THE LINES OF THE 305 FOOT WIDE STRIP OF LAND
CONVEYED TO THE CITY OF LOS ANGELES, BY DEED RECORDED ON OCTOBER 19, 1965 AS
DOCUMENT NO. 758, IN BOOK D 3085 PAGE 602 OFFICIAL RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM 25 PERCENT OF AN UNDIVIDED ONE/HALF INTEREST IN THE OIL, GAS
AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND BUT NOT THE RIGHT TO
ENTER UPON THE SURFACE OF SAID LAND, SO CONVEYED, TO CONDUCT MINING OPERATIONS
FOR THE MINERALS ABOVE RESERVED, AS RESERVED BY MARIAN SPAULDER IN DEED RECORDED
JUNE 30, 1976 AS INSTRUMENT NO. 78.


PARCEL 2:


AN EASEMENT FOR INGRESS, EGRESS AND UTILITY PURPOSES TO BE USED IN COMMON WITH
OTHERS OVER THAT PORTION OF SECTION 19, TOWNSHIP 4 NORTH, RANGE 15 EILEEN WEST
DESIGNS, INC. SAN BERNARDINO MERIDIAN, IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS SHOWN ON THE OFFICIAL PLAT OF SAID LAND, WITHIN A STRIP OF LAND
20 FEET WIDE LYING 10 FEET ON EACH SIDE OF THE FOLLOWING DESCRIBED CENTERLINE:


COMMENCING AT THE INTERSECTION OF THE WESTERLY LINE OF SAID SECTION 19 WITH THE
SOUTHERLY RIGHT OF WAY LINE OF THE SOUTHERN PACIFIC RAILROAD (150 FEET WIDE);
THENCE NORTH 81 18' 20" EAST ALONG SAID SOUTHERLY RIGHT OF WAY LINE 12.16 FEET
TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 0 31' 37" EAST 119.71 FEET; THENCE
SOUTH 17 13' 47" EAST 437.81 FEET; THENCE SOUTH 9 32' 57" EAST 239.49 FEET;
THENCE SOUTH 5 41' 07" EAST 566.30 FEET; THENCE SOUTH 12 40' 00" WEST 88.00
FEET; THENCE SOUTH 35 00' 00" WEST 355.32 FEET TO ITS INTERSECTION WITH A LINE
THAT IS PARALLEL WITH AND 15.00 FEET EASTERLY, AS MEASURED AT RIGHT ANGLES




Schedule 1.1R

 
1

--------------------------------------------------------------------------------

 

TO THE WESTERLY LINE OF SAID SECTION 19; THENCE SOUTH 0 01' 04" EAST ALONG SAID
PARALLEL LINE 2118.70 FEET TO ITS INTERSECTION WITH A LINE THAT IS 58.00 FEET
NORTHERLY FROM THE SOUTHERLY LINE OF LOT 4 OF SAID SECTION 19, AS MEASURED ALONG
THE EASTERLY AND WESTERLY LINES OF SAID LOT 4.


THE SIDE LINES OF SAID STRIP TO BE PROLONGED OR SHORTENED SO AS TO BEGIN AND
TERMINATE IN THE LINES IN WHICH THE CENTER LINE OF SAID STRIP BEGINS AND
TERMINATES.


PARCEL B:


LOT 2 IN FRACTIONAL SECTION 30, TOWNSHIP 4 NORTH, RANGE 15 EILEEN WEST DESIGNS,
INC. SAN BERNARDINO MERIDIAN, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT OF SAID LAND FILED IN THE DISTRICT LAND OFFICE
MARCH 29, 1877.


EXCEPT THEREFROM THAT PORTION OF SAID LAND DEEDED TO THE CITY OF LOS ANGELES, BY
DEED RECORDED DECEMBER 22, 1965 AS INSTRUMENT NO. 524 IN BOOK D3153, PAGE 582,
OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL C:


THE EAST HALF OF THE NORTHWEST QUARTER OF SECTION 30, TOWNSHIP 4 NORTH, RANGE 15
EILEEN WEST DESIGNS, INC. SAN BERNARDINO MERIDIAN, IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


PARCEL D:


LOTS 1 AND 2, SECTION 25, TOWNSHIP 4 NORTH, RANGE 16 EILEEN WEST DESIGNS, INC.
SAN BERNARDINO BASE & MERIDIAN, ACCORDING TO PLAT OF SAID LAND.


PARCEL E:


THE WEST HALF OF THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER OF THE NORTHEAST
QUARTER OF THE SOUTHWEST QUARTER OF SECTION 30, TOWNSHIP 4 NORTH, RANGE 15, WEST
S. B. B. & M. LOS ANGELES COUNTY, STATE OF CALIFORNIA, ACCORDING TO U.S. GENERAL
LAND OFFICE SURVEY MAP COVERING THE SAID SECTION, CONTAINING 11/2 ACRES, MORE OF
LESS, WHICH DEED WAS RECORDED ON APRIL 21, 1941 IN BOOK 18558, PAGE 212, LOS
ANGELES COUNTY RECORDS.




Schedule 1.1R

 
2

--------------------------------------------------------------------------------

 

Schedule 5.6


Permitted Debt
 
NATIONAL TECHNICAL SYSTEMS. INC & SUBS EXISTING LIENS
OCTOBER 31, 2001
LOCATION
 
TYPE OF
LIEN
 
SECURED
PARTY
 
TYPE OF
SECURITY
 
BALANCE
AS OF
OCT. 31, 2001
 
MACH AND
EQUIP
 
LAND AND
BUILDING
                         
NTS Technical Systems
dba National Technical Systems
Fullerton Testing Division
1536 East Valencia
Fullerton, CA 92631
 
Mortgage
 
G E CAPITAL
NO 001-0000179-001
LA CALIF- 50074-6320
 
LAND AND
BUILDING
 
$1,367.804.04
     
$1,367,804.04
                         
NTS Technical Systems
dba National Technical Systems
PLANO Division
1717 Capital Ave.
Piano. TX 75074
 
Mortgage
 
Compass Bank
17218 Preston Rd. #300
Dallas, TX 75252
 
LAND AND
BUILDING
 
$221,606,72
     
$221,606.72
                         
Acton Environmental Testing Corp.
dba National Technical Systems
533 Main Street
Acton, MA 01720
 
Mortgage
 
Commerce Bank & Trust
386 Main Street
Worcester, MA 01615
 
LAND AND
BUILDING
 
$1,193,209.32
     
$1,193,209.32
                         
Acton Environmental Testing Corp.
dba National Technical Systems
1146 Massachusetts Avenue
Boxborough, MA 01719
 
Mortgage
 
G E CAPITAL
NO 001-2406490-002
LA CALIF. 90074-6320
 
LAND AND
BUILDING
 
$675,812.55
     
$675,812.55
                         
ETCR INC
Palm Desert Condo
76216 Honeysuckle Lane
Palm Desert Calif. 92211
     
BANK OF AMERICA
P.O. BOX 60875
LA CALIF. 90060-0875
LOAN NO. 0010333188
 
BUILDING
 
$117,422.73
     
$117,422.73
                         
NTS TEST LASS AND XXCAL STAFFING
 
Purchase- Money
 
BANK OF AMERICA
LEASING
 
MACH AND
EQUIP
                                     
PROPERTY TYPE
     
ACCT. NO 29984
               
MACHINERY AND EQUIPMENT
     
LEASE SCH 1
     
$616,052.43
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 2
     
$107,995.19
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 3
     
$191,765.30
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 4
     
$485,409.02
 
$1,401,221.94
                             
NTS TEST LASS AND XXCAL STAFFING
 
Purchase- Money
 
GE CAPITAL/ MELLON
LEASING
 
MACH AND
EQUIP
                                     
PROPERTY TYPE
     
ACCT NO. 000104763
               
MACHINERY AND EQUIPMENT
     
LEASE SCH 1
     
$144,667.72
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 2
     
$93,684.26
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 3
     
$27,662.15
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 4
     
$173,082.36
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 5
     
$12,041.52
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 6
     
$61,284.94
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 7
     
$95,877.43
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 8
     
$223,770.98
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 9
     
$194,564.52
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 10
     
$546,547.76
       
MACHINERY AND EQUIPMENT
     
LEASE SCH 12
     
$256,338.95
 
$1,829,522.59
                             
NTS TEST LABS AND XXCAL STAFFING
 
 
Purchase- Money
 
FIFTH THIRD
LEASING CO
 
MACH AND
EQUIP
           
PROPERTY TYPE
     
ACCT NO. 40021-23
               
MACHINERY AND EQUIPMENT
     
LEASE NO 002-40021 -23-00018
     
$403,755.90
       
MACHINERY AND EQUIPMENT
     
LEASE NO 002-40021-23-00026
     
$264,228.06
 
$667,983.96
                             
PROPERTY TYPE
MACHINERY AND EQUIPMENT
     
Compass Bank P.O. Box 31001-0273 Pasadena, Ca 91110-0273 LEASE NO 68173314)01
 
MACH AND
EQUIP
 
$50,512.60
 
 
                             
PROPERTY TYPE
MACHINERY AND EQUIPMENT
     
Telogy
Box 96994
Chicago, IL 60693
LEASE NO 006099
 
MACH AND
EQUIP
 
$1,923.51
                                 
PROPERTY TYPE
     
Advanta Leasing Services
 
MACH AND
           


 
 

--------------------------------------------------------------------------------

 
 
MACHINERY AND EQUIPMENT
     
P.O. Box 41598
Philadelphia, PA 191011598
LEASE NO 052-0356521 -001
 
EQUIP
 
$10,765.03
                                 
PROPERTY TYPE
MACHINERY AND EQUIPMENT
     
Agilent Financial Services
P.O. Box 36263
Charlotte, NC 28236
LEASE NO 72003334-001
 
MACH AND
EQUIP
 
$6,824.67
                                 
TOTAL EXISTING LIENS
             
$7,474,583.85
 
$3,898,728.49
 
$3,575,855.36
                         
TOTAL BANK DEBT
             
$12,475,567.75
                                 
TOTAL BANK DEBT AND LIENS
             
$19,950,151.60
                                 
LOANS FROM OFFICERS AND EMPLOYEES
                       
JACK LIN LOAN TO COMPANY
             
$34,642.65
       
LOREN HOFFMAN LOAN TO COMPANY
             
$411,328.45
       
MARVIN HOFFMAN LOAN TO COMPANY
             
$42,525.98
                       
$488,497.08
       
TOTAL OFFICERS AND EMPLOYEES
                                                 
TOTAL DEBT
             
$20,438,648.68
       


 
 

--------------------------------------------------------------------------------

 

Schedule 5.7


 
LITIGATION
 
 
1.
National Technical Systems v. Commercial Contractors, dba Commercial
Contractors, Western Division, Inc.; City of Long Beach LASC Case No. NC02 1319



On May 19, 1997, NTS Technical Systems ("NTS") filed a complaint for breach of
contract against Commercial Contractors, a Nebraska corporation doing business
as Commercial Contractors, Western Division, Inc. ("CCI"). NTS sought recovery
of the sum of approximately $344,934.88 for environmental services performed to
remediate contamination at the Port of Long Beach in Long Beach, California (the
"Project").


On June 25, 1997, CCI filed a cross-complaint for breach of contract and
Negligence against NTS relating to NTS' work at the Project. CCI sought
offsetting damages in the sum of approximately $235,000.00.


This case was tried before a jury in February 1999. NTS obtained a judgment for
the sum of approximately $429,000.00. CCI obtained a judgment in its favor on
the Cross-Complaint in the sum of $1.00.


CCI and its bonding Company, United Pacific Insurance Company ("UPIC"), have
refused to pay the judgment, even though the time to appeal has run. NTS filed a
motion to enforce the judgment against UPIC which was heard on April 18, 2000.
The court stated that it concurred with NTS's right to collect the judgment
against UPIC, but concluded that it did not have jurisdiction over UPIC and that
NTS had to file a separate lawsuit directly against UPIC in order to enforce the
judgment.


NTS has appealed the Court's ruling on its motion to enforce the judgment
against UPIC. The matter has been fully briefed and argued. NTS is awaiting a
ruling from the Court of Appeal. This case is on hold until a decision is
reached in case 2 below.


2.
National Technical Systems v. United Pacific Insurance Company; LASC Case No. NC
027374



As a result of the trial court's decision that it could not enter a judgment
against the Surety, United Pacific Insurance Company ("UPIC") in the NTS v. CCI
case, filed this action on March 1, 2000 directly against UPIC to enforce the
$429,000.00 judgment against UPIC directly.

 
 

--------------------------------------------------------------------------------

 

On August 27, 2001 a PETITION FOR EXTRAORDINARY WRIT was filed with the Second
Appellate District, Division Three to show cause why the relief requested in the
petition should or should not be granted. A court date is set for December 11,
2001.


3.
City of Santa Clarita v. Maria A. Lopez, et al; LASC Case No. BC214551



On August 3, 1999, the City of Santa Clarita filed a Complaint in Eminent Domain
against NTS Technical Systems and ETCR, Inc. (collectively referred to as "NTS")
and other owners of real property in a portion of the City of Santa Clarita
where the City proposes to construct Golden Valley Road. With respect to NTS'
property, the City seeks to acquire slope and construction easements, as well as
a small fee taking located at the southwest corner of the property.


On October 14, 1999, an answer was filed on behalf of NTS denying all
allegations of the Complaint and seeking just compensation for NTS. The City has
valued NTS' portion of the taking at approximately $50,350.00. This valuation is
based on a per-acre estimate of value for the property itself, with no allowance
for severance or other potential damages. NTS asserts that the damages resulting
from the City's taking are far in excess of $50,000.00. Accordingly, NTS is
vigorously defending this action in an effort to obtain compensation in excess
of $50,000.00 for the Company. The matter is currently set for trial in
December, 2001.


4.
William S. Hart Union High School District v. ETCR, Inc., and NTS, Technical
Systems, a California corporation, dba National Technical Systems; LASC Case No.
BC221326



On December 8, 1999, the William S. Hart Union High School District (the
"District") filed a Complaint in Eminent Domain against NTS seeking to acquire a
fee interest in a portion of NTS' property in order to allow construction of a
new high school in the City of Santa Clarita. The City offered to pay to NTS the
sum of $6,250.00, which it asserts is the fair market value of the property it
has condemned.


On January 14, 2000, an answer was filed on behalf of NTS denying all
allegations of the Complaint. NTS contends that the value of the property is far
in excess of $6,250.00. The matter is currently set for trial in December, 2001.

 
-2-

--------------------------------------------------------------------------------

 

5.
Advanced RF Installations v. NTS Technical Systems, Inc.; USDC Case No. CV
01-3134-MMM(CTx)



Plaintiff Advanced RF Installations, Inc. ("ARFI") has sued NTS for breach of
contract and fraudulent misrepresentation allegedly resulting from a contract to
construct three (3) anechoic chambers for NTS in Fullerton, CA. Discussions with
plaintiffs counsel indicate that plaintiff contends that it has suffered damages
in excess of $200,000.00.


This action originally was filed by ARFI in Nevada federal court. A motion to
dismiss the action or, in the alternative, to transfer the action to the federal
court in Los Angeles was brought on behalf of NTS. The Nevada court ruled that
the case properly should be transferred to the Central District of California,
which is located in Los Angeles.


6.
Phillip J. Gray v. National Technical Systems, Inc.; Maricopa County Superior
Court Case No. CV2000-022196



Plaintiff Phil Gray was an Operations Manager at NTS's Phoenix facility from
approximately October 1, 1993, through until November 2, 2000.


On December 14, 2000, Gray filed an action in Phoenix, Arizona, claiming that he
is entitled to receive a two and one half percent (21/z %) bonus on all new
business and is owed $33,943.00 for the period from second quarter 1996, through
fourth quarter, 1999.


NTS answered the complaint and filed a cross-complaint for breach of oral
contract and declaratory relief, seeking to recover approximately $53,000.00 in
bonuses paid to Gray for the same time period under the Company's Group
Incentive Program.


This Group Incentive Program replaced the bonus program pursuant to which Gray
has flied his action. Accordingly, NTS contends that if Gray is entitled to
recover the two and a half percent bonus then he must return the amounts paid to
him under the Group Incentive Program.


7.
Colt Southern Communications, Inc., Colt Southern Services, Inc.



In approximately July, 2000, NTS became aware of certain irregularities, and
potentially fraudulent billing activities initiated by Colt Southern
Communications, a customer of XXCAL. NTS was supplying temporary employees to
Colt, which assigned its receivables to the Company. Colt was in the business of
providing technical services for microwave towers for companies in the
telecommunications industry. Colt fell behind on its payments to NTS and, after

 
-3-

--------------------------------------------------------------------------------

 

investigation, NTS learned that some of Colt's billings to its customers, and
therefore, its receivables were being contested by those customers as
duplicative and/or fraudulent. NTS is still investigating this matter and has
notified its employee dishonesty insurance carrier of the potential of a claim.


8.
NTS Technical Systems, Inc. v. W9/WLA Real Estate Partnership; LASC Case No.
BC241490



NTS was the lessee of a certain lease for approximately 22,000 square feet of
industrial space in Santa Clarita, California. The lease term was from December
15, 1998, through March 31, 2003 at a monthly base rent of $20,617.04. The lease
included a lease of certain specialized equipment which NTS utilized in its
testing business. NTS had operated this equipment in the same manner for
approximately 10 years. On August 31,2000, the landlord notified NTS that this
equipment could not be operated in compliance with the noise ordinances of the
City of Santa Clarita, even though no citation or complaint had been received
from that entity.


NTS then made demand on the landlord to modify the equipment which it had leased
to the Company so that it could continue to operate same. The landlord refused.
Since NTS had no use for those leased premises other than the operation of the
specialized leased equipment, it vacated the premises in December, 2000, and on
December 8, 2000, instituted an action against the landlord in the Los Angeles
Superior Court entitled NTS v. W9/WLA Real Estate Partnership, LASC Case No.
BC241490.


In the action, NTS alleges that it was constructively evicted, that the lease
should be rescinded and that it be awarded damages for lost profits it would
have received if it had been permitted to operate at the premises in question.
The matter is in its earliest stages and no trial date has as yet been set. NTS
anticipates that the damages will be at least $1,200,000.


W9/WLA Real Estate Partnership filed a cross complaint two months ago. No
discovery has taken place as yet.


9.
NTS Technical Systems, Inc. v. Hartford Fire Insurance Company; LASC Case No.
BC232780



In February, 2000, NTS settled certain litigation against it brought by Tecstar,
Inc. one of its customers, for alleged damage to certain satellite solar panels
which NTS was testing for that customer. The settlement amount was 1.1 million
dollars. At the inception of the Tecstar

 
-4-

--------------------------------------------------------------------------------

 

litigation, during its pendency, and prior to the settlement of same NTS made
demand on its property insurer, Hartford Ins. Co., to pay this claim. Hartford
refused and further refused to pay for the defense of this claim or to reimburse
NTS for the approximately $500,000 in attorneys fees and costs which NTS
incurred in defending this matter.


As a result, on June 30, 2000, NTS filed an action in the Los Angeles Superior
Court, entitled NTS v. Hartford, LASC Case No. BC232780, in which it alleges
that the insurer is legally obligated to pay for this claim, the defense costs
and consequential damages. Hartford has denied all liability in the action.
Discovery has commenced and the matter is set for trial in September, 2001.


10.
Harold Lipchik v. National Technical Systems, Inc. and Jack Lin; LASC Case No.
BC241649



On December 12, 2000, Hal Lipchik, a former officer and employee of NTS, filed
an action in Los Angeles Superior Court, entitled Lipchik v. NTS, LASC Case No.
BC241649, in which Mr. Lipchik alleges that National Technical Systems, Inc. and
its wholly-owned subsidiary, NTS Technical Systems (collectively "NTS")
discriminated against him because of his age when NTS terminated his employment
on July 28, 2000. Mr. Lipchik is seeking unspecified damages. NTS has filed an
answer denying the allegations of the complaint. The matter is in its earliest
stages. No discovery has been conducted and the matter is not set for trial. NTS
has tendered this matter to its employers liability insurance carrier and is
awaiting a response from the carrier.


11.
Arrowhead Standard, Inc. vs. National Technical Systems, et. Al; OCSC Case No.
01CC12778



On October 5, 2001, Arrowhead Standard, Inc. filed an action in Superior Court
of the State of California for the County of Orange in which Arrowhead Standard
alleges breach of written contract, amounting to breach of consulting agreement
as it applies to invoices on open account, claiming damages in the amount of
$71,233.41.

 
-5-

--------------------------------------------------------------------------------

 

Schedule 5.9


Subsidiaries


NATIONAL TECHNICAL SYSTEMS, INC.


LEGAL STRUCTURE
 
Graph 2 [graph2.jpg]
 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.12
Employee Benefit Plans



--------------------------------------------------------------------------------




5.12.1
Health Care Coverage



5.12.2
Life Insurance



5.12.3
Disability Coverage



5.12.4
Retirement


 
 

--------------------------------------------------------------------------------

 

5.12.1


Health/Dental & Flexible Spending Account


NTS provides health and dental coverage plans to help in meeting the expenses
associated with health care for you and your enrolled family members.


NTS contributes a portion of your monthly premium. This amount is a flat rate.
The Company's contribution varies for each location which means that some
locations receive a higher contribution than others. This is due to the
difference in health insurance costs in various parts of the United States for
which the Company tries to compensate. Please see your Human Resources
department for the rate schedule at your location.


Health Insurance


Depending on the state and/or county in which you reside, your selection may be
a Health Maintenance Organization (HMO), Preferred Provider Organization (PPO)
or a Point of Service Provider (POS) if you live outside an area that has a
participating HMO, PPO or POS, your coverage will be from the Out-Of-Area Plan.


You make your election during the initial enrollment period which is the first
of the month following thirty days of continuous employment. Should you decline
health insurance at this time, you will not be eligible to enroll again until
your plan's annual open enrollment (see your Human Resources department for
exact date) or you have experienced a Qualifying Event under COBRA law.


Depending on your division's health care plan, additional benefits such as
chiropractic care may apply.


Dental Insurance


Dental insurance is available to all eligible employees. Depending on your
division, your dental benefits may vary. All dental plans offer Preventative
Care services: i.e. cleaning, fluoride treatments, as well as Basic Restorative:
i.e. extractions, root canal, fillings. Your plan may offer Major Restorative,
i.e. dentures, crowns, etc. Please refer to your division's plan for further
detail.


Cafeteria Plan


NTS offers a full Cafeteria Plan that includes pre-tax payments for insurance
premiums and incorporates flexible spending accounts for both un-reimbursed
medical expenses and dependent care reimbursements.

 
-2-

--------------------------------------------------------------------------------

 

Flexible Spending Accounts


Employees may use pre-tax dollars to pay for expenses not covered by the health
plans or expenses related to dependent day care, by setting aside funds in one
or both accounts. Paying for these expenses pre-tax will reduce your taxable
income, thereby reducing the taxes you pay. In some situations, this could
increase your take home pay.


•
Health Care Reimbursement Account:



Employees may Set aside up to $2,000 each year. Examples of reimbursable
expenses include deductibles and co-payments.


•
Dependent Day Care Account:



Employees may set aside up to $5,000 annually to pay for eligible expenses
related to childcare, care of a disabled spouse and/or disabled or aged parent.
Eligible expenses include licensed nurseries, day care centers and individuals
who provide dependent care in or outside of the home.


Please see your Human Resource department for further details.


All rules, policies and benefits described in this summary may be modified or
deleted at any time.

 
-3-

--------------------------------------------------------------------------------

 

5.12.2


Life Insurance


The need for life insurance is not always obvious when you are healthy and
active. But, in the event of death, adequate life insurance can make a
tremendous difference in determining a family's financial security. NTS provides
basic Life and Accidental Death and Dismemberment insurance to all full time
employees. Business Travel Accident insurance is provided while you are
traveling on company business. Additional Life Insurance is also available for
you and your dependents.


Basic Life insurance


Your basic life amount through Security Life insurance is equal to your base
annual salary rounded to the nearest $1,000 to a maximum of $150,000. Dependent
life insurance of $ 1,500 per dependent over the age of six months is included.
NTS pays the full cost of this coverage.


Basic Accidental Death & Dismemberment (Ad&D) Insurance


Basic AD&D coverage is equal to your basic life insurance. Your beneficiary will
receive both the basic life and AD&D benefits if you die as a result of an
accident. NTS pays the full cost of this coverage.


Business Travel Accident Coverage


If you are required to travel on company business, you are covered under the NTS
Business Travel Accident Insurance plan for $50,000 (certain officers are
covered at a different limit and should see their Human Resources department for
specific details). Your Business Travel Accident coverage begins on your date of
hire.


Optional Term Life Insurance


You may want to supplement the basic life coverage provided for you by NTS and
purchase additional life protection. You may enroll for increments of $10,000,
up to a maximum of $300,000. Certain coverage is available without providing
evidence of good health. If you enroll within 31 days of your date of
eligibility, your guaranteed coverage amount is the lesser of two times your
base annual earnings or $150,000.


NTS also offers you the opportunity to enroll your spouse or dependent children
in a group Dependent Term Life insurance plan, however you may only purchase
dependent coverage if you are enrolled in Optional Term Life.


You may enroll your spouse for coverage in increments of $10,000. The maximum
coverage you may purchase for your spouse is the lesser of 50% of your Term Life

 
-4-

--------------------------------------------------------------------------------

 

coverage amount or $150,000. If your spouse enrolls within 31 days of your date
of eligibility or within 31 days of marriage, his/her guaranteed coverage amount
is $20,000.


You may enroll your dependent children for coverage for $10,000. The coverage
amount for children 14 days to 6 months is $100. Dependent Term Life coverage
has one premium rate that covers all eligible children.


Please see your Human Resources department for details and plan rates.


All optional Term Life insurance plans offered are portable should you ever
decide to leave NTS.


Voluntary Universal Life Program


This optional life coverage, known as TAC-$aver®Plus compliments the basic and
optional term life coverage that is offered above, but at a larger selection of
fringe benefits available through payroll deduction. TAC-$aver®Plus offers
permanent life insurance protection which includes a cash value component that
grows in value earning competitive market interest. A number of "living
benefits" are available with our Universal Life coverage:


•
A Guaranteed Death Benefit that guarantees coverage to age 95 regardless of
market conditions



•
A Job Layoff Feature that keeps the coverage in force for up to six months if
you arc laid off.



•
An Accelerated Death Benefit for terminal illness, which allows insured
individuals to "tap into" their life insurance when diagnosed with i terminal
illness.



•
An Accelerated Death Benefit for Critical Care that allows an early payout of
part of the life insurance benefit in the event of a heart attack, stroke,
specified cancers, etc.



•
An Accelerated Death Benefit for Long-term Care, which allows you to receive up
to 2% of the death benefit per month for covered nursing or home health care
services.



•
A Waiver of Premium provision that pays the premium in the event of a future
disability


 
-5-

--------------------------------------------------------------------------------

 

•
An Accidental Death and Dismemberment option, which includes unique benefits for
spouse, job training, child education, childcare, or elder care expenses.



Please see your Human Resources department for details and plan rates.


Notes: Due to federal tax laws regarding life insurance, the cost of the
additional life insurance coverage will be paid through employees payroll
contribution on an after-tax basis.


All rules, policies and benefits described in this summary may be modified or
deleted at any time

 
-6-

--------------------------------------------------------------------------------

 

5.12.3


Disability Insurance


It is important to have protection against loss Of income if you become sick or
get hurt and cannot work. Disability insurance helps protect you against total
income loss in the event of your disability.


Short Term Disability


The company offers a voluntary short-term disability program open to all
full-time, active employees who regularly work a minimum of 30 hours per week.
You may purchase short term disability coverage to protect a portion of your
income should you become disabled, and pay your premium through the convenience
of payroll deduction.


Full-time employees employed in California or other states with a mandatory
program will automatically participate in the State's short-term disability
program. Benefits from any additional coverage purchased under the voluntary STD
plan will be integrated with any state benefits you receive.


If you are enrolled in STD and need to open a claim due to injury or illness,
please see your Human Resources department. Your benefit begins on the 15th
calendar day of the injury or illness to a maximum benefit period of 24 weeks.
Your weekly income amount is 60% of your current weekly earnings up to the
weekly maximum of $ 1,500.


Long Term Disability


The Company provides all full time employees with long term disability
insurance. If you need to open a claim due to injury or illness, please see your
Human Resources department You are eligible to receive a monthly disability
benefit after you have been disabled for 24 weeks.

 
-7-

--------------------------------------------------------------------------------

 

5.12.4


Profit Sharing and Savings


As an NTS employee, you are provided the opportunity to participate in a 401(k)
Profit Sharing and Savings plan sponsored by NTS to plan for retirement through
pre-tax savings and investment. In addition, NTS may make a discretionary profit
sharing contribution to help you save for retirement. The actual percentage is
determined by the Company's performance. The 401(k) Plan has a seven year
vesting period for employer contributions, however, employee contributions are
100% vested immediately.


See your Human Resource department for eligibility requirements.


Investment Funds


Please see your Human Resources department for your group's detailed summary of
plan options and maximum contribution allowed.


Withdrawal of Funds


Your retirement funds are only available under the following circumstances:
Retirement after age 591/2.


•
Disability.



•
Financial hardship withdrawals, based upon IRS hardship regulations.



•
Loans, based upon plan provisions.



•
In the event of your death, your beneficiary can withdraw your account balance.
However, the sum is considered taxable income.



Funds from a Previous 401(k) Plan


You may "rollover" funds from your previous qualified 401(k) plan into the NTS
plan. Please see your Human Resources department for a detailed plan
description.


Monthly Incentive Compensation Plan


The NTS Board of Directors votes on an annual basis whether or not to continue
our monthly incentive compensation plan. The NTS Board makes this determination
based on how well the Company as a whole is doing that year.

 
-8-

--------------------------------------------------------------------------------

 

See your Human Resource department for current plan information,


All rules, policies and benefits described in this summary may be modified or
deleted at any time.

 
-9-

--------------------------------------------------------------------------------

 

Schedule 5.17


ENVIRONMENTAL CONDITIONS


Refer to the reports listed below, copies of which have been furnished by NTS.


1.              Phase 1 Environmental Site Assessment for 1536 East Valencia
Drive, Fullerton, California;


2.              ASTM Transaction Screening for 533 Main Street, Acton,
Massachusetts; and


3.              Environmental Site Assessment for 46 Jack Ellington Road,
Stafford County Virginia.

 
-1-

--------------------------------------------------------------------------------

 

Schedule 6.11


Bank Accounts


Financial Institution's Name
and Address
Account Name
Account No.
Comerica Bank
P.O. Box 75000
Detroit, MI 48275
National Technical Systems
12601 Southfield Rd.
Detroit, MI 48223
1840090359
Fleet Bank
175 Federal Street
Boston, MA 02110
National Technical Systems, Inc.
Acton Division/General
533 Main Street
Acton, MA 01720
0071225870
Fleet Bank
175 Federal Street
Boston, MA 02110
National Technical Systems, Inc.
Acton Division/Payroll
533 Main Street
Acton, MA 01720
0071212926
Commerce Bank & Trust
386 Main Street
Worcester, MA 01615
National Technical Systems, Inc.
Acton Division/General
533 Main Street
Acton, MA 01720
7163074
United-California Bank
10929 Wilshire Blvd.
Los Angeles, CA 90024
XXCAL, Inc.
5730 Buckingham Parkway
Culver City, CA 90230
0449-18424
United-California Bank
10929 Wilshire Blvd.
Los Angeles, CA 90024
XXCAL, Inc.
5730 Buckingham Parkway
Culver City, CA 90230
0449-23896
United-California Bank
15165 Ventura Blvd.
Sherman Oaks, CA 91403
National Technical Corp.
Master Control Account
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
5515-01337
United-California Bank
15165 Ventura Blvd.
Sherman Oaks, CA 91403
Acton Environmental Testing Lab
c/o National Technical Systems
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
5519-01335
United-California Bank
15165 Ventura Blvd.
Sherman Oaks, CA 91403
National Technical Systems
Detroit Division
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
5513-01405
United-California Bank
15165 Ventura Blvd.
Sherman Oaks, CA 91403
Approved Engineering Testing
Labs
DBA National Technical Systems
Virginia Division
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
5517-01336
United-California Bank
15165 Ventura Blvd.
Sherman Oaks, CA 91403
National Technical Systems
Largo Division
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
2827-17307


 
 

--------------------------------------------------------------------------------

 


Financial Institution's Name
and Address
Account Name
Account No.
Merchants & Planters Bank, NA.
P.O. Box 1017
Camden, AR 71701
National Technical Systems
Highland Industrial Pk, Bldg., K-5
P.O. Box 3315
Camden, AR 71711
10-2441-8
First Union Bank of Florida
P.O. Box 2870
Jacksonville, FL 32231
National Technical Systems
Largo Division
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
209-000-1407474
Compass Bank
17218 Preston Rd. #300
Dallas, TX 75252
National Technical Systems, Inc.
Petty Cash Account
1701 E. Piano Pkwy, 150
Piano, TX
77147381
Nations Bank of Texas, NA.
Commercial Banking-San Antonio
P.O. Box 2518
Houston, TX 77252
XXCAL (formerly Wise &
Assoc.)8122 Datapoint Dr. Ste 326
San Antonio, TX 78229
711-465280-6
Nations Bank of Texas, NA.
Convent
P.O. Box 2518
Houston, TX 77252
XXCAL (formerly Wise &
Assoc.)Payroll Account
8122 Datapoint Dr. Ste 326
San Antonio, TX 78229
711-464206-2
Nations Bank of Texas, N.A.
Convent
P.O. Box 2518
Houston, TX 77252
XXCAL (formerly Wise &
Assoc.)8122 Datapoint Dr. Ste 326
San Antonio, TX 78229
711-464205-4
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
National Technical systems
Master Account
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-3-50308
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
NTS-Fullerton
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-6-50311
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
NTS-Saugus
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-4-50312


 
-2-

--------------------------------------------------------------------------------

 


Financial Institution's Name
and Address
Account Name
Account No.
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
NTS-XXCAL Testing
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-2-01822
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
NTS-Plano
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-7-01839
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
National Technical Systems
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-2-52010
401 (k) Acct.
Bank of America
Commercial Banking
Warner Center #1465
5945 Canoga Ave
Woodland Hills, CA 91367
National Technical Systems
Arizona Operations
24007 Ventura Blvd., Ste 200
Calabasas, CA 91302
1465-2-00738

 
 
-3-

--------------------------------------------------------------------------------